 

CONFORMED COPY

 

REVOLVING CREDIT AND GUARANTY AGREEMENT

 

--------------------------------------------------------------------------------

 

among

 

FEDERAL-MOGUL CORPORATION AND CERTAIN OF ITS

SUBSIDIARIES,

each a Debtor and a Debtor-in-Possession under Chapter 11 of the Bankruptcy

Code,

 

as Borrowers,

 

THE LENDERS PARTY HERETO,

 

and

 

CITICORP USA, INC.,

 

as Administrative Agent

 

--------------------------------------------------------------------------------

 

Citigroup Global Markets, Inc.,

 

as Sole Lead Arranger and Bookrunner

 

Congress Financial Corporation (Central)

GMAC Commercial Finance LLC

State of California Public Employees’ Retirement System

Wells Fargo Foothill, LLC,

 

as Co-Documentation Agents

 

Dated as of December 9, 2004

 



--------------------------------------------------------------------------------

 

CONFORMED COPY

 

TABLE OF CONTENTS

 

          PAGE


--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS

Section 1.01.

  

Defined Terms

   2

Section 1.02.

  

Terms Generally

   33 ARTICLE 2 AMOUNT AND TERMS OF CREDIT

Section 2.01.

  

Commitment of the Lenders

   33

Section 2.02.

  

Borrowing Base

   33

Section 2.03.

  

Letters of Credit

   34

Section 2.04.

  

Issuance

   36

Section 2.05.

  

Nature of Letter of Credit Obligations Absolute

   36

Section 2.06.

  

Making of Loans

   37

Section 2.07.

  

Swing Line Loans

   38

Section 2.08.

  

Repayment of Loans and Unreimbursed Draws; Evidence of Debt

   41

Section 2.09.

  

Interest on Loans

   42

Section 2.10.

  

Default Interest

   42

Section 2.11.

  

Optional Termination or Reduction of Commitment

   43

Section 2.12.

  

Alternate Rate of Interest

   43

Section 2.13.

  

Refinancing of Loans

   43

Section 2.14.

  

Mandatory Prepayments and Commitment Reductions; Commitment Termination

   44

Section 2.15.

  

Optional Prepayment of Loans; Reimbursement of Lenders

   46

Section 2.16.

  

Reserve Requirements; Change in Circumstances

   48

Section 2.17.

  

Change in Legality

   49

Section 2.18.

  

Pro Rata Treatment, etc.

   50

Section 2.19.

  

Taxes

   51

Section 2.20.

  

Certain Fees

   54

Section 2.21.

  

Commitment Fee

   54

Section 2.22.

  

Letter of Credit Fees

   54

Section 2.23.

  

Nature of Fees

   54

Section 2.24.

  

Priority and Liens

   54

Section 2.25.

  

Use of Cash Collateral

   57

Section 2.26.

  

Right of Set-Off

   57

Section 2.27.

  

Security Interest in Letter of Credit Account

   58

 

i



--------------------------------------------------------------------------------

Section 2.28.

  

Payment of Obligations

   58

Section 2.29.

  

No Discharge; Survival of Claims

   58

Section 2.30.

  

Replacement of Certain Lenders

   58 ARTICLE 3 REPRESENTATIONS AND WARRANTIES

Section 3.01.

  

Organization and Authority

   59

Section 3.02.

  

Due Execution

   60

Section 3.03.

  

Statements Made

   60

Section 3.04.

  

Financial Statements

   61

Section 3.05.

  

Ownership

   61

Section 3.06.

  

Liens

   61

Section 3.07.

  

Compliance with Law

   62

Section 3.08.

  

Insurance

   62

Section 3.09.

  

The Approval Order

   62

Section 3.10.

  

Use of Proceeds

   62

Section 3.11.

  

Litigation

   63

Section 3.12.

  

Intellectual Property

   63

Section 3.13.

  

Intercompany Loans to Foreign Subsidiaries

   63 ARTICLE 4 CONDITIONS OF LENDING

Section 4.01.

  

Conditions to Closing

   63

Section 4.02.

  

Conditions Precedent to Each Loan, Each Letter of Credit and Each Swing Line
Loan

   66 ARTICLE 5 AFFIRMATIVE COVENANTS

Section 5.01.

  

Financial Statements, Reports, Etc.

   67

Section 5.02.

  

Existence

   73

Section 5.03.

  

Insurance

   73

Section 5.04.

  

Obligations and Taxes

   73

Section 5.05.

  

Notice of Event of Default, etc.

   74

Section 5.06.

  

Access to Books and Records

   74

Section 5.07.

  

Maintenance of Concentration Account

   75

Section 5.08.

  

Blocked Accounts

   75

Section 5.09.

  

Borrowing Base Certificate

   76

Section 5.10.

  

Business Plan

   76

 

ii



--------------------------------------------------------------------------------

ARTICLE 6 NEGATIVE COVENANTS

Section 6.01.

  

Liens

   76

Section 6.02.

  

Merger, etc.

   76

Section 6.03.

  

Indebtedness

   77

Section 6.04.

  

Capital Expenditures

   78

Section 6.05.

  

EBITDA

   79

Section 6.06.

  

Guarantees and Other Liabilities

   79

Section 6.07.

  

Chapter 11 Claims

   80

Section 6.08.

  

Dividends; Capital Stock

   80

Section 6.09.

  

Transactions with Affiliates

   80

Section 6.10.

  

Investments, Loans and Advances

   80

Section 6.11.

  

Disposition of Assets

   82

Section 6.12.

  

Nature of Business

   83

Section 6.13.

  

Transactions among Borrowers

   83

Section 6.14.

  

Right of Subrogation among Borrowers

   83 ARTICLE 7 EVENTS OF DEFAULT

Section 7.01.

  

Events of Default

   83 ARTICLE 8 THE ADMINISTRATIVE AGENT

Section 8.01.

  

Administration by Administrative Agent

   89

Section 8.02.

  

Advances and Payments

   89

Section 8.03.

  

Sharing of Setoffs

   89

Section 8.04.

  

Agreement of Required Lenders

   90

Section 8.05.

  

Liability of Administrative Agent

   90

Section 8.06.

  

Reimbursement and Indemnification

   91

Section 8.07.

  

Rights of Administrative Agent

   91

Section 8.08.

  

Independent Lenders

   92

Section 8.09.

  

Notice of Transfer

   92

Section 8.10.

  

Successor Administrative Agent

   92 ARTICLE 9 GUARANTY

Section 9.01.

  

Guaranty

   92

Section 9.02.

  

No Impairment of Guaranty

   94

Section 9.03.

  

Subrogation

   94

 

iii



--------------------------------------------------------------------------------

ARTICLE 10 MISCELLANEOUS

Section 10.01.

  

Notices

   94

Section 10.02.

  

Survival of Agreement, Representations and Warranties, etc.

   95

Section 10.03.

  

Successors and Assigns

   95

Section 10.04.

  

Confidentiality

   98

Section 10.05.

  

Expenses

   99

Section 10.06.

  

Indemnity

   100

Section 10.07.

  

Choice of Law

   100

Section 10.08.

  

No Waiver

   100

Section 10.09.

  

Extension of Maturity

   100

Section 10.10.

  

Amendments, etc.

   100

Section 10.11.

  

Severability

   102

Section 10.12.

  

Headings

   102

Section 10.13.

  

Execution in Counterparts

   102

Section 10.14.

  

Prior Agreements

   102

Section 10.15.

  

Further Assurances

   103

Section 10.16.

  

Waiver of Jury Trial

   103

Section 10.17.

  

Subordination of Intercompany Indebtedness

   103

Section 10.18.

  

Excluded Subsidiaries

   104

Section 10.19.

  

Addition of F-M Canada as Borrower

   104

Section 10.20.

  

Commitment to Exit Financing

   105

 

Annex A

   –   

Commitment Amounts

Annex B

       

Addresses for Notices

Exhibit A

   –   

Approval Order

Exhibit B

   –   

Form of Security and Pledge Agreement

Exhibit C

   –   

Form of Borrowing Base Certificate

Exhibit D

   –   

Form of Opinion of Counsel

Exhibit E

   –   

Form of Assignment and Acceptance

Exhibit F

   –   

Form of F-M Canada Supplement

Schedule 1.01

   –   

Existing Letters of Credit

Schedule 3.05

   –   

Subsidiaries

Schedule 3.06

   –   

Liens

Schedule 3.07

   –   

Environmental Reserves

Schedule 3.12

   –   

Intellectual Property

Schedule 3.13

   –   

Intercompany Loans to Foreign Subsidiaries

Schedule 6.03

   –   

Existing Indebtedness of Foreign Subsidiaries

Schedule 6.06

   –   

Existing Guarantees

Schedule 6.10

   –   

Existing Joint Venture Investments

Schedule 6.10(a)

   –   

Permitted Equity Investments in Existing Customers

 

iv



--------------------------------------------------------------------------------

Schedule 6.11

   –   

Surplus Real Estate Assets Eligible for Sale

Schedule 6.11(a)

   –   

Other Surplus Assets Eligible for Sale and Corresponding EBITDA

Schedule 6.13

   –   

Borrower Transaction Restrictions

 

v



--------------------------------------------------------------------------------

 

CONFORMED COPY

 

REVOLVING CREDIT AND GUARANTY AGREEMENT

 

REVOLVING CREDIT AND GUARANTY AGREEMENT, dated as of December 9, 2004, among
FEDERAL-MOGUL CORPORATION, a Michigan corporation (the “Parent”), each of the
direct and indirect Domestic Subsidiaries of the Parent party to this Agreement
(each individually, a “Borrower” and, collectively, the “Borrowers”), each of
which is a debtor and debtor-in-possession in a case pending under Chapter 11 of
the Bankruptcy Code (the cases of the Borrowers, each a “Case” and,
collectively, the “Cases”), CITICORP USA, INC. (“CUSA”) and each of the other
commercial banks, finance companies, insurance companies or other financial
institutions or funds from time to time party hereto (together with CUSA, the
“Lenders”), CUSA, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders, CITIBANK, N.A., as Fronting Bank, and CUSA, as Swing
Line Lender.

 

INTRODUCTORY STATEMENT

 

WHEREAS, on October 1, 2001, the Borrowers filed voluntary petitions with the
Bankruptcy Court initiating the Cases, and the Borrowers have continued in the
possession of their assets and in the management of their businesses pursuant to
Sections 1107 and 1108 of the Bankruptcy Code; and

 

WHEREAS, the Borrowers and certain lenders (the “Existing DIP Lenders”) entered
into an Amended and Restated Revolving Credit, Term Loan and Guaranty Agreement
dated as of August 7, 2003 (the “Existing DIP Credit Agreement”), pursuant to
which the Existing DIP Lenders made available to the Borrowers a revolving
credit, letter of credit and term loan facility in an aggregate principal amount
not to exceed $600,000,000 (subject to the terms and conditions of the Existing
DIP Credit Agreement); and

 

WHEREAS, the Borrowers have applied to the Lenders for, and the Lenders have
agreed to provide to the Borrowers, a revolving credit and letter of credit
facility in an aggregate principal amount not to exceed $500,000,000 (subject to
the terms and conditions of this Agreement) that will replace the Existing DIP
Credit Agreement and refinance all amounts outstanding thereunder; and

 

WHEREAS, the proceeds of the credit extended pursuant hereto will be used only
as described in Section 3.10; and

 

WHEREAS, to provide for the repayment of the Loans and the Swing Line Loans, the
reimbursement of any draft drawn under a Letter of Credit and the payment of the
other obligations of the Borrowers hereunder and under the other Loan Documents,
the Borrowers will provide to the Administrative Agent and the Lenders the
following (each as more fully described herein):

 

(a) an allowed Superpriority Claim;

 



--------------------------------------------------------------------------------

(b) a perfected first priority Lien, pursuant to Section 364(c)(2) of the
Bankruptcy Code, upon all unencumbered property of the Borrowers and on all cash
maintained in the Letter of Credit Account and any investment of the funds
contained therein, provided that amounts in the Letter of Credit Account shall
not be subject to the Carve-Out hereinafter referred to;

 

(c) a perfected junior Lien, pursuant to Section 364(c)(3) of the Bankruptcy
Code, upon all property of the Borrowers that is subject to valid, perfected and
non-voidable liens in existence at the time of the commencement of the Cases
(including the Stock Liens) or that is subject to valid, non-voidable liens in
existence at the time of such commencement that are perfected subsequent to such
commencement as permitted by Section 546(b) of the Bankruptcy Code (other than
property (if any) that is subject to any Primed Liens, which Liens shall be
primed as described in clause (d) below);

 

(d) a perfected first priority senior priming Lien, pursuant to Section
364(d)(1) of the Bankruptcy Code, upon all property of the Borrowers that is
subject to any of the Primed Liens (it being understood that the Stock Liens
shall not be primed or constitute part of the Primed Liens), which priming Liens
shall be senior in all respects to all of the Primed Liens and any adequate
protection liens granted to any party; and

 

(e) a guaranty from the Borrowers of the due and punctual payment and
performance of the obligations of any Excluded Subsidiaries in respect of any
letters of credit issued hereunder for the account thereof; and

 

WHEREAS, all of the claims granted hereunder in the Cases to the Administrative
Agent and the Lenders shall be subject to the Carve-Out to the extent provided
in Section 2.24.

 

Accordingly, the parties hereto hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below.

 

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article 2.

 

2



--------------------------------------------------------------------------------

“Account” shall mean any right to payment for goods sold in the ordinary course
of business, regardless of how such right is evidenced and whether or not it has
been earned by performance.

 

“Account Debtor” shall mean, with respect to any Account, the obligor with
respect to such Account.

 

“Adjusted Eligible Accounts Receivable” shall mean Eligible Accounts Receivable,
minus the Dilution Reserve.

 

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the quotient of (a) the LIBOR Rate in effect
for such Interest Period divided by (b) a percentage (expressed as a decimal)
equal to 100% minus Statutory Reserves. For purposes hereof, the term “LIBOR
Rate” shall mean, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Moneyline Telerate Markets (or on
any successor or substitute page of such Service) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for Dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBOR Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which Dollar deposits in an amount
approximately equal to the Loan to be made by CUSA as part of such Borrowing and
for a maturity comparable to such Interest Period are offered by the principal
London office of Citibank in immediately available funds to prime banks in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

 

“Administrative Agent” shall have the meaning set forth in the introductory
paragraph to this Agreement.

 

“Affected Lender” shall have the meaning set forth in Section 2.30.

 

“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise.

 

3



--------------------------------------------------------------------------------

“Agreement” shall mean this Revolving Credit and Guaranty Agreement, as the same
may from time to time be amended, restated, modified or supplemented.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the higher of (a) the
Citibank Rate for such day and (b) the Federal Funds Rate in effect on such day
plus 1/2 of 1%. Any change in the Alternate Base Rate due to a change in the
Citibank Rate or the Federal Funds Rate shall be effective on the effective date
of such change in the Citibank Rate or the Federal Funds Rate, respectively.

 

“AM Finished Goods” shall mean Finished Goods, manufactured by Borrowers for
sale to an Account Debtor that is an after-market retailer or distributor of
goods of that kind, as determined by the Administrative Agent in its sole
discretion.

 

“Amounts” shall have the meaning set forth in Section 2.19(a).

 

“Approval Order” shall have the meaning set forth in Section 4.01(b).

 

“Approved Fund” shall mean, with respect to any Lender that is a fund that
invests in bank loans and similar commercial extensions of credit, any other
fund that invests in bank loans and similar commercial extensions of credit and
is managed by the same investment advisor as such Lender or by a Lender
Affiliate of such investment advisor.

 

“Asset Sale” shall mean a sale, lease or sub-lease (as lessor or sublessor),
sale and leaseback, assignment, conveyance, transfer or other disposition to, or
any exchange of property with, any Person (other than a Borrower), in one
transaction or series of transactions, of all or any part of (i) the Borrowers’
or any of their Subsidiaries’ businesses, assets or properties of any kind,
whether real, personal, or mixed and whether tangible or intangible, whether now
owned or hereafter acquired, including, without limitation, the capital stock of
any of the Borrowers (other than Parent) or their Subsidiaries in each case
other than (x) Inventory, including scrap or obsolete Inventory, sold in the
ordinary course of business and (y) sales of assets for aggregate consideration
of less than $1,000,000 with respect to any transaction or series of related
transactions.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
substantially in the form of Exhibit E.

 

“Available AM Finished Goods” at any date of determination shall be equal to the
product of (i) Eligible AM Finished Goods multiplied by (ii) 85% of

 

4



--------------------------------------------------------------------------------

the Net Orderly Liquidation Rate in effect (based on the then most recent
independent inventory appraisal) on such date of determination.

 

“Available OE Finished Goods” at any date of determination shall be equal to the
product of (i) Eligible OE Finished Goods multiplied by (ii) 85% of the Net
Orderly Liquidation Rate in effect (based on the then most recent independent
inventory appraisal) on such date of determination.

 

“Available Raw Materials” at any date of determination shall be equal to the
product of (i) Eligible Raw Materials multiplied by (ii) 85% of the Net Orderly
Liquidation Rate in effect (based on the then most recent independent inventory
appraisal) on such date of determination.

 

“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

 

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
District of Delaware or any other court having jurisdiction over the Cases from
time to time.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Borrower” and “Borrowers” shall have the respective meanings set forth in the
introductory paragraph to this Agreement.

 

“Borrowing” shall mean the incurrence of Loans of a single Type made from all
the Lenders, as applicable, on a single date and having, in the case of
Eurodollar Loans, a single Interest Period (with any ABR Loan made pursuant to
Section 2.17 being considered a part of the related Borrowing of Eurodollar
Loans).

 

“Borrowing Base” shall mean, at the time of any determination, an amount equal
to the sum, without duplication, of (a) 85% of Adjusted Eligible Accounts
Receivable plus (b) Available Raw Materials, plus (c) Available OE Finished
Goods, plus (d) Available AM Finished Goods, minus the Carve-Out. The Borrowing
Base at any time shall be determined by reference to the most recent Borrowing
Base Certificate delivered to the Administrative Agent pursuant to Section 5.09
of this Agreement. Subject to the limitations and requirements set forth in
Section 10.10(a) of this Agreement, standards of eligibility and reserves and
advance rates of the Borrowing Base may be revised and adjusted from time to
time by the Administrative Agent in its sole discretion, with any changes in
such standards to be effective three (3) Business Days after delivery of notice
thereof to the Borrowers.

 

5



--------------------------------------------------------------------------------

“Borrowing Base Certificate” shall mean a certificate substantially in the form
of Exhibit C hereto (with such changes therein as may be required by the
Administrative Agent from time to time to reflect the components of and reserves
against the Borrowing Base as provided for hereunder from time to time),
executed and certified as accurate and complete by a Financial Officer of the
Parent, which shall include appropriate exhibits, schedules and supporting
documentation, and additional reports (i) as outlined in Exhibit C, (ii) as
requested by the Administrative Agent, and (iii) as provided in Section 5.09.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in the State of New York are required or permitted to close (and,
for a Letter of Credit, any day other than a day on which the Fronting Bank
issuing such Letter of Credit is closed); provided, however, that when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits on the
London interbank market.

 

“Canadian Dollars” shall mean lawful currency of the Dominion of Canada.

 

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities during such period
and including that portion of Capitalized Leases which is capitalized on the
consolidated balance sheet of the Borrowers and their Subsidiaries) by the
Borrowers and their Subsidiaries during such period that, in conformity with
GAAP, are required to be included in or reflected by the property, plant,
equipment or intangibles or similar fixed asset accounts reflected in the
consolidated balance sheet of the Borrowers and their Subsidiaries (including
equipment which is purchased simultaneously with the trade-in of existing
equipment owned by any of the Borrowers or their Subsidiaries to the extent of
the gross amount of such purchase price less the book value of the equipment
being traded in at such time), but excluding expenditures made in connection
with the replacement or restoration of assets, to the extent reimbursed or
financed from insurance proceeds paid on account of the loss of or the damage to
the assets being replaced or restored, or from awards of compensation arising
from the taking by condemnation or eminent domain of such assets being replaced.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

 

“Capitalized Lease” shall mean, as applied to any Person, any lease of property
by such Person as lessee which would be capitalized on a balance sheet of such
Person prepared in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Carve-Out” shall have the meaning set forth in Section 2.24.

 

“Case” and “Cases” shall have the respective meanings set forth in the
introductory paragraph to this Agreement.

 

“CGMI” shall mean Citigroup Global Markets Inc., and its successors.

 

“Change of Control” shall mean: (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 25% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of Parent; or (ii) the occupation of a
majority of the seats (other than vacant seats) on the board of directors of
Parent, after the Closing Date, by Persons who were neither (A) nominated by the
board of directors of Parent nor (B) appointed by the directors so nominated.

 

“Citibank” shall mean Citibank, N.A., a national banking association, and its
successors.

 

“Citibank Rate” shall mean the rate of interest per annum publicly announced
from time to time by Citibank as its base rate in effect at its principal office
in New York City; each change in the Citibank Rate shall be effective on the
date such change is publicly announced.

 

“Closing Date” shall mean the date on which this Agreement has been executed and
the conditions precedent set forth in Section 4.01 have been satisfied or
waived, which date is December 9, 2004.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall mean the Collateral described in the Security and Pledge
Agreement.

 

“Commitment” shall mean, with respect to each Lender, the amount set forth
opposite its name on Annex A hereto or as may subsequently be set forth in the
Register from time to time, and as the same may be reduced from time to time
pursuant to this Agreement.

 

“Commitment Fee” shall have the meaning set forth in Section 2.21.

 

“Commitment Letter” shall mean that certain Commitment Letter dated October 1,
2004 among the Administrative Agent, CGMI and the Parent.

 

7



--------------------------------------------------------------------------------

“Commitment Percentage” shall mean at any time, with respect to each Lender, the
percentage obtained by dividing its Commitment at such time by the Total
Commitment at such time.

 

“Concentration Account” shall have the meaning set forth in Section 5.07.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated October 2004 and furnished to certain Lenders.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of (a)
depreciation expense, (b) amortization expense, (c) expenses or losses resulting
from LIFO adjustments for inventory valuation in accordance with GAAP, (d)
income tax expense, (e) interest expense, (f) extraordinary losses, (g) any
non-recurring charge or restructuring charge which in accordance with GAAP is
excluded from operating income, provided that the aggregate amount of charges
added to Consolidated EBITDA for any period pursuant to this clause (g) that are
cash charges or expenditures during such period or could reasonably be expected
to become a cash charge or expenditure in any future period shall not exceed
$10,000,000 for such period, (h) the cumulative effect of any changes in
accounting principles, as shown on the Borrowers’ consolidated statement of
income for such period, (i) amounts payable under any key employee retention
program implemented during the Cases, (j) any pension contribution expense in
respect of defined benefit plans, (k) any non-recurring Chapter 11 expenses and
(l) any other non-cash charges not included in operating income or in clauses
(f) or (g) and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) interest income, (b)
extraordinary gains, (c) any income tax credits (to the extent not netted from
income tax expense), (d) any income resulting from LIFO adjustments or inventory
valuation in accordance with GAAP, (e) any pension income and gains in respect
of defined benefit plans, (f) any other non-cash income or gains, and (g) the
income, if any, attributable to Minority Interests, all as determined on a
consolidated basis.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Borrowers and their Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

 

“Consummation Date” shall mean the date of the substantial consummation (as
defined in Section 1101 of the Bankruptcy Code and which for purposes of this
Agreement shall be no later than the effective date) of a Reorganization Plan of
the Borrowers that is confirmed pursuant to an order of the Bankruptcy Court in
the Cases.

 

8



--------------------------------------------------------------------------------

“Contra Reserve” shall mean, at any date, a reserve determined in the
Administrative Agent’s sole discretion, based upon the estimated amount of
Accounts wherein the Account Debtor (i) is a creditor of a Borrower, (ii) has,
may assert, has asserted or is reasonably expected to assert a right of set-off
against a Borrower or (iii) has disputed or is reasonably expected to dispute
its liability (whether by chargeback or otherwise) or made, may make or is
reasonably expected to make any claim with respect to the Account or any other
Account of a Borrower which has not been resolved, in each case, without
duplication, to the extent of the amount owed by such Borrower to the Account
Debtor, the amount of such actual or asserted right of set-off, or the amount of
such dispute or claim, as the case may be.

 

“Critical Trade Vendors” shall mean those vendors that provide materials or
goods that are either actually or practically available only from such vendor,
as described in more detail in the Order Authorizing, But Not Requiring, Payment
of Certain Critical Prepetition Trade Vendor Claims, entered by the Bankruptcy
Court on October 9, 2001.

 

“CUSA” shall have the meaning set forth in the introductory paragraph to this
Agreement.

 

“Default Notice” shall have the meaning set forth in Section 7.01.

 

“Default Notice Period” shall have the meaning set forth in Section 7.01.

 

“Dilution Factors” shall mean, without duplication, with respect to any period,
the aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Borrowers.

 

“Dilution Ratio” shall mean, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the
twelve (12) most recently ended fiscal months divided by (b) total gross sales
for the twelve (12) most recently ended fiscal months or such other amount as
may be determined by the Administrative Agent in its reasonable discretion in
the event the Borrowers are unable to calculate dilution effectively in the
manner contemplated.

 

“Dilution Reserve” shall mean, at any date, the product of (i) the applicable
Dilution Ratio minus 5% (which amount shall not be less than zero) multiplied by
(ii) the Eligible Accounts Receivable on such date.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

9



--------------------------------------------------------------------------------

“Domestic Consolidated Net Income” shall mean, for any period, the consolidated
net income (or loss) of the Parent and its Domestic Subsidiaries only (expressly
excluding the income and expenses of all Excluded Subsidiaries of the
Borrowers), determined on a consolidated basis in accordance with GAAP.

 

“Domestic EBITDA” shall mean, for any period, Domestic Consolidated Net Income
for such period plus, without duplication and to the extent reflected as a
charge in the statement of such Domestic Consolidated Net Income for such
period, in each case with respect to the Parent and its Domestic Subsidiaries
only, the sum of (a) depreciation expense, (b) amortization expense, (c)
expenses or losses resulting from LIFO adjustments for inventory valuation in
accordance with GAAP, (d) income tax expense, (e) interest expense, (f)
extraordinary losses, (g) any non-recurring charge or restructuring charge which
in accordance with GAAP is excluded from operating income, provided that the
amounts referred to in this clause (g) shall not exceed $10,000,000 in cash
costs for any fiscal year for any such charges which could reasonably be
expected to become a cash expenditure at any time, (h) the cumulative effect of
any changes in accounting principles, as shown on the Borrowers’ consolidated
statement of income for such period, (i) amounts payable under any key employee
retention program implemented during the Cases, (j) any pension contribution
expense in respect of defined benefit plans, (k) any non-recurring Chapter 11
expenses and (1) any other non-cash charges not included in operating income or
in clauses (f) or (g) and minus, to the extent included in the statement of such
Domestic Consolidated Net Income for such period, in each case with respect to
the Parent and its Domestic Subsidiaries only, the sum of (a) interest income,
(b) extraordinary gains, (c) any income tax credits (to the extent not netted
from income tax expense), (d) any income resulting from LIFO adjustments or
inventory valuation in accordance with GAAP, (e) any pension income and gains in
respect of defined benefit plans, (f) any other non-cash income or gains, and
(g) the income, if any, attributable to Minority Interests in Domestic
Subsidiaries, all as determined on a consolidated basis.

 

“Domestic Subsidiary” shall mean any Subsidiary incorporated, organized or
formed under the laws of any jurisdiction of the United States (other than an
Excluded Subsidiary).

 

“Eligible Accounts Receivable” shall mean, at the time of any determination
thereof, each Account of a Borrower that satisfies the following criteria at the
time of creation and continues to meet the same at the time of such
determination: such Account (i) has been invoiced to, and represents the bona
fide amounts due to any of the Borrowers from, the purchaser of goods or
services, in each case originated in the ordinary course of business of such
Borrower and (ii) in each case is subject to the Borrowers’ corporate accounts
receivable credit and collection policies, procedures and practices and (iii) is
not ineligible for inclusion in the calculation of the Borrowing Base pursuant
to any of clauses (a) through (r)

 

10



--------------------------------------------------------------------------------

below or otherwise deemed by the Administrative Agent in good faith to be
ineligible for inclusion in the calculation of the Borrowing Base as described
below. Eligible Accounts Receivable shall exclude the Contra Reserve, the Rebate
Reserve and Non-Core Accounts Receivable. Without limiting the foregoing, to
qualify as Eligible Accounts Receivable, an Account shall indicate no person
other than a Borrower as payee or remittance party. In determining the amount to
be so included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that the Borrowers, as applicable, may be
obligated to rebate to a customer pursuant to the terms of any agreement or
understanding (written or oral)), (ii) the aggregate amount of all limits and
deductions provided for in this definition and elsewhere in this Agreement and
(iii) the aggregate amount of all cash received in respect of such Account but
not yet applied by the Borrowers to reduce the amount of such Account. Unless
otherwise approved from time to time in writing by the Administrative Agent
(subject to the limitations and requirements set forth in Section 10.10(a)), no
Account shall be an Eligible Account Receivable if, without duplication:

 

(a) the relevant Borrower does not have sole lawful and absolute title to such
Account; or

 

(b) except for Accounts subject to the Extended Terms Eligible Amount, (i) it is
unpaid more than ninety (90) days from the original date of invoice or sixty
(60) days from the original due date or (ii) it has been written off the books
of the Borrowers or has been otherwise designated on such books as
uncollectible; or

 

(c) more than 50% in face amount of all Accounts of the same Account Debtor are
ineligible pursuant to clause (b) above; or

 

(d) the Account Debtor is insolvent or the subject of any bankruptcy case or
insolvency proceeding of any kind or is of uncertain credit quality, as
determined by the Administrative Agent in its sole discretion; or

 

(e) the Account is not payable in Dollars or Canadian Dollars or the Account
Debtor is either not organized under the laws of the United States of America or
Canada, any State or Province thereof, or the District of Columbia or is located
outside or has its principal place of business or substantially all of its
assets outside the United States or Canada, except to the extent the Account is
supported by an irrevocable letter of credit satisfactory to the Administrative
Agent (as to form, substance and issuer) and assigned to and directly drawable
by the Administrative Agent; or

 

11



--------------------------------------------------------------------------------

(f) the Account Debtor is the United States of America or any department, agency
or instrumentality thereof, unless the relevant Borrower duly assigns its rights
to payment of such Account to the Administrative Agent pursuant to the
Assignment of Claims Act of 1940, as amended, which assignment and related
documents and filings shall be in form and substance satisfactory to the
Administrative Agent; or

 

(g) the Account is supported by a security deposit (to the extent received from
the applicable Account Debtor), progress payment, retainage or other similar
advance made by or for the benefit of the applicable Account Debtor, in each
case to the extent thereof; or

 

(h) (i) it is not subject to a valid and perfected first priority Lien in favor
of the Administrative Agent for the benefit of the Lenders, subject to no other
Liens other than Liens (if any) permitted by the Loan Documents or (ii) it does
not otherwise conform in all material respects to the representations and
warranties contained in the Loan Documents relating to Accounts; or

 

(i) such Account was invoiced in advance of goods or services provided, or
twice, or the income associated with such Account has not been earned; or

 

(j) such Account is classified as a note receivable by the Borrowers in
accordance with the Borrowers’ current and historical practices; or

 

(k) the sale to the Account Debtor is on a bill-and-hold, guaranteed sale,
sale-and-return, ship-and-return, sale on approval or consignment or other
similar basis or made pursuant to any other written agreement providing for
repurchase or return of any merchandise which has been claimed to be defective
or otherwise unsatisfactory; or

 

(l) the Account represents a progress-billing or otherwise does not represent a
completed sale; or

 

(m) the Account Debtor is an Affiliate of the Borrowers; or

 

(n) such Account was not paid in full, and the Borrower created a new receivable
for the unpaid portion of the Account, without the agreement of the customer,
and other Accounts constituting chargebacks, debit memos and other adjustments
for unauthorized deductions; or

 

(o) the Account is due and payable more than one hundred eighty (180) days from
the original date of invoice;

 

(p) the Account is created on cash on delivery terms;

 

12



--------------------------------------------------------------------------------

(q) the Account does not comply in all material respects with the requirements
of all applicable laws and regulations, whether Federal, state or local; or

 

(r) as to all or any part of such Account, a check, promissory note, draft,
trade acceptance of other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason.

 

Notwithstanding the foregoing, all Accounts of any single Account Debtor and its
Affiliates which, in the aggregate exceed (i) 20% in respect of Account Debtors
whose securities are rated Investment Grade by any of Moody’s or S&P or (ii) 10%
in respect of all other Account Debtors, of the total amount of all Eligible
Accounts Receivable at the time of any determination shall be deemed not to be
Eligible Accounts Receivable to the extent of such excess. In determining the
aggregate amount of Accounts from the same Account Debtor that are unpaid more
than ninety (90) days from the date of invoice or more than sixty (60) days from
the due date pursuant to clause (b) above, there shall be excluded the amount of
any net credit balances relating to Accounts with invoice dates more than ninety
(90) days prior to the date of determination or more than sixty (60) days from
the due date. Furthermore, no Account shall be an Eligible Account Receivable if
it is for goods that have been sold under a purchase order or pursuant to the
terms of a contract or other agreement or understanding (written or oral) that
indicates that any Person other than a Borrower has or has had or has purported
to have or have had an ownership interest in such goods.

 

“Eligible AM Finished Goods” shall mean, on any date, Eligible Inventory
composed of AM Finished Goods on such date as shown on the Borrowers’ perpetual
inventory records in accordance with their current and historical accounting
practices, minus Inventory Reserves.

 

“Eligible Assignee” shall mean (i) a commercial bank having total assets in
excess of $1,000,000,000; (ii) a finance company, insurance company or other
financial institution or fund, in each case reasonably acceptable to the
Administrative Agent, which in the ordinary course of business extends credit of
the type contemplated herein and has total assets in excess of $200,000,000 and
whose becoming an assignee would not constitute a prohibited transaction under
Section 4975 of ERISA; (iii) an Approved Fund; (iv) a Lender Affiliate; (v) the
Fronting Bank; (vi) the Swing Line Lender; and (vii) any other financial
institution satisfactory to the Borrowers and the Administrative Agent.

 

“Eligible Inventory” shall mean, on any date, the Inventory Value of all
Inventory owned by the Borrowers on such date deemed by the Administrative Agent
in good faith to be eligible for inclusion in the calculation of the Borrowing
Base. Without limiting the foregoing, to qualify as “Eligible Inventory”, no

 

13



--------------------------------------------------------------------------------

Person other than the Borrowers shall have any direct or indirect ownership
interest or title to such Inventory. Eligible Inventory shall exclude
remanufactured parts and Inventory referred to as “cores inventory”. Unless
otherwise from time to time approved in writing by the Administrative Agent
(subject to the limitations and requirements set forth in Section 10.10(a)), no
Inventory shall be deemed Eligible Inventory if (and without duplication):

 

(a) it is not owned solely by the Borrowers or the Borrowers do not have sole
and good, valid and unencumbered title thereto; or

 

(b) it is not located in the United States (or, if F-M Canada becomes a Borrower
in accordance with Section 10.19, with respect to Inventory owned by F-M Canada,
such Inventory is not located in Canada); or

 

(c) it is not located on property owned or leased by the Borrowers or in a
contract warehouse specified on a schedule attached to the Security and Pledge
Agreement and segregated or otherwise separately identifiable from goods of all
others, if any, stored on the premises; or

 

(d) it is not subject to a valid and perfected first priority Lien in favor of
the Administrative Agent, except, with respect to Inventory stored at sites
described in clause (c) above, for Liens for unpaid rent or normal and customary
warehousing charges, in each case, not yet paid, to the extent of such unpaid
rent or charges; or

 

(e) it is goods returned or rejected due to quality issues by the Borrowers’
customers or goods in transit to third parties (other than to warehouse sites
described in clause (c) above); or

 

(f) it is not in good condition, does not meet all material standards imposed by
any Governmental Authority having regulatory authority over it, is defective, is
seconds or thirds or stale, or is obsolete or slow moving or unmerchantable, or
does not otherwise conform to the representations and warranties contained in
the Loan Documents; or

 

(g) it is located at any operating facility that the Borrowers plan to close, or
at any operating facility that is closed, within thirty (30) days from the date
of determination of the most recent Borrowing Base; or

 

(h) it is comprised of film, pallets, and/or other shipping materials or
supplies, repair parts, fuel, cartons used in production or other containers,
and any other such material not considered used for sale by the Administrative
Agent from time to time, in the Administrative Agent’s sole discretion; or

 

14



--------------------------------------------------------------------------------

(i) the Borrowers classify such item as a sample item on their perpetual
inventory records, or the Borrowers use such item for display; or

 

(j) it is a discontinued product or component thereof; or

 

(k) any portion of the Inventory Value thereof is attributable to intercompany
profit among the Borrowers or their Affiliates; or

 

(l) it is damaged or marked for return to vendor;

 

(m) it is Work-In-Process; or

 

(n) it is consigned but still accounted for in the Borrowers’ perpetual
inventory records.

 

“Eligible OE Finished Goods” shall mean, on any date, Eligible Inventory
composed of OE Finished Goods on such date as shown on the Borrowers’ perpetual
inventory records in accordance with their current and historical accounting
practices, minus Inventory Reserves.

 

“Eligible Raw Materials” shall mean, on any date, Eligible Inventory composed of
Raw Materials to be used in the production of finished goods inventory for sale,
as determined by the Administrative Agent in its sole discretion, on such date
as shown on the Borrowers’ perpetual inventory records in accordance with
current and historical accounting practices, minus Inventory Reserves.

 

“Environmental Lien” shall mean a Lien in favor of any Governmental Authority
for (i) any liability under federal or state environmental laws or regulations,
or (ii) damages arising from or costs incurred by such Governmental Authority in
response to a release or threatened release of a hazardous or toxic waste,
substance or constituent, or other substance into the environment.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which is a member of a group of which any of the Borrowers is a member and which
is under common control within the meaning of Section 414(b) or (c) of the Code
and the regulations promulgated and rulings issued thereunder.

 

“Eurocurrency Liabilities” shall have the meaning assigned thereto in Regulation
D issued by the Board, as in effect from time to time.

 

15



--------------------------------------------------------------------------------

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate in accordance with the provisions of
Article 2.

 

“Event of Default” shall have the meaning set forth in Article 7.

 

“Excluded Subsidiary” shall mean (i) any Foreign Subsidiary and any Domestic
Subsidiary which is a Subsidiary of a Foreign Subsidiary in respect of which
either (a) the pledge of more than 66% of the Capital Stock of such Foreign
Subsidiary (or, in the case of a Domestic Subsidiary which is a Subsidiary of a
Foreign Subsidiary, the pledge of any Capital Stock of such Domestic Subsidiary)
as Collateral or (b) the guaranteeing by such Subsidiary of, or the pledging of
assets by such Subsidiary to secure, the Obligations, would, in the good faith
judgment of the Borrowers, result in adverse tax consequences to the Borrowers
or any of their Subsidiaries or would be unlawful for such Subsidiary and (ii)
FM International, LLC, so long as 66% of its Capital Stock is pledged under the
Security and Pledge Agreement and such entity has no operations other than
holding the Capital Stock of any Foreign Subsidiary.

 

“Existing DIP Credit Agreement” shall have the meaning set forth in the
Introductory Statement.

 

“Existing DIP Lenders” shall have the meaning set forth in the Introductory
Statement.

 

“Existing Letters of Credit” shall mean all letters of credit issued pursuant to
the Existing DIP Credit Agreement, outstanding immediately prior to the Closing
Date and listed in Schedule 1.01.

 

“Extended Terms Eligible Amount” shall mean, on any date, for each Extended
Terms Customer, Accounts which are less than 1 day past due, arising as a result
of the sale of goods with payment terms in excess of ninety (90) days and not
greater than one hundred eighty (180) days.

 

“Extended Terms Customer” shall mean, on any date, Account Debtors which have
terms of sales greater than ninety (90) days, but not greater than one hundred
eighty (180) days.

 

“Factoring Arrangements” shall mean any arrangements between a Non-Debtor
Foreign Subsidiary and a third party (other than an Affiliate) under which the
Accounts of such Subsidiary are factored on a non-recourse basis.

 

16



--------------------------------------------------------------------------------

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, provided that (i) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to Citibank on such day
on such transactions as determined by the Administrative Agent.

 

“F-M Canada” shall mean Federal-Mogul Canada Limited, a Canadian corporation.

 

“F-M Canada Addition Date” shall have the meaning set forth in Section 10.19.

 

“Fees” shall collectively mean the Commitment Fees, Letter of Credit Fees and
other fees referred to in Sections 2.20, 2.21 and 2.22.

 

“Fee Letter” shall have the meaning set forth in Section 2.20.

 

“Filing Date” shall mean October 1, 2001.

 

“Final Order” shall mean the Final Order (I) Authorizing Debtors to Obtain
Post-Petition Financing Pursuant to 11 U.S.C. §§105, 361, 362, 363, 364(c)(1),
364(c)(2), 364(c)(3) and 364(d), (II) Authorizing use of Cash Collateral
Pursuant to 11 U.S.C. §363 and Granting Adequate Protection to the Holders of
the Existing Obligations Referred to Below entered by the Bankruptcy Court on
November 21, 2001 in connection with the Existing DIP Agreement.

 

“Financial Officer” shall mean the Chief Financial Officer, Controller,
Treasurer or Assistant Treasurer of a Borrower.

 

“Finished Goods” shall mean goods to be sold by the Borrowers in the ordinary
course of business.

 

“Foreign Subsidiary” shall mean a Subsidiary which is incorporated or organized
under the laws of a jurisdiction outside of the United States.

 

“Fronting Bank” shall mean Citibank, or such other commercial bank as may agree
with Citibank to act in such capacity for the Lenders.

 

17



--------------------------------------------------------------------------------

“GAAP” shall mean accounting principles generally accepted in the United States
and applied in accordance with Section 1.02.

 

“Governmental Authority” shall mean any Federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality or
any court, in each case whether of the United States or foreign.

 

“Guaranteed Obligations” shall have the meaning set forth in Section 9.01(a).

 

“Indebtedness” shall mean, at any time and with respect to any Person, (i) all
indebtedness of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services (other than (x)
current trade payables incurred in the ordinary course of such Person’s business
and (y) property, including inventory, and services purchased, and expense
accruals (other than trade payables) and deferred compensation items arising, in
the ordinary course of such Person’s business), (iii) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments (other
than performance, surety and appeal bonds arising in the ordinary course of
business), (iv) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (v) all obligations of such Person under leases which
have been or should be, in accordance with GAAP, recorded as capital leases, to
the extent required to be so recorded, (vi) all reimbursement, payment or
similar obligations of such Person, contingent or otherwise, under acceptance,
letter of credit or similar facilities and all obligations of such Person in
respect of (x) currency swap agreements, currency future or option contracts and
other similar agreements designed to hedge against fluctuations in foreign
currency exchange rates, (y) interest rate swap, cap or collar agreements and
interest rate future or option contracts and other similar agreements designed
to hedge against fluctuations in interest rates and (z) swap agreements, future
or option contracts and other similar agreements designed to hedge against
fluctuations in commodities prices; (vii) all indebtedness referred to in
clauses (i) through (vi) above guaranteed directly or indirectly by such Person,
or in effect guaranteed directly or indirectly by such Person through an
agreement (A) to pay or purchase such indebtedness or to advance or supply funds
for the payment or purchase of such indebtedness, (B) to purchase, sell or lease
(as lessee or lessor) property, or to purchase or sell services, primarily for
the purpose of enabling the debtor to make payment of such indebtedness or to
assure the holder of such indebtedness against loss in respect of such
indebtedness, (C) to supply funds to or in any other manner invest in the debtor
(including any agreement to pay for property or services irrespective of whether
such property is received or such services are rendered) or (D) otherwise to
assure a creditor against loss in respect of such indebtedness, and

 

18



--------------------------------------------------------------------------------

(viii) all indebtedness referred to in clauses (i) through (vii) above secured
by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such indebtedness. The Indebtedness of any Person (i) shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity
solely to the extent such Indebtedness is required to be reflected on the
balance sheet of such Person in accordance with GAAP and (ii) shall not include
in any event any Joint Venture Put Obligation or any Factoring Arrangement.

 

“Indemnified Party” shall have the meaning set forth in Section 10.06.

 

“Indentures” shall mean, collectively, (i) the Indenture, dated as of August 12,
1994, between Parent and U.S. Bank Trust National Association (as successor to
Continental Bank), as trustee, together with the First Supplemental Indenture
thereto, dated as of July 8, 1998, the Second Supplemental Indenture thereto,
dated as of October 9, 1998, and the Third Supplemental Indenture thereto, dated
as of December 29, 2000, (ii) the Indenture, dated as of June 29, 1998, between
Parent and The Bank of New York, as trustee, together with the First
Supplemental Indenture thereto, dated as of June 30, 1998, the Second
Supplemental Indenture thereto, dated as of July 21, 1998, the Third
Supplemental Indenture thereto, dated as of October 9, 1998, and the Fourth
Supplemental Indenture thereto, dated as of December 29, 2000, and (iii) the
Indenture, dated as of January 20, 1999, among Parent, the guarantors party
thereto and The Bank of New York, as trustee, together with the First
Supplemental Indenture thereto, dated as of December 29, 2000, each as
subsequently amended in accordance with the terms hereof and thereof.

 

“Insufficiency” shall mean, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities within the meaning of Section 4001(a)(18) of ERISA.

 

“Intercompany Indebtedness” shall mean any claim of an Affiliate of Parent
against any other Affiliate of Parent, any claim of Parent against any of its
Affiliates, and any claim of any Affiliate of Parent against Parent.

 

“Intercompany Loans” shall mean Intercompany Indebtedness for borrowed money.

 

“Interest Payment Date” shall mean (i) as to any Eurodollar Loan, the last day
of the applicable Interest Period, provided that with respect to Interest
Periods exceeding three months, interest shall be payable on the three-month

 

19



--------------------------------------------------------------------------------

anniversary of the first day of the Interest Period and on the last day of the
Interest Period, (ii) as to any ABR Loan (other than a Swing Line Loan), the
last calendar day of each month and the date on which any ABR Loans are
refinanced with Eurodollar Loans pursuant to Section 2.13 and (iii) as to any
Swing Line Loan, the last calendar day of each month.

 

“Interest Period” shall mean, as to any Borrowing of Eurodollar Loans, the
period commencing on the date of such Borrowing (including as a result of a
refinancing of ABR Loans) or on the last day of the preceding Interest Period
applicable to such Borrowing and ending on the numerically corresponding day (or
if there is no corresponding day, the last day) in the calendar month that is
one, three or six months thereafter, as the Borrowers may elect in the related
notice delivered pursuant to Section 2.06(b) or 2.13; provided, however, that
(i) if any Interest Period would end on a day which shall not be a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
and (ii) no Interest Period shall end later than the Termination Date.

 

“Inventory” shall mean all Raw Materials, Work-in-Process, and Finished Goods
held by the Borrowers in the normal course of business.

 

“Inventory Reserves” shall mean the following, each as determined by the
Administrative Agent from time to time:

 

(a) a reserve for shrink, or discrepancies that arise pertaining to inventory
quantities on hand between the Borrowers’ perpetual accounting system and
physical counts of the Inventory, but not less than 2% of the Eligible
Inventory; or

 

(b) a reserve for slow move, obsolete or excess Inventory; or

 

(c) a reserve for favorable standard cost variances; or

 

(d) a reserve for amounts owing to landlords or warehousemen for Inventory
stored at leased facilities or public warehouses which are not the subject of an
access agreement acceptable to the Administrative Agent, in the amount of (i) to
the extent the Borrowers are able to determine the Borrowers’ average monthly
rental expense for such facility, three (3) times the Borrowers’ average monthly
rental expense for such facility or (ii) in all other events, the Inventory
Value of the Inventory stored at such leased facilities or public warehouses; or

 

(e) a reserve for Inventory located at contractors’ or vendors’ facilities in
the amount of the Inventory Value of such Inventory; or

 

20



--------------------------------------------------------------------------------

(f) any other reserve as deemed appropriate by the Administrative Agent in its
sole discretion, from time to time; or

 

(g) a reserve for vendor rebates; or

 

(h) a reserve for lower of cost or market.

 

“Inventory Value” shall mean a dollar amount equal to the lesser of (i) the
actual cost of Inventory determined on a basis consistent with GAAP and with the
Borrowers’ current and historical accounting practice or (ii) the market value
of such Inventory.

 

“Investments” shall have the meaning set forth in Section 6.10.

 

“Investment Grade” shall mean either (i) at least Baa3 by Moody’s (or the then
equivalent) or (ii) at least BBB- by S&P (or the then equivalent).

 

“Joint Venture Put Obligation” shall mean any obligation of any Borrower or any
of its Subsidiaries (i) to purchase any Capital Stock of any Person that is a
joint venture on the Closing Date, which Capital Stock is not owned by any
Borrower or any of its Subsidiaries on the Closing Date, so long as such
obligation is in existence on the Closing Date and has been disclosed by the
Borrowers to the Lenders prior to the Closing Date and (ii) to purchase any
Capital Stock of any joint venture formed after the Closing Date that is not
owned by any Borrower or any of its Subsidiaries on the date of formation of
such new joint venture, so long as the aggregate amount of obligations described
in this clause (ii) shall not exceed $25,000,000 at the time of determination
thereof (with the amount of any non-cash obligations to be estimated by the
Borrowers in good faith).

 

“Lenders” shall have the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes the Fronting Bank and the Swing
Line Lender.

 

“Lender Affiliate” shall mean, (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender and
(b) with respect to any Lender that is a fund which invests in loans and similar
extensions of credit, any other fund that invests in loans and similar
extensions of credit and is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.

 

21



--------------------------------------------------------------------------------

“Letter of Credit” shall mean any irrevocable letter of credit issued pursuant
to Section 2.03, which letter of credit shall be (i) a standby or import
documentary letter of credit, (ii) denominated in Dollars and (iii) otherwise in
such form as may be reasonably approved from time to time by the Administrative
Agent and the applicable Fronting Bank.

 

“Letter of Credit Account” shall mean the account established by the Borrowers
under the sole and exclusive control of the Administrative Agent maintained at
the office of Citibank at 388 Greenwich Street, New York, New York 10013
designated as the “CUSA FAO Federal-Mogul Corp L/C Cash Collateral Account” that
shall be used solely for the purposes set forth in Sections 2.03(b) and 2.14.

 

“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.22.

 

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
aggregate undrawn stated amount of all Letters of Credit then outstanding plus
(ii) all amounts theretofore drawn under Letters of Credit and not then
reimbursed.

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind whatsoever (including any conditional sale or other title
retention agreement or any lease in the nature thereof).

 

“Loan” and “Loans” shall have the respective meanings set forth in Section
2.01(a) and, unless specified, shall not include Swing Line Loans.

 

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
and Pledge Agreement and any other instrument or agreement executed and
delivered in connection herewith.

 

“Maturity Date” shall mean December 9, 2005.

 

“Minority Interests” shall mean any shares of stock of any class of a Subsidiary
of the Borrowers (other than directors’ qualifying shares if required by law)
that are not owned by Borrowers or one of their Subsidiaries; Minority Interest
shall be valued in accordance with GAAP.

 

“Minority Lenders” shall have the meaning set forth in Section 10.10(b).

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor to the
rating agency business thereof.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Borrower or any ERISA Affiliate is

 

22



--------------------------------------------------------------------------------

making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” shall mean a Single Employer Plan, which (i) is
maintained for employees of a Borrower or an ERISA Affiliate and at least one
Person other than such Borrower and its ERISA Affiliates or (ii) was so
maintained and in respect of which a Borrower or an ERISA Affiliate could have
liability under Section 4064 or 4069 of ERISA in the event such Plan has been or
were to be terminated.

 

“Net Orderly Liquidation Rate” shall mean, at any time with respect to any
domestic Inventory, the quotient (expressed as a percentage) of (i) the Net
Orderly Liquidation Value of such Inventory divided by (ii) the gross inventory
cost of such Inventory, determined on the basis of the then most recently
conducted inventory appraisal performed by an independent inventory appraisal
firm satisfactory to the Administrative Agent.

 

“Net Orderly Liquidation Value” shall mean, at any time, with respect to any
domestic Inventory, the net liquidation value of such Inventory as then most
recently determined, based on the then most recently conducted inventory
appraisal performed by an independent inventory appraisal firm satisfactory to
the Administrative Agent.

 

“Net Proceeds” shall mean, in respect of any sale of assets, the proceeds of
such sale after the payment of or reservation for expenses that are directly
related to the sale, including, but not limited to, related severance costs,
taxes payable, brokerage commissions, professional expenses, other similar costs
that are directly related to the sale and the amount secured by valid and
perfected Liens, if any, that are senior to the Liens on such assets held by the
Administrative Agent on behalf of the Lenders. Notwithstanding the foregoing,
the “Net Cash Proceeds” of an Excluded Subsidiary shall not include any amounts
to the extent such amount may not be distributed (by way of dividends,
intercompany loans or otherwise) to the Borrowers or Domestic Subsidiaries of
the Borrowers because doing so would (1) violate legal restrictions binding upon
such Excluded Subsidiary, (2) violate contractual restrictions contained in
agreements with third parties (other than Affiliates of the Borrowers) entered
into in good faith and binding upon such Excluded Subsidiary or (3) result in
material adverse tax consequences to the Borrowers.

 

“New Subsidiary” shall have the meaning set forth in Section 6.10(xv).

 

“Non-Core Accounts Receivable” shall mean, at the time of any determination,
without duplication, (i) receivables arising from transactions that are not in
the ordinary course of business, including equipment and equipment parts sales,
(ii) Accounts arising from transactions other than sales to customers

 

23



--------------------------------------------------------------------------------

who are not Affiliates of any of the Borrowers of automobile, truck, aviation,
farm or construction vehicle parts manufactured by the Borrowers, on usual and
customary terms, in a manner consistent with historical sales practices, (iii)
non-trade receivables and (iv) miscellaneous and sundry receivables.

 

“Non-Debtor Foreign Subsidiary” shall mean the Excluded Subsidiaries of the
Borrowers other than the U.K. Subsidiaries, as set forth on Schedule 3.05.

 

“Obligations” shall mean (a) the due and punctual payment of principal of and
interest on the Loans and Swing Line Loans and the reimbursement of all amounts
drawn under Letters of Credit (whether such Letters of Credit are issued for the
account of the Borrowers or the Excluded Subsidiaries and including, without
limitation, the Guaranteed Obligations), (b) the due and punctual payment of the
Fees and all other present and future, fixed or contingent, monetary obligations
of the Borrowers to the Lenders and the Administrative Agent under the Loan
Documents, and (c) the due and punctual payment of principal of and interest on
and all other amounts with respect to all Indebtedness described in clause (x)
of Section 6.03(vi); provided that the obligations described in clause (c) and
consisting of obligations in respect of (x) currency swap agreements, currency
future or option contracts and other similar agreements designed to hedge
against fluctuations in foreign currency exchange rates, (y) interest rate swap,
cap or collar agreements and interest rate future or option contracts and other
similar agreements designed to hedge against fluctuations in interest rates or
(z) swap agreements, future or option contracts and other similar agreements
designed to hedge against fluctuations in commodities prices with an aggregate
notional amount in excess of $30,000,000 shall not constitute “Obligations”
unless the incurrence thereof has been approved by the Bankruptcy Court.

 

“OE Finished Goods” shall mean Finished Goods, manufactured by Borrowers
pursuant to an order by an Account Debtor, for use in such Account Debtor’s
(original equipment) manufacturing processes, as determined by the
Administrative Agent in its sole discretion.

 

“Organizational Documents” shall mean (i) with respect to any corporation, its
certificate or articles of incorporation, as amended, and its by-laws, as
amended, (ii) with respect to any limited partnership, its certificate of
limited partnership or formation, as amended, and its partnership agreement, as
amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, (iv) with respect to any limited liability company, its
certificate of formation or articles of organization, as amended, and its
operating agreement, as amended, and (v) with respect to any unlimited liability
company, its certificate of formation, as amended, and its memorandum and
articles of association, as amended. In the event any term or condition of this
Agreement or any other Loan Document requires any Organizational Document to be
certified by a secretary of state of similar governmental official, the
reference to any such “Organizational

 

24



--------------------------------------------------------------------------------

Document” shall only be to a document of a type customarily certified by such
governmental official.

 

“Other Taxes” shall have the meaning set forth in Section 2.19.

 

“Parent” shall mean have the meaning set forth in the introductory paragraph to
this Agreement.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
agency or entity performing substantially the same functions.

 

“Permitted Investments” shall mean:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within twelve
months from the date of acquisition thereof;

 

(b) without limiting the provisions of paragraph (d) below, investments in
commercial paper maturing within six months from the date of acquisition thereof
and having, at such date of acquisition, a rating of at least “A-2” or the
equivalent thereof from Standard & Poor’s Rating Group or of at least “P-2” or
the equivalent thereof from Moody’s Investors Service, Inc.;

 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits (including Eurodollar time deposits) maturing within six months from
the date of acquisition thereof issued or guaranteed by or placed with (i) any
domestic office of the Administrative Agent or the bank with whom the Borrowers
maintain their cash management system, provided that if such bank is not a
Lender hereunder, such bank shall have entered into an agreement with the
Administrative Agent pursuant to which such bank shall have waived all rights of
setoff and confirmed that such bank does not have, nor shall it claim, a
security interest therein or (ii) any domestic office of any other commercial
bank of recognized standing organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $250,000,000 and is the principal banking
Subsidiary of a bank holding company having a long-term unsecured debt rating of
at least “A-2” or the equivalent thereof from Standard & Poor’s Rating Group or
at least “P-2” or the equivalent thereof from Moody’s Investors Service, Inc.;

 

25



--------------------------------------------------------------------------------

(d) investments in commercial paper maturing within six months from the date of
acquisition thereof and issued by (i) the holding company of the Administrative
Agent or (ii) the holding company of any other commercial bank of recognized
standing organized under the laws of the United States of America or any State
thereof that has (A) a combined capital and surplus in excess of $250,000,000
and (B) commercial paper rated at least “A-2” or the equivalent thereof from
Standard & Poor’s Rating Group or of at least “P-2” or the equivalent thereof
from Moody’s Investors Service, Inc.;

 

(e) investments in repurchase obligations with a term of not more than seven (7)
days for underlying securities of the types described in clause (a) above
entered into with any office of a bank or trust company meeting the
qualifications specified in clause (c) above;

 

(f) investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (a) through (e) above;

 

(g) solely with respect to any Foreign Subsidiary, in addition to the
investments described in clauses (a) through (f): (i) any investment of the type
described in clause (a) that is a direct obligation of, or an obligation the
principal of and interest on which are unconditionally guaranteed by any
government of any country in which such Foreign Subsidiary conducts any
operations, (ii) any investment of the type described in clause (b) that has
ratings issued by any internationally recognized rating agency equivalent to
those set forth in such clause, (iii) any investment of the type described in
clause (c) issued or guaranteed by or placed with any commercial bank organized
under the laws of any country in which such Foreign Subsidiary conducts any
operations, (iv) any investment of the type described in clause (d) issued by
the holding company of any commercial bank organized under the laws of any
country in which such Foreign Subsidiary conducts any operations that has
commercial paper with ratings issued by any internationally recognized rating
agency equivalent to those set forth in such clause, and (iv) any investment of
the type described in clause (f) that satisfies the requirements of any of the
other investments described in this clause (g);

 

(h) to the extent owned on the Closing Date, investments in the capital stock of
any direct or indirect Subsidiary of the Borrowers as disclosed in Schedule
3.05; and

 

(i) to the extent owned on the Closing Date, investments in joint ventures as
disclosed in Schedule 6.10;

 

26



--------------------------------------------------------------------------------

(j) additional investments in joint ventures or wholly-owned Subsidiaries of the
Borrowers, in each case in existence on the Closing Date, during each fiscal
year listed below in an aggregate amount not to exceed the amount specified
opposite such fiscal year;

 

Fiscal Year Ending

--------------------------------------------------------------------------------

   Maximum Additional Investment


--------------------------------------------------------------------------------

     (Millions)

12/31/2004

   $ 12.0

12/31/2005

     25.0

 

(k) a Capital Expenditure in the form of an equity investment in either a newly
formed Domestic Subsidiary organized as a limited liability company and
wholly-owned by Federal-Mogul World Wide, Inc., which would register to do
business in Japan as a U.S. branch, or, directly or indirectly, in an existing
Non-Debtor Foreign Subsidiary organized in Japan, not to exceed $13,000,000 in
the aggregate, in connection with the establishment of a technical center in
Yokohama, Japan; and

 

(l) additional investments in Federal-Mogul Sealing Systems Hungaria Bt., a
Hungarian entity, in an aggregate amount not to exceed $30,000,000.

 

“Permitted Liens” shall mean (i) Liens in favor of the Administrative Agent on
behalf of the Lenders; (ii) Liens imposed by law (other than Environmental Liens
and any Lien imposed under ERISA) for taxes, assessments or charges of any
Governmental Authority for claims not yet due or which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
GAAP; (iii) Liens of landlords and Liens of statutory carriers, warehousemen,
mechanics, materialmen and other Liens (other than Environmental Liens and any
Lien imposed under ERISA) in existence on the Filing Date or thereafter imposed
by law and created in the ordinary course of business; (iv) Liens (other than
any Lien imposed under ERISA) incurred or deposits made (including, without
limitation, surety bonds and appeal bonds) in connection with workers’
compensation, unemployment insurance and other types of social security benefits
or to secure the performance of tenders, bids, leases, contracts (other than for
the repayment of Indebtedness), statutory obligations and other similar
obligations incurred in the ordinary course of business; (v) easements
(including, without limitation, reciprocal easement agreements and utility
agreements), rights-of-way, covenants, consents, reservations, encroachments,
variations and zoning and other restrictions, charges or encumbrances (whether
or not recorded) and interest of ground lessors, which do not interfere with the
ordinary conduct of the business of any Borrower, and which do not detract from
the value of the property to which they attach or materially impair the use
thereof to any Borrower; (vi) purchase money Liens

 

27



--------------------------------------------------------------------------------

(including Capitalized Leases) upon or in any property acquired or held in the
ordinary course of business to secure the purchase price of such property or to
secure Indebtedness permitted by Section 6.03(iv) solely for the purpose of
financing the acquisition of such property; (vii) Liens set forth on Schedule
3.06; (viii) Liens on the assets of Non-Debtor Foreign Subsidiaries granted to
secure (x) Indebtedness of Non-Debtor Foreign Subsidiaries owed to Persons other
than Affiliates, incurred pursuant to Section 6.03(vii) and in an aggregate
outstanding principal amount not to exceed $15,000,000 at any date, and (y)
Intercompany Loans from the Borrowers permitted by Section 6.10(iv) and Section
6.10(v); (ix) Liens on the assets of the U.K. Subsidiaries granted to secure
Intercompany Loans from the Borrowers permitted by Section 6.10(vi); (x) Liens
consisting of deposits with derivatives traders as may be required pursuant to
the terms of the International Swap Dealers Association Master Agreement(s)
executed in the ordinary course of business in connection with the Borrowers’
foreign exchange, commodities and interest hedging programs in an aggregate
amount not to exceed at any time $15,000,000; (xi) Liens junior to the senior
liens contemplated hereby that are granted by the Approval Order as adequate
protection to the Primed Parties, provided that the Approval Order provide that
the holders of such junior liens shall not be permitted to take any action to
enforce their rights with respect to such junior liens as long as any amounts
are outstanding under this Agreement or the Lenders have any Commitment
hereunder, (xii) Liens described in Section 2.24(a)(iii); (xiii) Liens that
secure prepetition obligations or indebtedness (other than obligations under the
Prepetition Agreements) in an aggregate amount less than or equal to $20,000,000
that are not being primed as described in the Approval Order; (xiv) Liens on the
Collateral securing the Indebtedness described in Section 6.03(vi); (xv) Liens
securing the Obligations owed to CUSA, Citibank or their respective Affiliates
and not permitted by the foregoing clauses; (xvi) Liens on assets of any
Non-Debtor Foreign Subsidiary securing Intercompany Loans owed by any Non-Debtor
Foreign Subsidiary to any U.K. Subsidiary; (xvii) Liens on accounts receivable
which arise in connection with any receivables securitization permitted under
Section 6.11(vi); and (xviii) Liens created in connection with extensions,
renewals or replacements, including replacement Liens granted by the Bankruptcy
Court, of any Lien referred to in clauses (i) through (x) above, provided that
the principal amount of the obligation secured thereby is not increased and that
any such extension, renewal or replacement is limited to the property originally
encumbered thereby.

 

“Person” shall mean any natural person, corporation, division of a corporation,
partnership, trust, joint venture, association, company, estate, unincorporated
organization or government or any agency or political subdivision thereof.

 

“Plan” shall mean a Single Employer Plan or a Multiemployer Plan.

 

28



--------------------------------------------------------------------------------

“Prepetition Agreements” shall mean the Prepetition Credit Agreement, the Surety
Bonds and each other agreement entered into prior to the Filing Date relating to
obligations or indebtedness of the Borrowers in an aggregate amount in excess of
$20,000,000.

 

“Prepetition Credit Agreement” shall mean that certain Fourth Amended and
Restated Credit Agreement dated as of December 29, 2000, as amended, among
Parent, each Foreign Subsidiary Borrower (as defined therein), the banks and
other financial institutions from time to time parties thereto, and JPMorgan
Chase Bank, formerly known as The Chase Manhattan Bank, as lead arranger, book
manager and administrative agent.

 

“Prepetition Payment” shall mean a payment (by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any prepetition
Indebtedness or trade payables or other prepetition claims against the
Borrowers, including, without limitation, reclamation claims, materialmen’s
liens and prepetition claims of Critical Trade Vendors.

 

“Primed Liens” shall have the meaning set forth in Section 2.24(a).

 

“Primed Parties” shall mean the holders of the Primed Liens.

 

“Quarterly Adjustment Date” shall have the meaning set forth in Section 6.05.

 

“Raw Materials” shall mean any raw materials or Supplies used or consumed in the
manufacture, packing or shipping of goods to be sold by the Borrowers in the
ordinary course of business.

 

“Rebate Reserve” shall mean, at any time of determination, an amount owing or
payable to Account Debtors pursuant to incentive marketing programs or similar
programs, as determined by the Administrative Agent in its sole discretion from
time to time.

 

“Refunding Borrowing” shall have the meaning set forth in Section 2.03(d).

 

“Register” shall have the meaning set forth in Section 10.03(d).

 

“Reorganization Plan” shall mean a plan of reorganization in any of the Cases.

 

“Replacement Lender” shall have the meaning set forth in Section 2.30.

 

“Required Lenders” shall mean, at any time, Lenders holding in excess of 50% of
the Total Commitment.

 

29



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc., or any successor to the rating agency business
thereof.

 

“Security and Pledge Agreement” shall have the meaning set forth in Section
4.01(c).

 

“Single Employer Plan” shall mean a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (i) is maintained for employees of a Borrower or an
ERISA Affiliate or (ii) was so maintained and in respect of which a Borrower
could have liability under Section 4069 of ERISA in the event such Plan has been
or were to be terminated.

 

“Statutory Reserves” shall mean on any date the percentage (expressed as a
decimal) established by the Board and any other banking authority which is the
then stated maximum rate for all reserves (including but not limited to any
emergency, supplemental or other marginal reserve requirements) applicable to
any member bank of the Federal Reserve System in respect of Eurocurrency
Liabilities (or any successor category of liabilities under Regulation D issued
by the Board, as in effect from time to time). Such reserve percentages shall
include, without limitation, those imposed pursuant to said Regulation. The
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in such percentage.

 

“Stock Liens” shall have the meaning set forth in Section 2.24(a).

 

“Subsidiary” shall mean, with respect to any Person (referred to in this
definition as the “parent”), any corporation, association or other business
entity (whether now existing or hereafter organized) of which at least a
majority of the securities or other ownership interests having ordinary voting
power for the election of directors is, at the time as of which any
determination is being made, owned or controlled by the parent or one or more
subsidiaries of the parent. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Parent.

 

“Super-majority Lenders” shall have the meaning set forth in Section 10.10(b).

 

“Superpriority Claim” shall mean a claim against any Borrower in any of the
Cases which is a superpriority administrative expense claim having priority over
any or all administrative expenses, including without limitation all
administrative expenses of the kind specified in Sections 105, 326, 328, 330,
331, 503(b), 506(c), 507(a), 507(b), 726, 1113 or 1114 of the Bankruptcy Code,
whether or not such expenses or claims may be secured by any lien, levy or
attachment.

 

30



--------------------------------------------------------------------------------

“Supplies” shall mean film, packaging and/or shipping supplies or materials not
otherwise directly used in the production of Finished Goods.

 

“Surety Bonds” shall mean, collectively, the Contracts of Indemnity, each dated
December 29, 2000, entered into by the Parent and certain of its Subsidiaries
with (i) Travelers Casualty & Surety Company of America with respect to
Performance Bond Number 103529126 and Performance Bond Number 103529229REL, each
in the original maximum amount of $50,000,000, (ii) SAFECO Insurance Company of
America with respect to Performance Bond Number 6066092 in the original maximum
amount of $75,000,000, and (iii) National Fire Insurance Company of Hartford and
Continental Casualty Company with respect to Performance Bond Number 929182983
in the original maximum amount of $75,000,000.

 

“Swing Line Borrowing” shall mean a borrowing of a Swing Line Loan pursuant to
Section 2.07(b).

 

“Swing Line Lender” shall mean CUSA in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” shall have the meaning set forth in Section 2.07(a).

 

“Taxes” shall have the meaning set forth in Section 2.19.

 

“Termination Date” shall mean the earliest to occur of (i) the Maturity Date,
(ii) the Consummation Date and (iii) the acceleration of the Loans and Swing
Line Loans and the termination of the Total Commitment in accordance with the
terms hereof.

 

“Termination Event” shall mean (i) a “reportable event”, as such term is
described in Section 4043 of ERISA and the regulations issued thereunder (other
than a “reportable event” not subject to the provision for 30-day notice to the
PBGC under Section 4043 of ERISA or such regulations) or an event described in
Section 4068 of ERISA excluding events described in Section 4043(c)(9) of ERISA
or 29 CFR §§ 2615.21 or 2615.23, or (ii) the withdrawal of any Borrower or any
ERISA Affiliate from a Multiple Employer Plan during a plan year in which it was
a “substantial employer”, as such term is defined in Section 4001(c) of ERISA,
or the incurrence of liability by any Borrower or any ERISA Affiliate under
Section 4064 of ERISA upon the termination of a Multiple Employer Plan, or (iii)
providing notice of intent to terminate a Plan pursuant to Section 4041(c) of
ERISA or the treatment of a Plan amendment as a termination under Section 4041
of ERISA, or (iv) the institution of proceedings to terminate a Plan by the PBGC
under Section 4042 of ERISA, or (v) any other event or condition (other than the
commencement of the Cases and the failure to have made any contribution accrued
as of the Filing Date but not paid) which would reasonably

 

31



--------------------------------------------------------------------------------

be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
imposition of any liability under Title IV of ERISA (other than for the payment
of premiums to the PBGC).

 

“Third Party Dividend” shall have the meaning set forth in Section 6.08.

 

“Total Commitment” shall mean, at any time, the sum of the Commitments at such
time.

 

“Total Usage” shall mean, at any time, the sum of the then outstanding aggregate
principal amount of the Loans plus the aggregate Letter of Credit Outstandings
at such time plus the then outstanding aggregate principal amount of the Swing
Line Loans.

 

“Tranche C Loans” shall have the meaning set forth in the Final Order.

 

“Transferee” shall have the meaning set forth in Section 2.19.

 

“Type” when used in respect of any Loan or Borrowing shall refer to the Rate of
interest by reference to which interest on such Loan or on the Loans comprising
such Borrowing is determined. For purposes hereof, “Rate” shall mean the
Adjusted LIBOR Rate and the Alternate Base Rate.

 

“U.K. Administration” shall have the meaning set forth in the definition of
“U.K. Subsidiaries”.

 

“U.K. Subsidiaries” shall mean those Subsidiaries of the Borrowers which are
organized under the laws of any jurisdiction in the United Kingdom and which are
the subject of administration petitions under the U.K. Insolvency Act of 1986
(collectively, and including upon the grant of such petitions, the “U.K.
Administration”) and are debtors in cases pending under Chapter 11 of the
Bankruptcy Code.

 

“U.K. Subsidiary Proceedings” shall mean the proceedings of the U.K.
Subsidiaries under Chapter 11 of the Bankruptcy Code commenced on the Filing
Date.

 

“Unused Total Commitment” shall mean, at any time, (i) the Total Commitment less
(ii) the sum of (x) the aggregate outstanding principal amount of all Loans and
Swing Line Loans and (y) the aggregate Letter of Credit Outstandings.

 

“Withdrawal Liability” shall have the meaning set forth under Part I of Subtitle
E of Title IV of ERISA.

 

32



--------------------------------------------------------------------------------

“Work-in-Process” shall mean goods to be sold by the Borrowers in the ordinary
course of business, which are currently in the process of being manufactured.

 

Section 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. References to agreements, instruments or other
documents shall, unless otherwise specified, be deemed to refer to such
agreements, instruments or other documents as amended, supplemented or otherwise
modified from time to time. All references herein to Sections, Exhibits and
Schedules shall be deemed references to Sections of, and Exhibits and Schedules
to, this Agreement unless the context shall otherwise require. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, however, that for purposes of determining compliance with any
covenant set forth in Article 6, such terms shall be construed in accordance
with GAAP as in effect on the date of this Agreement applied on a basis
consistent with the application used in the Borrowers’ audited financial
statements referred to in Section 3.04.

 

ARTICLE 2

AMOUNT AND TERMS OF CREDIT

 

Section 2.01. Commitment of the Lenders. (a) Each Lender severally and not
jointly with the other Lenders agrees, upon the terms and subject to the
conditions herein set forth, to make revolving credit loans (each a “Loan” and
collectively, the “Loans”) to the Borrowers at any time and from time to time
during the period commencing on the date hereof and ending on the Termination
Date in an aggregate principal amount outstanding at any time not to exceed,
when added to such Lender’s Commitment Percentage of the then aggregate Letter
of Credit Outstandings and the then outstanding principal amount of all Swing
Line Loans, the Commitment of such Lender, which Loans may be repaid and
reborrowed in accordance with the provisions of this Agreement. At no time shall
the Total Usage exceed the Total Commitment of $500,000,000, as the same may be
reduced from time to time pursuant the terms of this Agreement.

 

(b) Each Borrowing shall be made by the Lenders pro rata in accordance with
their respective Commitments; provided, however, that the failure of any Lender
to make any Loan shall not in itself relieve the other Lenders of their
obligations to lend.

 

Section 2.02. Borrowing Base. Notwithstanding any other provision of this
Agreement to the contrary, the Total Usage shall not at any time exceed the

 

33



--------------------------------------------------------------------------------

lesser of (i) the Total Commitment and (ii) the Borrowing Base, and no Loan or
Swing Line Loan shall be made or Letter of Credit issued in violation of the
foregoing.

 

Section 2.03. Letters of Credit. (a) Upon the terms and subject to the
conditions herein set forth, the Borrowers may request the Fronting Bank, at any
time and from time to time after the date hereof and prior to the Termination
Date, to issue, and, subject to the terms and conditions contained herein, the
Fronting Bank shall issue, for the account of the Borrowers one or more Letters
of Credit in support of obligations of the Borrowers or one or more Excluded
Subsidiaries, provided that no Letter of Credit shall be issued if after giving
effect to such issuance (i) the aggregate Letter of Credit Outstandings would
exceed $75,000,000, and (ii) the Total Usage would exceed the lesser of (x) the
Total Commitment and (y) the Borrowing Base, and, provided further that no
Letter of Credit shall be issued if the Fronting Bank shall have received notice
from the Administrative Agent or the Required Lenders that the conditions to
such issuance have not been met.

 

(b) No Letter of Credit shall expire later than the earlier of (i) one year from
the issuance thereof, and (ii) five (5) days before the Maturity Date, provided
that if the Termination Date shall occur prior to the expiration of any Letter
of Credit, the Borrowers shall, at or prior to the Termination Date, except as
the Administrative Agent may otherwise agree in writing, (i) cause all Letters
of Credit which expire after the Termination Date to be returned to the Fronting
Bank undrawn and marked “canceled” or (ii) if the Borrowers are unable to do so
in whole or in part, either (x) provide a “back-to-back” letter of credit to the
Fronting Bank in a form satisfactory to the Fronting Bank and the Administrative
Agent (in their sole discretion), issued by a bank satisfactory to the Fronting
Bank and the Administrative Agent (in their sole discretion), in an amount equal
to 105% of the then undrawn stated amount of all outstanding Letters of Credit
issued by the Fronting Bank and/or (y) deposit cash in the Letter of Credit
Account in an amount which, together with any amounts then held in the Letter of
Credit Account, is equal to 105% of the then undrawn stated amount of all Letter
of Credit Outstandings as collateral security for the Borrowers’ reimbursement
obligations in connection therewith, such cash to be remitted to the Borrowers
upon the expiration, cancellation or other termination or satisfaction of such
reimbursement obligations.

 

(c) The Borrowers shall pay to the Fronting Bank, in addition to such other fees
and charges as are specifically provided for in Section 2.22 hereof, such fees
and charges in connection with the issuance and processing of the Letters of
Credit issued by the Fronting Bank as are customarily imposed by the Fronting
Bank from time to time in connection with letter of credit transactions.

 

34



--------------------------------------------------------------------------------

(d) Drafts drawn under each Letter of Credit shall be reimbursed by the
Borrowers in Dollars not later than the first Business Day following the date of
draw and shall bear interest from the date of draw until the first Business Day
following the date of draw at a rate per annum equal to the Alternate Base Rate
plus 1.25% and thereafter until reimbursed in full at a rate per annum equal to
the Alternate Base Rate plus 3.25% (computed on the basis of the actual number
of days elapsed over a year of 360 days). The Borrowers shall effect such
reimbursement (x) if such draw occurs prior to the Termination Date, in cash or
through a Borrowing (a “Refunding Borrowing”) without the satisfaction of the
conditions precedent set forth in Section 4.02 or (y) if such draw occurs on or
after the Termination Date, in cash. Each Lender agrees to make the Loans
pursuant to any Borrowing described in clause (x) of the immediately preceding
sentence notwithstanding a failure to satisfy the applicable lending conditions
thereto or the provisions of Sections 2.02 or 2.30.

 

(e) Immediately upon the issuance of any Letter of Credit by the Fronting Bank,
the Fronting Bank shall be deemed to have sold to each Lender other than the
Fronting Bank and each such other Lender shall be deemed unconditionally and
irrevocably to have purchased from the Fronting Bank, without recourse or
warranty, an undivided interest and participation, to the extent of such
Lender’s Commitment Percentage, in such Letter of Credit, each drawing
thereunder and the obligations of the Borrowers under this Agreement with
respect thereto. Upon any change in the Commitments pursuant to Section 10.03,
it is hereby agreed that with respect to all Letter of Credit Outstandings,
there shall be an automatic adjustment to the participations hereby created to
reflect the new Commitment Percentages of the assigning and assignee Lenders.
Any action taken or omitted by the Fronting Bank under or in connection with a
Letter of Credit, if taken or omitted in the absence of gross negligence or
willful misconduct, shall not create for the Fronting Bank any resulting
liability to any other Lender.

 

(f) In the event that the Fronting Bank makes any payment under any Letter of
Credit and the Borrowers shall not have reimbursed such amount in full to the
Fronting Bank pursuant to this Section, the Fronting Bank shall promptly notify
the Administrative Agent, which shall promptly notify each Lender of such
failure, and each Lender shall promptly and unconditionally pay to the
Administrative Agent for the account of the Fronting Bank the amount of such
Lender’s Commitment Percentage of such unreimbursed payment in Dollars and in
same day funds. If the Fronting Bank so notifies the Administrative Agent, and
the Administrative Agent so notifies the Lenders prior to 11:00 a.m. (New York
City time) on any Business Day, each Lender shall make available to the Fronting
Bank such Lender’s Commitment Percentage of the amount of such payment on such
Business Day in same day funds. If and to the extent such Lender shall not have
so made its Commitment Percentage of the amount of such payment available to the
Fronting Bank, such Lender agrees to pay to the Fronting Bank,

 

35



--------------------------------------------------------------------------------

forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Administrative Agent
for the account of the Fronting Bank at the Federal Funds Rate. The failure of
any Lender to make available to the Fronting Bank its Commitment Percentage of
any payment under any Letter of Credit shall not relieve any other Lender of its
obligation hereunder to make available to the Fronting Bank its Commitment
Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no Lender shall be responsible for the failure of any other
Lender to make available to the Fronting Bank such other Lender’s Commitment
Percentage of any such payment. Whenever the Fronting Bank receives a payment of
a reimbursement obligation as to which it has received any payments from the
Lenders pursuant to this paragraph, the Fronting Bank shall pay to each Lender
which has paid its Commitment Percentage thereof, in Dollars and in same day
funds, an amount equal to such Lender’s Commitment Percentage thereof.

 

(g) Letters of Credit may be issued for the account of Non-Debtor Foreign
Subsidiaries (subject to availability and the $75,000,000 sub-limit). The face
amount of Letters of Credit issued for the account of Non-Debtor Foreign
Subsidiaries shall constitute a use of the amount of Intercompany Loans
permitted to be made by the Borrowers pursuant to Sections 6.10(iv) and (v).

 

(h) Letters of Credit may be issued for the account of the U.K. Subsidiaries
(subject to availability and the $75,000,000 sub-limit). The face amount of
Letters of Credit issued for the account of U.K. Subsidiaries shall constitute a
use of the amount of Intercompany Loans permitted to be made by the Borrowers
pursuant to Section 6.10(vi).

 

Section 2.04. Issuance. Whenever the Borrowers desire the Fronting Bank to issue
a Letter of Credit, they shall give to the Fronting Bank and the Administrative
Agent at least two (2) Business Days’ prior written (including telegraphic,
telex, facsimile or cable communication) notice (or such shorter period as may
be agreed upon by the Administrative Agent, the Borrowers and the Fronting Bank)
specifying the date on which the proposed Letter of Credit is to be issued
(which shall be a Business Day), the stated amount of the Letter of Credit so
requested, the expiration date of such Letter of Credit and the name and address
of the beneficiary thereof.

 

Section 2.05. Nature of Letter of Credit Obligations Absolute. The obligations
of the Borrowers to reimburse the Lenders for drawings made under any Letter of
Credit shall be joint and several, unconditional and irrevocable and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including, without limitation: (i) any lack of validity or
enforceability of any Letter of Credit; (ii) the existence of any claim, setoff,
defense or other right which any Borrower may have at any time against a

 

36



--------------------------------------------------------------------------------

beneficiary of any Letter of Credit or against any of the Lenders, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction; (iii) any draft, demand, certificate or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) payment by the Fronting Bank of any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit; (v) any other
circumstance or happening whatsoever, which is similar to any of the foregoing;
or (vi) the fact that any Event of Default shall have occurred and be
continuing. Nothing in this Section 2.05 shall be construed to limit any claim
any Borrower may have against the Fronting Bank for any direct damages suffered
by such Borrower that are caused directly by the Fronting Bank’s gross
negligence or willful misconduct in honoring a presentation of a draft that does
not at least substantially comply with the terms of the Letter of Credit under
which such draft is drawn.

 

Section 2.06. Making of Loans. (a) Except as contemplated by Section 2.12, Loans
shall be either ABR Loans or Eurodollar Loans as the Borrowers may request
subject to and in accordance with this Section, provided that all Loans made
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, be Loans of the same Type. Each Lender may fulfill its Commitment with
respect to any Eurodollar Loan or ABR Loan by causing any lending office of such
Lender to make such Loan; provided that any such use of a lending office shall
not affect the obligation of the Borrowers to repay such Loan in accordance with
the terms of this Agreement. Each Lender shall, subject to its overall policy
considerations, use reasonable efforts (but shall not be obligated) to select a
lending office which will not result in the payment of increased costs by the
Borrowers pursuant to Sections 2.16 or 2.19. No more than twelve (12) Borrowings
of Eurodollar Loans may be outstanding at any time.

 

(b) The Borrowers shall give the Administrative Agent prior written, telex,
facsimile or telephonic (confirmed promptly in writing) notice of each Borrowing
hereunder (other than a Refunding Borrowing) of at least three (3) Business Days
for Eurodollar Loans and one (1) Business Day for ABR Loans; such notice shall
be irrevocable and shall specify the amount of the proposed Borrowing (which
shall not be less than $5,000,000 or any integral multiple of $1,000,000 in
excess thereof) and the date thereof (which shall be a Business Day) and shall
contain disbursement instructions. Such notice, to be effective, must be
received by the Administrative Agent not later than 12:00 noon, New York City
time, on the third Business Day in the case of Eurodollar Loans and the first
Business Day in the case of ABR Loans, preceding the date on which such
Borrowing is to be made. Such notice shall specify whether the Borrowing then
being requested is to be a Borrowing of ABR Loans or Eurodollar Loans. If no
election is made as to the Type of Loan, such notice shall be deemed a request
for Borrowing of ABR Loans. The Administrative Agent shall promptly notify each

 

37



--------------------------------------------------------------------------------

Lender of its proportionate share of such Borrowing, the date of such Borrowing,
the Type of Borrowing or Loans being requested and the Interest Period or
Interest Periods applicable thereto, as appropriate. On the Borrowing date
specified in such notice, each Lender shall make its share of the Borrowing
available at the office of the Administrative Agent at 2 Penn’s Way, New Castle,
Delaware 19720, no later than 12:00 noon, New York City time, in immediately
available funds. Upon receipt of the funds made available by the Lenders to fund
any Borrowing hereunder, the Administrative Agent shall disburse such funds in
the manner specified in the notice of Borrowing delivered by the Borrowers.

 

Section 2.07. Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein (including without limitation Section 2.02), the
Swing Line Lender agrees to make loans (each such loan, a “Swing Line Loan”) to
the Borrowers from time to time on any Business Day (other than the Closing
Date) until the Maturity Date in an aggregate amount not to exceed at any time
outstanding $50,000,000, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Commitment Percentage of the Lender acting as Swing
Line Lender of the outstanding principal amount of the Loans and Letter of
Credit Outstandings, may exceed the amount of such Lender’s Commitment; provided
that after giving effect to any Swing Line Loan and the risk participations
purchased by the Lenders as set forth in the last sentence of this paragraph,
the aggregate outstanding principal amount of the Loans of any Lender, plus such
Lender’s Commitment Percentage of the Letter of Credit Outstandings, plus such
Lender’s Commitment Percentage of the outstanding principal amount of all Swing
Line Loans shall not exceed such Lender’s Commitment. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrowers may
borrow, prepay and reborrow under this Section 2.07. Each Swing Line Loan shall
be an ABR Loan. Immediately upon the making of a Swing Line Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Commitment Percentage times
the amount of such Swing Line Loan.

 

(b) Borrowing Procedures. The Borrowers shall give the Swing Line Lender and the
Administrative Agent prior written, telex, facsimile or telephonic (confirmed
promptly in writing) notice of each Swing Line Borrowing hereunder not later
than 12:00 noon, New York City time, on the requested borrowing date; such
notice shall be irrevocable and shall specify (i) the amount to be borrowed,
which shall be a minimum of $100,000, and (ii) the requested borrowing date,
which shall be a Business Day. Promptly after receipt by the Swing Line Lender
of any telephonic notice of Swing Line Borrowing, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such notice of Swing Line Borrowing and,
if not, the Swing Line Lender will notify the Administrative Agent (by telephone
or in writing) of the contents thereof. Unless the Swing Line Lender

 

38



--------------------------------------------------------------------------------

has received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m., New York City time,
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the proviso to the first sentence of Section 2.07(a), or (B) that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender will,
not later than 3:00 p.m., New York City time, on the borrowing date specified in
the notice of Swing Line Borrowing, make the amount of its Swing Line Loan
available to the Borrowers.

 

(c) Repayment, Interest. The Borrowers shall repay each Swing Line Loan on the
Maturity Date; provided that on each day that a Borrowing is made, the Borrowers
shall repay Swing Line Loans then outstanding in an aggregate principal amount
equal to the amount of such Borrowing (or, if less, all Swing Line Loans then
outstanding). Each Swing Line Loan shall bear interest as set forth in Section
2.09.

 

(d) Prepayment. The Borrowers may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m., New York City time, on the date
of the prepayment, and (2) any such prepayment shall be in a minimum principal
amount of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrowers, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(e) Refinancing of Swing Line Loans. (i) At any time the Borrower may request,
or the Swing Line Lender in its sole and absolute discretion may request, on
behalf of the Borrowers (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make an ABR Loan in an
amount equal to such Lender’s Commitment Percentage of the amount of Swing Line
Loans then outstanding; provided that if the aggregate principal amount of Swing
Line Loans outstanding on the last Business Day of any week exceeds $15,000,000,
then the Swing Line Lender shall make such request on such last Business Day of
such week. Such request shall be made in writing and in accordance with the
requirements of Section 2.06(b), without regard to the minimum and multiples
specified therein for the principal amount of ABR Loans, but subject to the
Section 2.02 and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Borrowers with a copy of the applicable written request
described in the preceding sentence promptly after delivering such request to
the Administrative Agent. Each Lender shall make an amount equal to its
Commitment Percentage of the amount specified in such request available to

 

39



--------------------------------------------------------------------------------

the Administrative Agent in immediately available funds for the account of the
Swing Line Lender at the office of the Administrative Agent not later than 1:00
p.m., New York City time, on the day specified in such request, whereupon,
subject to Section 2.07(e)(ii), each Lender that so makes funds available shall
be deemed to have made an ABR Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.07(e)(i), the request for ABR Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.07(e)(i) shall be deemed payment in respect of such participation.

 

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.07(c) by the time
specified in Section 2.07(e)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Federal Funds Rate from
time to time in effect. A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

 

(iv) Each Lender’s obligation to make Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.07(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, any Borrower or any other
Person for any reason whatsoever, (B) the occurrence of any event or
circumstance which with the passage of time or giving of notice or both would
constitute an Event of Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Lender’s
obligation to make Loans pursuant to this Section 2.07(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrowers of a
notice of Borrowing). No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrowers to repay Swing Line Loans,
together with interest as provided herein.

 

40



--------------------------------------------------------------------------------

(f) Repayment of Participations. At any time after any Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Commitment Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

 

(g) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Lender funds its ABR Loan or risk participation pursuant to this
Section 2.07 to refinance such Lender’s Commitment Percentage of any Swing Line
Loan, interest in respect of such Commitment Percentage shall be solely for the
account of the Swing Line Lender.

 

(h) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

Section 2.08. Repayment of Loans and Unreimbursed Draws; Evidence of Debt. (a)
The Borrowers hereby jointly and severally unconditionally promise to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan and each unreimbursed draw under all Letters of Credit as
set forth herein.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender or participation in each Letter of
Credit or Swing Line Loan in which such Lender is participating, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans or drafts
drawn under any Letter of Credit in accordance with the terms of this

 

41



--------------------------------------------------------------------------------

Agreement. To the extent there is any conflict between the accounts maintained
by any Lender and the Administrative Agent pursuant to paragraphs (b) and (c) of
this Section with respect to the amount of each Loan made hereunder, the account
maintained by such Lender shall control absent manifest error.

 

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) in a form furnished by the
Administrative Agent and reasonably acceptable to the Borrowers. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.03) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

Section 2.09. Interest on Loans. (a) Subject to the provisions of Section 2.10,
each ABR Loan and each Swing Line Loan shall bear interest (computed, for ABR
Loans wherein the Alternate Base Rate is determined by reference to the Federal
Funds Rate, on the basis of the actual number of days elapsed over a year of 360
days, and otherwise computed on the basis of the actual number of days elapsed
over a year of 365 days) at a rate per annum equal to the Alternate Base Rate
plus 1.25%.

 

(b) Subject to the provisions of Section 2.10, each Eurodollar Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal, during each Interest Period applicable
thereto, to the Adjusted LIBOR Rate for such Interest Period in effect for such
Borrowing plus 2.25%.

 

(c) Accrued interest on all Loans and Swing Line Loans shall be payable in
arrears on each Interest Payment Date applicable thereto, at maturity (whether
by acceleration or otherwise), after such maturity on demand and upon any
repayment or prepayment thereof (on the amount repaid or prepaid).

 

Section 2.10. Default Interest. If any Borrower shall default in the payment of
the principal of or interest on any Loan or Swing Line Loan or in the payment of
any other amount becoming due hereunder (other than the reimbursement pursuant
to Section 2.03(d) of any draft drawn under a Letter of Credit, which shall be
governed by the provisions of such Section), whether at stated maturity, by
acceleration or otherwise, such Borrower shall on demand from time to time pay
interest, to the extent permitted by law, on such defaulted amount up to (but
not including) the date of actual payment (after as well as before judgment) at
a rate per annum (computed on the basis of the actual number

 

42



--------------------------------------------------------------------------------

of days elapsed over a year of 360 days) equal to 2% above the then applicable
rate.

 

Section 2.11. Optional Termination or Reduction of Commitment. Upon at least two
(2) Business Days’ prior written notice to the Administrative Agent, the
Borrowers may at any time in whole permanently terminate, or from time to time
in part permanently reduce, the Unused Total Commitment. Each such reduction or
termination, as applicable, of the Unused Total Commitment shall be in the
principal amount of $5,000,000 or any integral multiple of $1,000,000 in excess
thereof. Any reduction or termination, as applicable, pursuant to this Section
2.11 shall be deemed to be a reduction or termination, as applicable, in the
amount of such reduction or termination of the Total Commitment and shall be
applied pro rata to reduce the applicable Commitment of each Lender.
Simultaneously with each reduction or termination, as applicable, of the Unused
Total Commitment, the Borrowers shall pay to the Administrative Agent for the
account of each Lender the Commitment Fee accrued on the amount of the
Commitment of such Lender so terminated or reduced through the date thereof.

 

Section 2.12. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two (2) Business Days prior to the commencement of any Interest
Period for a Eurodollar Loan, the Administrative Agent shall have determined
(which determination shall be conclusive and binding upon the Borrowers absent
manifest error) that reasonable means do not exist for ascertaining the
applicable Adjusted LIBOR Rate, the Administrative Agent shall, as soon as
practicable thereafter, give written or telegraphic notice of such determination
to the Borrowers and the Lenders, and any request by the Borrowers for a
Borrowing of Eurodollar Loans (including pursuant to a refinancing with
Eurodollar Loans) pursuant to Section 2.06 or 2.13 shall be deemed a request for
a Borrowing of ABR Loans. After such notice shall have been given and until the
circumstances giving rise to such notice no longer exist, each request for a
Borrowing of Eurodollar Loans shall be deemed to be a request for a Borrowing of
ABR Loans.

 

Section 2.13. Refinancing of Loans. The Borrowers shall have the right, at any
time, on three (3) Business Days’ prior irrevocable written notice to the
Administrative Agent (which notice, to be effective, must be received by the
Administrative Agent not later than 1:00 p.m., New York City time, on the third
Business Day preceding the date of any refinancing), (x) to refinance (without
the satisfaction of the conditions set forth in Section 4.02 as a condition to
such refinancing) any outstanding Borrowing or Borrowings of Loans of one Type
(or a portion thereof) with a Borrowing of Loans of the other Type or (y) to
continue an outstanding Borrowing of Eurodollar Loans for an additional Interest
Period, subject to the following:

 

(a) as a condition to the refinancing of ABR Loans with Eurodollar Loans and to
the continuation of Eurodollar Loans for an additional Interest Period, no Event
of Default shall have occurred and be continuing at the time of such
refinancing;

 

43



--------------------------------------------------------------------------------

(b) if less than a full Borrowing of Loans shall be refinanced, such refinancing
shall be made pro rata among the Lenders in accordance with the respective
principal amounts of the Loans comprising such Borrowing held by the Lenders
immediately prior to such refinancing;

 

(c) the aggregate principal amount of Loans being refinanced shall be at least
$5,000,000 or any integral multiple of $1,000,000 in excess thereof, provided
that no partial refinancing of a Borrowing of Eurodollar Loans shall result in
the Eurodollar Loans remaining outstanding pursuant to such Borrowing being less
than $5,000,000 in aggregate principal amount;

 

(d) each Lender shall effect each refinancing by applying the proceeds of its
new Eurodollar Loan or ABR Loan, as the case may be, to its Loan being
refinanced;

 

(e) the Interest Period with respect to a Borrowing of Eurodollar Loans effected
by a refinancing or in respect to the Borrowing of Eurodollar Loans being
continued as Eurodollar Loans shall commence on the date of refinancing or the
expiration of the current Interest Period applicable to such continuing
Borrowing, as the case may be;

 

(f) a Borrowing of Eurodollar Loans may be refinanced only on the last day of an
Interest Period applicable thereto; and

 

(g) each request for a refinancing with a Borrowing of Eurodollar Loans which
fails to state an applicable Interest Period shall be deemed to be a request for
an Interest Period of one month.

 

In the event that the Borrowers shall not give notice to refinance any Borrowing
of Eurodollar Loans, or to continue such Borrowing as Eurodollar Loans, or shall
not be entitled to refinance or continue such Borrowing as Eurodollar Loans, in
each case as provided above, such Borrowing shall automatically be refinanced
with a Borrowing of ABR Loans at the expiration of the then-current Interest
Period. The Administrative Agent shall, after it receives notice from the
Borrowers, promptly give each Lender notice of any refinancing, in whole or
part, of any Loan made by such Lender.

 

Section 2.14. Mandatory Prepayments and Commitment Reductions; Commitment
Termination. (a) If at any time the aggregate principal amount of the
outstanding Loans and Swing Line Loans plus the aggregate Letter of Credit

 

44



--------------------------------------------------------------------------------

Outstandings exceeds the lesser of (x) the Total Commitment or (y) the Borrowing
Base, the Borrowers will within one (1) Business Day (i) prepay the Loans and
Swing Line Loans (by prepaying Swing Line Loans first, until all outstanding
Swing Line Loans are prepaid, and then prepaying Loans) in an amount necessary
to cause the aggregate principal amount of the outstanding Loans and Swing Line
Loans plus the aggregate Letter of Credit Outstandings, including unreimbursed
draws, to be equal to or less than the lesser of (x) the Total Commitment and
(y) the Borrowing Base, and (ii) if, after giving effect to the prepayment in
full of the Loans and Swing Line Loans, the aggregate Letter of Credit
Outstandings in excess of the amount of cash held in the Letter of Credit
Account exceeds the lesser of (x) the Total Commitment or (y) the Borrowing
Base, deposit into the Letter of Credit Account an amount equal to 105% of the
amount by which the aggregate Letter of Credit Outstandings in excess of the
amount of cash held in the Letter of Credit Account so exceeds the lesser of (x)
the Total Commitment or (y) the Borrowing Base. Any such amount deposited in the
Letter of Credit Account pursuant to this Section 2.14(a) shall, unless an Event
of Default has occurred and is continuing, be made available or refunded to the
Borrowers by the Administrative Agent to the extent at any time the lesser of
(x) the Total Commitment and (y) the Borrowing Base exceeds the aggregate
principal amount of the outstanding Loans and Swing Line Loans plus the
aggregate Letter of Credit Outstandings.

 

(b) The Borrowers shall, upon the receipt of the Net Proceeds by any of the
Borrowers from any Asset Sales (other than Asset Sales described in Section
6.11) by any Borrower, jointly and severally, apply such Net Proceeds as
follows: first, to repay the then outstanding Loans and Swing Line Loans (by
repaying Swing Line Loans first, until all outstanding Swing Line Loans are
repaid, and then repaying Loans, and the Total Commitment shall be reduced by
the amount of any such repayments); second, (x) if an Event of Default or an
event which upon notice or lapse of time or both would constitute an Event of
Default shall have occurred and be continuing or (y) if no Loans or Swing Line
Loans are then outstanding or if Loans and Swing Line Loans in an aggregate
principal amount that is less than the aggregate principal amount to be repaid
in accordance with this subsection (b) are then outstanding, deposit an amount
in the Letter of Credit Account up to 105% of the then Letter of Credit
Outstandings; and thereafter, such Net Proceeds may be retained by the Borrowers
and invested in Permitted Investments or used for expenditures in the ordinary
course of business (subject to compliance with the terms and conditions of this
Agreement). Any such amount deposited in the Letter of Credit Account pursuant
to clause (y) of the foregoing sentence shall, unless an Event of Default has
occurred and is continuing, be made available or refunded to the Borrowers by
the Administrative Agent to the extent at any time the lesser of (x) the Total
Commitment and (y) the Borrowing Base exceeds the aggregate principal amount of
the outstanding Loans and Swing Line Loans plus the aggregate Letter of Credit
Outstandings. Net Proceeds from

 

45



--------------------------------------------------------------------------------

any Asset Sales (other than Asset Sales described in Section 6.11) by a
Non-Debtor Foreign Subsidiary, net of the amount of any repayment obligations of
such Non-Debtor Foreign Subsidiary with respect to third party financing
arrangements, shall (i) reduce, on a dollar for dollar basis, the amount of
postpetition Intercompany Loans which may be made to the Non-Debtor Foreign
Subsidiaries, provided, however, that in no event shall the permitted amount of
postpetition Intercompany Loans to the Non-Debtor Foreign Subsidiaries be less
than $100,000,000 (without regard to deductions in respect of third party
financing arrangements made available to the Non-Debtor Foreign Subsidiaries
pursuant to clause (iv) of Section 6.10), and (ii) reduce the Total Commitment
and the Borrowers shall prepay Loans and Swing Line Loans (by prepaying Swing
Line Loans first, until all outstanding Swing Line Loans are prepaid, and then
prepaying Loans) in an aggregate amount equal to such Net Proceeds. Net Proceeds
from any Asset Sales (other than Asset Sales described in Section 6.11) by a
U.K. Subsidiary, net of the amount of any repayment obligations of such U.K.
Subsidiary with respect to third party financing arrangements, shall (i) reduce,
on a dollar for dollar basis, the amount of postpetition Intercompany Loans
which may be made to the U.K. Subsidiaries, and (ii) reduce the Total Commitment
and the Borrowers shall prepay Loans and Swing Line Loans (by prepaying Swing
Line Loans first, until all outstanding Swing Line Loans are prepaid, and then
prepaying Loans) in an aggregate amount equal to such Net Proceeds.
Simultaneously with each reduction of the Total Commitment pursuant to this
subsection (b), the Borrowers shall pay to the Administrative Agent for the
account of each Lender the Commitment Fee accrued on the amount of the
Commitment of such Lender so reduced through the date thereof.

 

(c) Without duplication of any prepayment of the Loans and the Swing Line Loans
made pursuant to Sections 2.14(a) or 2.14(b), at the close of each Business Day
the Administrative Agent shall apply any amounts then on deposit in the
Concentration Account to prepay the Loans and Swing Line Loans then outstanding
(by prepaying Swing Line Loans first, until all outstanding Swing Line Loans are
prepaid, and then prepaying Loans), and the Borrowers hereby authorize the
Administrative Agent to do so. No prepayment made pursuant to this Section
2.14(c) shall reduce the Total Commitment, and amounts prepaid pursuant to this
Section 2.14(c) may be reborrowed, subject to the other terms and conditions
hereof.

 

(d) Upon the Termination Date, the Total Commitment shall be terminated in full
and the Borrowers shall pay the Loans in full and, if any Letter of Credit
remains outstanding, comply with Section 2.03(b).

 

Section 2.15. Optional Prepayment of Loans; Reimbursement of Lenders. (a) The
Borrowers shall have the right at any time and from time to time to prepay any
Loans without premium or penalty (except for any breakage costs associated with
Eurodollar Loans), in whole or in part, (x) with respect to Eurodollar Loans,

 

46



--------------------------------------------------------------------------------

upon at least three (3) Business Days’ prior written, telex, facsimile or
telephonic (confirmed promptly in writing) notice to the Administrative Agent
and (y) with respect to ABR Loans on the same Business Day if written, telex,
facsimile or telephonic (confirmed promptly in writing) notice is received by
the Administrative Agent prior to 1:00 p.m., New York City time; provided,
however, that (i) each such partial prepayment shall be in integral multiples of
$1,000,000, (ii) no prepayment of Eurodollar Loans shall be permitted pursuant
to this Section 2.15(a) other than on the last day of an Interest Period
applicable thereto unless such prepayment is accompanied by the payment of the
amounts described in clause (i) of the first sentence of Section 2.15(b), and
(iii) no partial prepayment of a Borrowing of Eurodollar Loans shall result in
the aggregate principal amount of the Eurodollar Loans remaining outstanding
pursuant to such Borrowing being less than $5,000,000. Each notice of prepayment
shall specify the prepayment date, the principal amount of the Loans to be
prepaid and in the case of Eurodollar Loans, the Borrowing or Borrowings
pursuant to which made, shall be irrevocable and shall commit the Borrowers to
prepay such Loans by the amount and on the date stated therein. The
Administrative Agent shall, promptly after receiving notice from the Borrowers
hereunder, notify each Lender of the principal amount of the Loans held by such
Lender which are to be prepaid, the prepayment date and the manner of
application of the prepayment.

 

(b) The Borrowers shall reimburse each Lender on demand for any loss incurred or
to be incurred by it in the reemployment of the funds released (i) resulting
from any prepayment (for any reason whatsoever, including, without limitation,
refinancing with ABR Loans) of any Eurodollar Loan required or permitted under
this Agreement, if such Loan is prepaid other than on the last day of the
Interest Period for such Loan or (ii) in the event that after the Borrowers
deliver a notice of Borrowing under Section 2.06 in respect of Eurodollar Loans,
such Loans are not made on the first day of the Interest Period specified in
such notice of Borrowing for any reason other than a breach by such Lender of
its obligations hereunder. Such loss shall be the amount as reasonably
determined by such Lender as the excess, if any, of (A) the amount of interest
which would have accrued to such Lender on the amount so paid or not borrowed at
a rate of interest equal to the Adjusted LIBOR Rate for such Loan, for the
period from the date of such payment or failure to borrow to the last day (x) in
the case of a payment or refinancing with ABR Loans other than on the last day
of the Interest Period for such Loan, of the then current Interest Period for
such Loan, or (y) in the case of such failure to borrow, of the Interest Period
for such Loan which would have commenced on the date of such failure to borrow,
over (B) the amount of interest which would have accrued to such Lender on such
amount by placing such amount on deposit for a comparable period with leading
banks in the London interbank market. Each Lender shall deliver to the Borrowers
from time to time one or more certificates setting forth the amount of such loss
as determined by such Lender.

 

47



--------------------------------------------------------------------------------

(c) In the event the Borrowers fail to prepay any Loan on the date specified in
any prepayment notice delivered pursuant to Section 2.15(a), the Borrowers on
demand by any Lender shall pay to the Administrative Agent for the account of
such Lender any amounts required to compensate such Lender for any loss, cost or
expenses incurred by reason of the acquisition of deposits or other funds by
such Lender to fulfill deposit obligations incurred in anticipation of such
prepayment, but without duplication of any amounts paid under Section 2.15(b).
Each Lender shall deliver to the Borrowers from time to time one or more
certificates setting forth the amount of such loss as determined by such Lender.

 

(d) Any partial prepayment of the Loans by the Borrowers pursuant to Sections
2.14 or 2.15 shall be applied as specified by the Borrowers or, in the absence
of such specification, as determined by the Administrative Agent, provided that
in the latter case no Eurodollar Loans shall be prepaid pursuant to Section 2.14
to the extent that such Loan has an Interest Period ending after the required
date of prepayment unless and until all outstanding ABR Loans and Eurodollar
Loans with Interest Periods ending on such date have been repaid in full.

 

Section 2.16. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision herein, if after the date of this Agreement any change in
applicable law or regulation or in the interpretation or administration thereof
by any Governmental Authority charged with the interpretation or administration
thereof (whether or not having the force of law) shall change the basis of
taxation of payments to any Lender of the principal of or interest on any
Eurodollar Loan made by such Lender or any fees or other amounts payable
hereunder (other than changes in respect of Taxes, Other Taxes and taxes imposed
on, or measured by, the net income or overall gross receipts or franchise taxes
of such Lender by the jurisdiction in which such Lender has its principal office
or in which the applicable lending office for such Eurodollar Loan is located or
by any political subdivision or taxing authority therein, or by any other
jurisdiction or by any political subdivision or taxing authority therein other
than a jurisdiction in which such Lender would not be subject to tax but for the
execution and performance of this Agreement), or shall impose, modify or deem
applicable any reserve, special deposit or similar requirement against assets
of, deposits with or for the account of or credit extended by such Lender
(except any such reserve requirement which is reflected in the Adjusted LIBOR
Rate) or shall impose on such Lender or the London interbank market any other
condition affecting this Agreement or the Eurodollar Loans made by such Lender,
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise) by an amount deemed by such Lender to be material, then
the Borrowers will pay to such Lender in accordance with paragraph (c) below
such

 

48



--------------------------------------------------------------------------------

additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

(b) If any Lender shall have determined that the adoption or effectiveness after
the date hereof of any law, rule, regulation or guideline regarding capital
adequacy, or any change in any of the foregoing or in the interpretation or
administration of any of the foregoing by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or any lending office of such Lender) or
any Lender’s holding company with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Loans made by such
Lender pursuant hereto, such Lender’s Commitment hereunder or the issuance of,
or participation in, any Letter of Credit or participation in any Swing Line
Loan by such Lender to a level below that which such Lender or such Lender’s
holding company could have achieved but for such adoption, change or compliance
(taking into account Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time the Borrowers shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(c) A certificate of each Lender setting forth such amount or amounts as shall
be necessary to compensate such Lender or its holding company as specified in
paragraph (a) or (b) above, as the case may be, shall be delivered to the
Borrowers and shall be conclusive absent manifest error. The Borrowers shall pay
each Lender the amount shown as due on any such certificate delivered to it
within ten (10) days after its receipt of the same. Any Lender receiving any
such payment shall promptly make a refund thereof to the Borrowers if the law,
regulation, guideline or change in circumstances giving rise to such payment is
subsequently deemed or held to be invalid or inapplicable.

 

(d) Failure on the part of any Lender to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to any period shall not constitute a waiver of such
Lender’s right to demand compensation with respect to such period or any other
period. The protection of this Section shall be available to each Lender
regardless of any possible contention of the invalidity or inapplicability of
the law, rule, regulation, guideline or other change or condition which shall
have occurred or been imposed.

 

Section 2.17. Change in Legality. (a) Notwithstanding anything to the contrary
contained elsewhere in this Agreement, if (x) any change after the date of

 

49



--------------------------------------------------------------------------------

this Agreement in any law or regulation or in the interpretation thereof by any
Governmental Authority charged with the administration thereof shall make it
unlawful for a Lender to make or maintain a Eurodollar Loan or to give effect to
its obligations as contemplated hereby with respect to a Eurodollar Loan or (y)
at any time any Lender determines that the making or continuance of any of its
Eurodollar Loans has become impracticable as a result of a contingency occurring
after the date hereof which adversely affects the London interbank market or the
position of such Lender in such market, then, by written notice to the
Borrowers, such Lender may (i) declare that Eurodollar Loans will not thereafter
be made by such Lender hereunder, whereupon any request by the Borrowers for a
Eurodollar Borrowing shall, as to such Lender only, be deemed a request for an
ABR Loan unless such declaration shall be subsequently withdrawn; and (ii)
require that all outstanding Eurodollar Loans made by it be converted to ABR
Loans, in which event all such Eurodollar Loans shall be automatically converted
to ABR Loans as of the effective date of such notice as provided in paragraph
(b) below. In the event any Lender shall exercise its rights under clause (i) or
(ii) of this paragraph (a), all payments and prepayments of principal which
would otherwise have been applied to repay the Eurodollar Loans that would have
been made by such Lender or the converted Eurodollar Loans of such Lender shall
instead be applied to repay the ABR Loans made by such Lender in lieu of, or
resulting from the conversion of, such Eurodollar Loans.

 

(b) For purposes of this Section 2.17, a notice to the Borrowers by any Lender
pursuant to paragraph (a) above shall be effective, if lawful, and if any
Eurodollar Loans shall then be outstanding, on the last day of the then-current
Interest Period, otherwise, such notice shall be effective on the date of
receipt by the Borrowers.

 

Section 2.18. Pro Rata Treatment, etc. All payments and repayments of principal
and interest in respect of the Loans (except as provided in Sections 2.16 and
2.17) shall be made for the benefit pro rata among the Lenders in accordance
with the then outstanding principal amount of the Loans and/or participations in
Letter of Credit Outstandings and all outstanding undrawn Letters of Credit (and
the unreimbursed amount of drawn Letters of Credit) hereunder and all payments
of Commitment Fees and Letter of Credit Fees (other than those payable to a
Fronting Bank) shall be made for the benefit pro rata among the Lenders in
accordance with their Commitments. All payments by the Borrowers hereunder shall
be (i) except as otherwise provided in Section 2.19, net of any tax applicable
to the Borrowers and (ii) made in Dollars in immediately available funds,
without defense, setoff or counterclaim and free of any restriction or
condition, at the office of the Administrative Agent by 12:00 noon, New York
City time, on the date on which such payment shall be due. Interest in respect
of any Loan hereunder shall accrue from and including the date of such Loan to
but excluding the date on which such Loan is paid in full or converted to a Loan
of a different Type.

 

50



--------------------------------------------------------------------------------

Section 2.19. Taxes. (a) Except as otherwise provided in this Section 2.19, any
and all payments by the Borrowers hereunder shall be made free and clear of and
without deduction for any and all current or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding (i) taxes imposed on or measured by the net income, net profit or
overall gross receipts of the Administrative Agent or any Lender (or any
transferee or assignee thereof, including a participation holder (any such
entity being called a “Transferee”)) and franchise taxes imposed on the
Administrative Agent or any Lender (or Transferee) by the United States or any
jurisdiction under the laws of which the Administrative Agent or any such Lender
(or Transferee) is organized or in which the applicable lending office of any
such Lender (or Transferee) or applicable office of the Administrative Agent, is
located or any political subdivision thereof or by any other jurisdiction or by
any political subdivision or taxing authority therein other than a jurisdiction
in which the Administrative Agent or such Lender (or Transferee) would not be
subject to tax but for the execution and performance of this Agreement and (ii)
taxes, levies, imposts, deductions, charges or withholdings (“Amounts”) with
respect to payments hereunder to a Lender (or Transferee) or the Administrative
Agent in accordance with laws in effect on the later of the date of this
Agreement and the date such Lender (or Transferee) or the Administrative Agent
becomes a Lender (or Transferee or Administrative Agent, as the case may be) but
not excluding, with respect to such Lender (or Transferee) or the Administrative
Agent, any increase in such Amounts solely as a result of any change in such
laws occurring after such later date or any Amounts that would not have been
imposed but for actions (other than actions contemplated by this Agreement)
taken by the Borrowers after such later date (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If the Borrowers shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder to the
Lenders (or any Transferee) or the Administrative Agent, (i) the sum payable
shall be increased by the amount necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) such Lender (or Transferee) or the Administrative Agent (as the
case may be) shall receive an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall pay the full amount deducted to the relevant taxing
authority or other Governmental Authority in accordance with applicable law.

 

(b) In addition, the Borrowers agree to pay any current or future stamp or
documentary taxes or any other excise or property taxes, charges, assessments or
similar levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (hereinafter referred to as “Other Taxes”).

 

51



--------------------------------------------------------------------------------

(c) The Borrowers will indemnify each Lender (or Transferee) and the
Administrative Agent for the full amount of Taxes and Other Taxes paid by such
Lender (or Transferee) or the Administrative Agent, as the case may be, and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted by the relevant taxing authority or other Governmental
Authority. Such indemnification shall be made within thirty (30) days after the
date any Lender (or Transferee) or the Administrative Agent, as the case may be,
makes written demand therefor. If a Lender (or Transferee) or the Administrative
Agent shall become aware that it is entitled to receive a refund in respect of
Taxes or Other Taxes as to which it has been indemnified by the Borrowers
pursuant to this Section, it shall promptly notify the Borrowers of the
availability of such refund and shall, within thirty (30) days after receipt of
a request by the Borrowers, apply for such refund at the Borrowers’ expense. If
any Lender (or Transferee) or the Administrative Agent receives a refund in
respect of any Taxes or Other Taxes as to which it has been indemnified by the
Borrowers pursuant to this Section, it shall promptly notify the Borrowers of
such refund and shall, within thirty (30) days after receipt of a request by the
Borrowers (or promptly upon receipt, if the Borrowers have requested application
for such refund pursuant hereto), repay such refund to the Borrowers (to the
extent of amounts that have been paid by the Borrowers under this Section with
respect to such refund plus interest that is received by the Lender (or
Transferee) or the Administrative Agent as part of the refund), net of all
out-of-pocket expenses of such Lender (or Transferee) or the Administrative
Agent and without additional interest thereon; provided that the Borrowers, upon
the request of such Lender (or Transferee) or the Administrative Agent, agree to
return such refund (plus penalties, interest or other charges) to such Lender
(or Transferee) or the Administrative Agent in the event such Lender (or
Transferee) or the Administrative Agent is required to repay such refund, and
such Lender (or Transferee) or the Administrative Agent shall certify to the
Borrowers that such refund has in fact been so repaid and provide evidence of
such repayment reasonably satisfactory to the Borrowers. Nothing contained in
this sub-Section (c) shall require any Lender (or Transferee) or the
Administrative Agent to make available any of its tax returns (or any other
information relating to its taxes that it deems to be confidential).

 

(d) Within thirty (30) days after the date of any payment of Taxes or Other
Taxes withheld by the Borrowers in respect of any payment to any Lender (or
Transferee) or the Administrative Agent, the Borrowers will furnish to the
Administrative Agent, at its address referred to on the signature pages hereof,
the original or a certified copy of a receipt evidencing payment thereof.

 

(e) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

 

52



--------------------------------------------------------------------------------

(f) Each Lender (and Transferee) and the Administrative Agent shall, if not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Code), on or prior to the Closing Date (in the case of each Lender listed on the
signature pages hereof on the Closing Date) or on or prior to the date of the
Assignment and Acceptance pursuant to which it becomes a Lender (in the case of
each other Lender), deliver to the Borrowers and the Administrative Agent such
certificates, documents and other evidence, as required by the Code or Treasury
Regulations issued pursuant thereto, including two original copies of (A)
Internal Revenue Service Form W-9 (unless such Lender (or Transferee) or the
Administrative Agent is an “exempt recipient” as defined in Treasury Regulations
Section 1.6049-4(c) for which no withholding is required) and two original
copies of (B) Internal Revenue Service Forms 1001, 4224, W-8BEN or W-8ECI and
any other certificate or statement of exemption required by Treasury Regulation
Section 1.1441-1, 1.1441-4 or 1.1441-6(c) or any subsequent version thereof or
successors thereto, properly completed and duly executed by such Lender (or
Transferee) or the Administrative Agent to establish that such payment is (i)
not subject to United States Federal withholding tax under the Code because such
payment is effectively connected with the conduct by such Lender (or Transferee)
or the Administrative Agent of a trade or business in the United States or (ii)
totally exempt from United States Federal withholding tax or subject to a
reduced rate of such tax under a provision of an applicable tax treaty. Unless
the Borrowers and the Administrative Agent have received forms or other
documents satisfactory to them indicating that such payments hereunder are not
subject to United States Federal withholding tax or are subject to such tax at a
rate reduced by an applicable tax treaty, the Borrowers or the Administrative
Agent shall withhold taxes from such payments at the applicable statutory rate.

 

(g) The Borrowers shall not be required to pay any additional amounts to any
Lender (or Transferee) or the Administrative Agent in respect of United States
Federal withholding tax pursuant to sub-Section (a) above if the obligation to
pay such additional amounts would not have arisen but for a failure by such
Lender (or Transferee) or the Administrative Agent to comply with the provisions
of sub-Section (f) above.

 

(h) Any Lender (or Transferee) or the Administrative Agent claiming any
additional amounts payable pursuant to this Section 2.19 shall use reasonable
efforts (consistent with legal and regulatory restrictions) to file any
certificate or document requested by the Borrowers or to change the jurisdiction
of its applicable lending office if the making of such a filing or change would
avoid the need for or reduce the amount of any such additional amounts that may
thereafter accrue and would not, in the sole determination of such Lender (or
Transferee) or the Administrative Agent, be otherwise materially disadvantageous
to such Lender (or Transferee) or the Administrative Agent.

 

53



--------------------------------------------------------------------------------

Section 2.20. Certain Fees. The Borrowers shall pay to the Administrative Agent,
for the respective accounts of the Administrative Agent and the Lenders, the
fees set forth in that certain fee letter dated October 1, 2004 among the
Administrative Agent, CGMI and the Parent (the “Fee Letter”) at the times set
forth therein.

 

Section 2.21. Commitment Fee. The Borrowers shall pay to the Lenders a
commitment fee (the “Commitment Fee”) for the period from and including the
Closing Date to but excluding the Termination Date calculated (on the basis of
the actual number of days elapsed over a year of 360 days) at a rate equal to
0.50% on the average daily Unused Total Commitment during the preceding quarter.
The issuance of Letters of Credit shall be treated as usage of the Commitment.
Such Commitment Fee, to the extent then accrued, shall be payable (x) monthly,
in arrears, on the last calendar day of each month, (y) on the Termination Date
and (z) as provided in Section 2.11 and Section 2.14(b) hereof, upon any
reduction or termination in whole or in part of the Total Commitment.

 

Section 2.22. Letter of Credit Fees. The Borrowers shall pay with respect to
each Letter of Credit (i) to the Administrative Agent on behalf of the Lenders a
fee calculated (on the basis of the actual number of days elapsed over a year of
360 days) at a rate equal to 2.25% per annum on the undrawn stated amount
thereof, and (ii) to the Fronting Bank its customary fees for issuance,
amendments and processing referred to in Section 2.03. In addition, the
Borrowers agree to pay the Fronting Bank for its account a fronting fee in
respect of each Letter of Credit issued by the Fronting Bank, for the period
from and including the date of issuance of such Letter of Credit to and
including the date of termination of such Letter of Credit, computed at the rate
of 0.125% per annum, and payable at times to be determined by the Fronting Bank,
the Borrowers and the Administrative Agent. Accrued fees described in clause (i)
of the first sentence of this paragraph in respect of each Letter of Credit
shall be due and payable monthly in arrears on the last calendar day of each
month and on the Termination Date. Accrued fees described in clause (ii) of the
first sentence of this paragraph in respect of each Letter of Credit shall be
payable at times to be determined by the Fronting Bank, the Borrowers and the
Administrative Agent.

 

Section 2.23. Nature of Fees. All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for the respective
accounts of the Administrative Agent and the Lenders, as provided herein and in
the Fee Letter. Once paid, none of the Fees shall be refundable under any
circumstances.

 

Section 2.24. Priority and Liens. (a) The Borrowers hereby covenant, represent
and warrant that the Obligations of the Borrowers hereunder and under the Loan
Documents: (i) pursuant to Section 364(c)(1) of the Bankruptcy Code, shall at
all times constitute an allowed Superpriority Claim; (ii) pursuant to

 

54



--------------------------------------------------------------------------------

Section 364(c)(2) of the Bankruptcy Code, shall at all times be secured by a
valid, binding, continuing, enforceable perfected first priority Lien on all
property of the Borrowers, whether now existing or hereafter acquired, that is
not subject to valid, perfected, non-voidable liens in existence at the time of
commencement of the Cases or to valid, non-voidable liens in existence at the
time of such commencement that are perfected subsequent to such commencement as
permitted by Section 546(b) of the Bankruptcy Code, and on all cash maintained
in the Letter of Credit Account and any investment of the funds contained
therein, provided that amounts in the Letter of Credit Account shall not be
subject to the Carve-Out; (iii) pursuant to Section 364(c)(3) of the Bankruptcy
Code, shall be secured by a valid, binding, continuing, enforceable perfected
junior Lien upon all property of the Borrowers, whether now existing or
hereafter acquired, that is subject to valid, perfected and non-voidable Liens
in existence at the time of the commencement of the Cases (including the
perfected liens on the stock of certain Subsidiaries of the Parent (the “Stock
Liens”) in favor of (x) the trustees for the holders of Indebtedness of the
Parent under the Indentures, and (y) the holders of obligations under the
Prepetition Credit Agreement and the Surety Bonds) or that is subject to valid
Liens in existence at the time of the commencement of the Cases that are
perfected subsequent to such commencement as permitted by Section 546(b) of the
Bankruptcy Code (other than certain property that is subject to the existing
Liens that secure obligations under the Prepetition Agreements, which liens
shall be primed by the liens described in the following clause (iv)); and in
addition, (iv) pursuant to Section 364(d)(l) of the Bankruptcy Code, shall be
secured by a valid, binding, continuing, enforceable perfected first priority
senior priming Lien on all of the property of the Borrowers that is subject to
the existing liens (the “Primed Liens”, it being understood that the Stock Liens
shall not be primed or constitute part of the Primed Liens) which secure (A) on
a first priority basis, the Tranche C Loans, and (B) on a second priority and
pari passu basis, (x) approximately $1,650,000,000 of principal amount of
indebtedness (plus related interest, fees, costs and charges) owed to the
lenders under the Prepetition Credit Agreement, (y) the obligations under the
collateral trust, security and/or pledge agreements executed in connection with
the Prepetition Agreements and (z) the obligations of the Borrowers in
connection with the Surety Bonds and (C) other prepetition obligations or
indebtedness (of whatever nature or type) of the Borrowers in an aggregate
amount in excess of $20,000,000, all of which Primed Liens shall be primed by
and made subject and subordinate to the perfected first priority senior Liens to
be granted to the Administrative Agent, which senior priming Liens in favor of
the Administrative Agent shall also prime any Liens granted after the
commencement of the Cases to provide adequate protection Liens in respect of any
of the Primed Liens but shall not prime Liens, if any, to the extent such Liens
secure prepetition obligations or indebtedness (other than obligations under the
Prepetition Agreements) in an aggregate amount less than or equal to
$20,000,000, subject in each case only to (A) in the event of the occurrence and
during the continuance of an Event of Default or an event that

 

55



--------------------------------------------------------------------------------

would constitute an Event of Default with the giving of notice or lapse of time
or both, the payment of accrued and unpaid professional fees and disbursements
incurred by the Borrowers and any statutory committees appointed in the Cases,
and allowed by the Bankruptcy Court, in an aggregate amount not in excess of
$5,000,000 and (B) the payment of fees pursuant to 28 U.S.C. § 1930 and to the
Clerk of the Bankruptcy Court (collectively, the “Carve-Out”), provided that no
portion of the Carve-Out shall be utilized for the payment of professional fees
and expenses incurred, directly or indirectly, in respect of, arising from or
relating to, the initiation (other than investigation) or prosecution of any
action for preferences, fraudulent conveyances, other avoidance power claims or
any other claims or causes of action against the Administrative Agent, the
Lenders, the Hedging Parties (as defined in the Approval Order), the
administrative agent under the Existing DIP Credit Agreement, the Existing DIP
Lenders, the administrative agent under the Prepetition Credit Agreement, the
lenders party to the Prepetition Credit Agreement, the issuers of the Surety
Bonds or the holders of the Tranche C Loans. Amounts in the Letter of Credit
Account shall not be subject to the Carve-Out. By execution hereof, the
Borrowers hereby consent to the priming Liens referenced in clause (iv) above.
Notwithstanding the foregoing, so long as no Event of Default or event which
with the giving of notice or lapse of time or both would constitute an Event of
Default shall have occurred and be continuing, the Borrowers shall be permitted
to pay compensation and reimbursement of expenses allowed and payable under 11
U.S.C. § 330 and 11 U.S.C. § 331, as the same may be due and payable, and any
compensation and expenses previously paid, or accrued but unpaid, prior to the
occurrence of such Event of Default shall not reduce the Carve-Out.

 

(b) To the extent a prepetition creditor has a lien on any prepetition
intercompany unsecured claims between and among the Borrowers and no liens on
any other assets of the Borrowers other than the stock of Restricted
Subsidiaries (as defined in the Indentures), such liens shall not be primed,
provided, however, that no payments may be made on account of such prepetition
claims and the liens of the prepetition creditors shall not extend to the
collateral securing the Indebtedness created by this Agreement.

 

(c) As to all real property the title to which is held by a Borrower or the
possession of which is held by a Borrower pursuant to leasehold interest, the
Borrowers hereby assign and convey as security, grant a security interest in,
hypothecate, mortgage, pledge and set over unto the Administrative Agent on
behalf of the Lenders all of the right, title and interest of the Borrowers in
all of such owned real property and in all such leasehold interests, together in
each case with all of the right, title and interest of the Borrowers in and to
all buildings, improvements, and fixtures related thereto, any lease or sublease
thereof, all general intangibles relating thereto and all proceeds thereof. The
Borrowers acknowledge that, pursuant to the Approval Order, the Liens in favor
of the Administrative Agent on behalf of the Lenders in all of such real
property and

 

56



--------------------------------------------------------------------------------

leasehold instruments of the Borrowers shall be perfected without the
recordation of any instruments of mortgage or assignment. The Borrowers further
agree that, upon the request of the Administrative Agent, in the exercise of its
business judgment, the Borrowers shall enter into separate fee and leasehold
mortgages in recordable form with respect to such properties on terms
satisfactory to the Administrative Agent.

 

(d) To the extent any Borrower makes aggregate payments to the Lenders in excess
of the aggregate amount of all Loans received by such Borrower from the Lenders
after the commencement of the Cases, then such Borrower, after the payment in
full of all obligations of the Borrowers in respect of the Commitment and the
termination of the Commitment, shall be entitled to a claim under Section
364(c)(1) of the Bankruptcy Code against each other Borrower, in such amount as
may be determined by the Bankruptcy Court taking into account the relative
benefits received by each such person, and such claims shall be deemed to be
subordinate and junior in all respects to the superpriority claims of the
Lenders and the superpriority claims granted as adequate protection to the
Primed Parties.

 

Section 2.25. Use of Cash Collateral. Notwithstanding anything to the contrary
contained herein, the Borrowers shall not be permitted to request a Borrowing
under Section 2.06 unless the Borrowers shall at that time have the use of all
cash collateral subject to the Approval Order for the purposes described in
Section 3.10.

 

Section 2.26. Right of Set-Off. Subject to the provisions of Section 7.01, upon
the occurrence and during the continuance of any Event of Default, the
Administrative Agent and each Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law and without further order
of or application to the Bankruptcy Court, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by the Administrative Agent and
each such Lender to or for the credit or the account of any Borrower against any
and all of the obligations of such Borrower now or hereafter existing under the
Loan Documents, irrespective of whether or not such Lender shall have made any
demand under any Loan Document and although such obligations may not have been
accelerated. Each Lender and the Administrative Agent agrees promptly to notify
the Borrowers after any such set-off and application made by such Lender or by
the Administrative Agent, as the case may be, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Lender and the Administrative Agent under this Section are in
addition to other rights and remedies which such Lender and the Administrative
Agent may have upon the occurrence and during the continuance of any Event of
Default.

 

57



--------------------------------------------------------------------------------

Section 2.27. Security Interest in Letter of Credit Account. Pursuant to Section
364(c)(2) of the Bankruptcy Code, the Borrowers hereby assign and pledge to the
Administrative Agent, for its benefit and for the ratable benefit of the
Lenders, and hereby grant to the Administrative Agent, for its benefit and for
the ratable benefit of the Lenders, a first priority security interest, senior
to all other Liens, if any, in all of the Borrowers’ right, title and interest
in and to the Letter of Credit Account and any investment of the funds contained
therein. Cash held in the Letter of Credit Account shall not be available for
use by the Borrowers, whether pursuant to Section 363 of the Bankruptcy Code or
otherwise.

 

Section 2.28. Payment of Obligations. Subject to the provisions of Section 7.01,
upon the maturity (whether by acceleration or otherwise) of any of the
Obligations under this Agreement or any of the other Loan Documents of the
Borrowers, the Lenders shall be entitled to immediate payment of such
Obligations without further application to or order of the Bankruptcy Court.

 

Section 2.29. No Discharge; Survival of Claims. Each of the Borrowers agrees
that (i) its obligations hereunder shall not be discharged by the entry of an
order confirming a Reorganization Plan (and each of the Borrowers, pursuant to
Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge) and
(ii) the Superpriority Claim granted to the Administrative Agent and the Lenders
pursuant to the Approval Order and described in Section 2.24 shall not be
affected in any manner by the entry of an order confirming a Reorganization
Plan.

 

Section 2.30. Replacement of Certain Lenders. In the event a Lender (“Affected
Lender”) shall have: (i) failed to fund its Commitment Percentage of any Loan
requested by the Borrowers or to fund its Commitment Percentage of any
unreimbursed payment made by the Fronting Bank, which such Lender is obligated
to fund under the terms of this Agreement and which failure has not been cured,
(ii) requested compensation from the Borrowers under Section 2.16 with respect
to increased costs or capital or under Section 2.19 to recover Taxes, Other
Taxes or other additional costs incurred by such Lender which, in any case, are
not being incurred generally by the other Lenders, or (iii) delivered a notice
pursuant to Section 2.17 claiming that such Lender is unable to extend
Eurodollar Loans to the Borrowers for reasons not generally applicable to the
other Lenders, then, in any case, the Borrowers or the Administrative Agent may
make written demand on such Affected Lender (with a copy to the Administrative
Agent in the case of a demand by the Borrowers and a copy to the Borrowers in
the case of a demand by the Administrative Agent) for the Affected Lender to
assign, and such Affected Lender shall use commercially reasonable efforts to
assign (at par, unless otherwise consented to by the applicable Affected Lender)
pursuant to one or more duly executed Assignments and Acceptances five (5)
Business Days after the date of such demand, to one or more Eligible Assignees
which the Borrowers or the Administrative Agent, as the case may be, shall have
engaged for such purpose (“Replacement Lender”), all of such Affected Lender’s
rights and

 

58



--------------------------------------------------------------------------------

obligations under this Agreement and the other Loan Documents (including,
without limitation, its Commitment, all Loans owing to it, all of its
participation interests in existing Letters of Credit and Swing Line Loans, and
its obligation to participate in additional Letters of Credit and Swing Line
Loans hereunder) in accordance with Section 10.03. The Administrative Agent
agrees, upon the occurrence of such events with respect to an Affected Lender
and upon the written request of the Borrowers, to use its reasonable efforts to
obtain the Commitments from one or more Eligible Assignees to act as a
Replacement Lender. The Administrative Agent is authorized to execute one or
more of such Assignments and Acceptances as attorney-in-fact for any Affected
Lender failing to execute and deliver the same within five (5) Business Days
after the date of such demand. Further, with respect to such assignment the
Affected Lender shall have concurrently received, in cash, all amounts due and
owing to the Affected Lender hereunder or under any other Loan Document,
including, without limitation, the aggregate outstanding principal amount of the
Loans owed to such Lender, together with accrued interest thereon through the
date of such assignment, amounts payable under Section 2.16 with respect to such
Affected Lender and compensation payable under Section 2.21 in the event of any
replacement of any Affected Lender under clause (ii) or clause (iii) of this
Section 2.30; provided that upon such Affected Lender’s replacement, such
Affected Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.16, 10.05 and 10.06, as well as to any
fees accrued for its account hereunder and not yet paid, and shall continue to
be obligated under Section 8.06 with respect to losses, obligations,
liabilities, damages, penalties, actions, judgments, costs, expenses or
disbursements for matters which occurred prior to the date the Affected Lender
is replaced.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to make Loans and issue and/or participate in
Letters of Credit hereunder, and in order to induce the Swing Line Lender to
make Swing Line Loans hereunder, each of the Borrowers, jointly and severally,
represent and warrant as follows:

 

Section 3.01. Organization and Authority. Each of the Borrowers (i) is duly
organized, validly existing and in good standing under the law of its
jurisdiction of organization; (ii) is duly qualified to do business and in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on the financial condition, operations, business,
properties or assets of the Borrowers taken as a whole; (iii) subject to the
entry by the Bankruptcy Court of the Approval Order, has the requisite power and
authority to effect the transactions contemplated hereby, and by the other Loan
Documents to

 

59



--------------------------------------------------------------------------------

which it is a party, and (iv) subject to the entry by the Bankruptcy Court of
the Approval Order, has all requisite power and authority and the legal right to
own and operate its properties, and to conduct its business as now or currently
proposed to be conducted.

 

Section 3.02. Due Execution. Upon the entry by the Bankruptcy Court of the
Approval Order, the execution, delivery and performance by each of the Borrowers
of each of the Loan Documents to which it is a party, including, without
limitation, the grant and pledge by the Borrowers of the security interests
granted by the Security and Pledge Agreement, (i) are within the respective
powers of each of the Borrowers, have been duly authorized by all necessary
action, including the consent of shareholders, partners or members, where
required, and do not (A) contravene the Organizational Documents of any of the
Borrowers, (B) violate any law (including, without limitation, the Securities
Exchange Act of 1934) or regulation (including, without limitation, Regulations
T, U or X of the Board), or any order or decree of any court or Governmental
Authority, (C) conflict with or result in a breach of, or constitute a default
under, any indenture, mortgage or deed of trust, lease, agreement or other
instrument (x) that has been entered into after the Filing Date, (y) that is
binding on the Borrowers or any of their respective properties and (z) that
requires aggregate payments by the Borrowers thereunder of at least $20,000,000
pursuant to the terms thereof, or (D) result in or require the creation or
imposition of any Lien upon any of the property of any of the Borrowers other
than Liens granted pursuant to this Agreement; and (ii) do not require the
consent, authorization by or approval of or notice to or filing or registration
with any Governmental Authority other than the entry of the Approval Order.
Except for the entry of the Approval Order, no authorization, approval or other
action by, and no notice to or filing with, any Governmental Authority or
regulatory body is required for the perfection of the security interests or the
exercise by the Administrative Agent or the Lenders of their respective rights
and remedies under the Loan Documents. Upon the entry by the Bankruptcy Court of
the Approval Order, this Agreement shall have been duly executed and delivered
by each of the Borrowers. Upon the entry by the Bankruptcy Court of the Approval
Order, this Agreement, and each of the other Loan Documents to which the
Borrowers are or will be a party, when delivered hereunder or thereunder, will
be, a legal, valid and binding obligation of each Borrower, enforceable against
the Borrowers in accordance with its terms and the Approval Order.

 

Section 3.03. Statements Made. The information that has been delivered in
writing by any of the Borrowers to the Administrative Agent or to the Bankruptcy
Court in connection with any Loan Document, and any financial statement
delivered pursuant hereto or thereto (other than to the extent that any such
statements constitute projections), taken as a whole and in light of the
circumstances in which made, contains no untrue statement of a material fact and
does not omit to state a material fact necessary to make such statements not

 

60



--------------------------------------------------------------------------------

misleading; and, to the extent that any such information constitutes
projections, such projections were prepared in good faith on the basis of
assumptions, methods, data, tests and information believed by the Borrowers to
be reasonable at the time such projections were furnished.

 

Section 3.04. Financial Statements. The Borrowers have furnished the Lenders
with copies of (i) the audited consolidated financial statements and schedules
of the Borrowers and their Subsidiaries for the fiscal year ended December 31,
2003 and (ii) the unaudited consolidated financial statements and schedules of
the Borrowers and their Subsidiaries for the fiscal quarters ended on March 31,
2004 and June 30, 2004. Such financial statements present fairly the financial
condition and results of operations of the Borrowers and their Subsidiaries on a
consolidated basis as of such dates and for such periods; such balance sheets
and the notes thereto disclose all liabilities, direct or contingent, of the
Borrowers and their Subsidiaries as of the dates thereof required to be
disclosed by GAAP and such financial statements were prepared in a manner
consistent with GAAP, subject (in the case of each fiscal quarter statement) to
normal year end adjustments and the absence of footnotes. No material adverse
change in the businesses, condition (financial or otherwise), operations,
performance, properties or prospects of the Borrowers and their Subsidiaries
(other than the U.K. Subsidiaries), taken as a whole, has occurred from that set
forth in the Borrowers’ consolidated financial statements for the fiscal quarter
ended June 30, 2004 or otherwise disclosed to the Lenders in the Confidential
Information Memorandum.

 

Section 3.05. Ownership. Each of the Persons listed on Schedule 3.05 is a direct
or indirect Subsidiary of the Borrowers and Schedule 3.05 correctly sets forth
the ownership interest of each of the Borrowers in their respective
Subsidiaries, in each case as of the Closing Date. None of the Borrowers owns
any other Subsidiaries, whether directly or indirectly, other than as set forth
on Schedule 3.05. After the formation of any New Subsidiary permitted under
Section 6.10, the Borrowers shall provide a supplement to Schedule 3.05 to this
Agreement reflecting the addition of such New Subsidiary.

 

Section 3.06. Liens. There are no Liens of any nature whatsoever on any assets
of any of the Borrowers or their Subsidiaries other than Permitted Liens.
Neither the Borrowers nor their Subsidiaries are parties to any contract,
agreement, lease or instrument that requires aggregate payments thereunder by
any Borrower or any of its Subsidiaries of at least $20,000,000 pursuant to the
terms thereof the performance of which, either unconditionally or upon the
happening of an event, will result in or require the creation of a Lien on any
assets of any Borrower or any of its Subsidiaries or otherwise result in a
violation of this Agreement other than the Liens granted to the Administrative
Agent and the Lenders as provided for in this Agreement.

 

61



--------------------------------------------------------------------------------

Section 3.07. Compliance with Law. (a) Except as set forth on Schedule 3.07, (i)
The operations of the Borrowers and their Subsidiaries comply in all material
respects with all applicable environmental, health and safety statutes and
regulations, including, without limitation, regulations promulgated under the
Resource Conservation and Recovery Act (42 U.S.C. §§ 6901 et seq.); (ii) none of
the operations of the Borrowers or their Subsidiaries is the subject of any
Federal or state investigation evaluating whether any remedial action involving
a material expenditure by the Borrowers is needed to respond to a release of any
Hazardous Waste or Hazardous Substance (as such terms are defined in any
applicable state or Federal environmental law or regulations) into the
environment; and (iii) the Borrowers and their Subsidiaries do not have any
material contingent liability in connection with any release of any Hazardous
Waste or Hazardous Substance into the environment.

 

(b) None of the Borrowers or their Subsidiaries is in violation of any law, rule
or regulation, or in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority the violation of which, or a default with
respect to which, would have a material adverse effect on the financial
condition, operations, businesses, properties or assets of the Borrowers and
their Subsidiaries (other than the U.K. Subsidiaries), taken as a whole.

 

Section 3.08. Insurance. All policies of insurance of any kind or nature owned
by or issued to the Borrowers and their Subsidiaries, including, without
limitation, policies of life, fire, theft, product liability, public liability,
property damage, other casualty, employee fidelity, workers’ compensation,
employee health and welfare, title, property and liability insurance, are in
full force and effect and are of a nature and provide such coverage as is
customarily carried by companies of the size and character of the Borrowers and
their Subsidiaries, it being understood that the Borrowers and their
Subsidiaries are not making any representation as to insurance coverage for
asbestos claims.

 

Section 3.09. The Approval Order. On the date of the making of any Loan or Swing
Line Loan or the issuance of any Letter of Credit, the Approval Order shall have
been entered and shall not have been amended, stayed, vacated or rescinded
except as approved by the Administrative Agent, in its sole discretion. Upon the
maturity (whether by the acceleration or otherwise) of any of the obligations of
the Borrowers hereunder and under the other Loan Documents, the Lenders shall,
subject to the provisions of Section 7.01, be entitled to immediate payment of
such obligations, and to enforce the remedies provided for hereunder, without
further application to or order by the Bankruptcy Court.

 

Section 3.10. Use of Proceeds. The proceeds of the Loans shall be used (i) to
repay on the Closing Date all amounts outstanding under the Existing DIP Credit
Agreement; (ii) for working capital; (iii) for other general corporate

 

62



--------------------------------------------------------------------------------

purposes of the Borrowers; and (iv) for payment of any related transaction
costs, fees and expenses. The Letters of Credit shall be issued (i) as
“back-to-back” letters of credit to support any Existing Letters of Credit
permitted by Section 6.03(iii) and (ii) for general corporate purposes of the
Borrowers and the Excluded Subsidiaries. The proceeds of the Swing Line Loans
shall be used for working capital and other general corporate purposes of the
Borrowers.

 

Section 3.11. Litigation. There are no unstayed actions, suits or proceedings
pending or, to the knowledge of the Borrowers, threatened against or affecting
the Borrowers or their Subsidiaries or any of their respective properties,
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, that are reasonably likely to have a
material adverse effect on the operations, businesses, properties, assets,
prospects or financial condition of the Borrowers and their Subsidiaries (other
than the U.K. Subsidiaries), taken as a whole.

 

Section 3.12. Intellectual Property. Set forth on Schedule 3.12 hereto is a
complete and accurate list of all patents, trademarks, trade names, service
marks and copyrights, and all applications therefor and licenses thereof, of
each Borrower or any of its Subsidiaries, showing as of the date hereof the
jurisdiction in which registered, the registration number, the date of
registration and the expiration date.

 

Section 3.13. Intercompany Loans to Foreign Subsidiaries. Set forth on Schedule
3.13 hereto is a complete and accurate list, as of the Closing Date, of all
Intercompany Loans made to any Foreign Subsidiary subsequent to the Filing Date
and outstanding as of the Closing Date.

 

ARTICLE 4

CONDITIONS OF LENDING

 

Section 4.01. Conditions to Closing. The occurrence of the Closing Date is
subject to the following conditions precedent:

 

(a) Supporting Documents. The Administrative Agent shall have received for each
of the Borrowers:

 

(i) a copy of each Borrower’s Organizational Documents, as amended up to and
including the Closing Date, certified as of a recent date by the applicable
Governmental Authority of such Borrower’s jurisdiction incorporation,
organization or formation;

 

(ii) a good standing certificate from the applicable Governmental Authority of
each Borrower’s jurisdiction of incorporation,

 

63



--------------------------------------------------------------------------------

organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business, each dated a recent date
prior to the Closing Date;

 

(iii) signature and incumbency certificates of the officers of such Person
executing the Loan Documents to which it is a party, dated as of the Closing
Date;

 

(iv) duly adopted resolutions of the board of directors or similar governing
body of each Borrower approving and authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party or by which it or its assets may be bound as of the Closing Date,
certified as of the Closing Date by its secretary or assistant secretary as
being in full force and effect without modification or amendment; and

 

(v) such other documents as the Administrative Agent may reasonably request.

 

(b) Approval Order. The Administrative Agent and the Lenders shall have received
a certified copy of an order of the Bankruptcy Court in substantially the form
of Exhibit A to this Agreement (the “Approval Order”) approving the Loan
Documents and granting the Superpriority Claim status and the Liens described in
Section 2.24 and Section 2.27 and which Approval Order shall (i) be in full
force and effect, (ii) not have been stayed, reversed, modified or amended in
any respect, except as approved by the Administrative Agent, in its sole
discretion, (iii) approve or otherwise reaffirm the payment by the Borrowers of
all of the Fees set forth in Sections 2.20, 2.21 and 2.22 and (iv) be entered
with the consent or non-objection of a preponderance (as determined by the
Administrative Agent in its sole discretion) of the secured creditors of any of
the Borrowers under the Prepetition Agreements; and, if the Approval Order is
the subject of a pending appeal in any respect, neither the making of a Loan or
Swing Line Loan nor the issuance of a Letter of Credit nor the performance by
any of the Borrowers of any of their obligations hereunder or under the Loan
Documents or under any other instrument or agreement referred to herein shall be
the subject of a presently effective stay pending appeal.

 

(c) Security and Pledge Agreement. The Borrowers shall have duly executed and
delivered to the Administrative Agent a Security and Pledge Agreement in
substantially the form of Exhibit B (the “Security and Pledge Agreement”).

 

(d) Opinion of Counsel. The Administrative Agent and the Lenders shall have
received the favorable written opinion of counsel to the Borrowers, acceptable
to the Administrative Agent, substantially in the form of Exhibit D.

 

64



--------------------------------------------------------------------------------

(e) Payment of Fees. The Borrowers shall have paid to the Administrative Agent
the then unpaid balance of all accrued and unpaid Fees due under and pursuant to
this Agreement and the Fee Letter.

 

(f) Termination of Existing DIP Credit Agreement, Existing Superpriority Claims
and Adequate Protection Claims. The Administrative Agent shall have received
evidence satisfactory to it that (i) the commitments under the Existing DIP
Credit Agreement have been terminated, and all amounts outstanding thereunder
(including, without limitation, all fees accrued but unpaid thereunder to the
Closing Date, whether or not then payable under the terms thereof) have been
repaid in full (which termination and repayment may be contemporaneous with the
satisfaction of the conditions under this Section and the application of
proceeds of any Borrowings and the issuance of any Letters of Credit to occur on
the Closing Date); provided that each Existing Letter of Credit may remain
outstanding on and after the Closing Date until its maturity date in effect on
the Closing Date so long as (x) no Borrower shall have any obligation thereunder
or with respect to any drawing thereunder, (y) no obligations in respect thereof
shall be secured by any Collateral and (z) no obligations in respect thereof
shall be entitled to any Superpriority Claim (it being understood that each such
Existing Letter of Credit shall be supported by a “back-to-back” Letter of
Credit issued on the Closing Date); (ii) all collateral securing amounts
outstanding under the Existing DIP Credit Agreement, all guarantees thereunder
and all obligations in respect of Existing Letters of Credit have been released
or assigned to the Administrative Agent (which release or assignment (x) shall
include, without limitation, delivery of UCC-3 termination statements to the
Administrative Agent for filing in order to terminate any financing statements
that have been filed in connection with the Existing DIP Credit Agreement, and
(y) may be contemporaneous with the satisfaction of the conditions under this
Section and the application of proceeds of any Borrowings and the issuance of
any Letters of Credit to occur on the Closing Date); and (iii) any Superpriority
Claims and any Liens granted pursuant to the Final Order, including without
limitation any adequate protection Liens, shall have been terminated.

 

(g) Closing Documents. The Administrative Agent shall have received all
documents required by this Agreement reasonably satisfactory in form and
substance to the Administrative Agent.

 

(h) Budget. If requested by the Administrative Agent, the Administrative Agent
shall have received from the Borrowers, for distribution to the Lenders, an
update to the Borrowers’ financial projections included in the Confidential
Information Memorandum detailing the Borrowers’ anticipated cash receipts and
disbursements for the period ending on the Maturity Date, and setting forth the
anticipated uses of the proceeds of the Loans, which shall be satisfactory in
form and substance to the Administrative Agent.

 

65



--------------------------------------------------------------------------------

(i) Borrowing Base Certificate. The Administrative Agent shall have received a
completed Borrowing Base Certificate dated the Closing Date and setting forth
the Borrowing Base as of the close of business on December 3, 2004.

 

Section 4.02. Conditions Precedent to Each Loan, Each Letter of Credit and Each
Swing Line Loan. The obligation of the Lenders to make each Loan (other than a
Loan pursuant to a Refunding Borrowing), of the Fronting Bank to issue, extend
or renew each Letter of Credit and of the Swing Line Lender to make each Swing
Line Loan is subject to the following conditions precedent:

 

(a) Notice. The Administrative Agent shall have received a notice with respect
to each Borrowing or the issuance of each Letter of Credit, and the
Administrative Agent and the Swing Line Lender shall have received a notice with
respect to each Swing Line Borrowing, as the case may be, as required by Article
2.

 

(b) Representations and Warranties. All representations and warranties contained
in this Agreement and the other Loan Documents shall be true and correct in all
material respects on and as of the date of each Borrowing, the issuance of each
Letter of Credit or the date of each Swing Line Borrowing with the same effect
as if made on and as of such date except to the extent such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct on and as of such earlier date.

 

(c) No Default. On the date of each Borrowing, the issuance, extension or
renewal of each Letter of Credit or the date of each Swing Line Borrowing, no
Event of Default or event which upon notice or lapse of time or both would
constitute an Event of Default shall have occurred and be continuing.

 

(d) The Approval Order. The Approval Order shall be in full force and effect and
shall not have been stayed, reversed, modified or amended in any respect without
the prior written consent of the Administrative Agent; and, if the Approval
Order is the subject of a pending appeal in any respect, neither the making of
the Loans or Swing Line Loans nor the issuance of any Letter of Credit nor the
performance by any of the Borrowers of any of their obligations under any of the
Loan Documents or under any other instrument or agreement referred to herein
shall be the subject of a presently effective stay pending appeal.

 

(e) Payment of Fees. The Borrowers shall have paid to the Administrative Agent
the then unpaid balance of all accrued and unpaid Fees then due and payable
under and pursuant to this Agreement and the Fee Letter.

 

(f) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate dated no more than seven (7) days prior to each
Borrowing or the issuance of each Letter of Credit, which Borrowing Base

 

66



--------------------------------------------------------------------------------

Certificate shall include supporting schedules as required by the Administrative
Agent.

 

Each Borrowing, each Swing Line Borrowing and each issuance, extension or
renewal of a Letter of Credit shall be deemed to constitute a representation and
warranty by the Borrowers on the date thereof as to the matters specified in
paragraphs (b) and (c) of this Section.

 

ARTICLE 5

AFFIRMATIVE COVENANTS

 

From the date hereof and for so long as any Commitment shall be in effect, any
Loan shall remain outstanding or any Letter of Credit shall remain outstanding
(in a face amount in excess of the amount of cash then held in the Letter of
Credit Account, or in excess of the face amount of back-to-back letters of
credit delivered, in each case pursuant to Section 2.03(b)), or any other amount
shall remain outstanding or unpaid under this Agreement, each of the Borrowers
shall and shall cause each of its Subsidiaries to:

 

Section 5.01. Financial Statements, Reports, Etc. Furnish to the Administrative
Agent and each of the Lenders:

 

(a) within ninety (90) days after the end of each fiscal year, the Borrowers’:
(i) consolidated and, with respect to the Parent and the Domestic Subsidiaries
only, consolidating, balance sheets and related statements of income; (ii)
consolidated statement of stockholders’ equity; and (iii) consolidated and, with
respect to the Parent and the Domestic Subsidiaries only, combined, statements
of cash flows, showing the financial condition of the Borrowers and their
respective Subsidiaries on a consolidated basis (except as otherwise specified)
as of the close of such fiscal year and the results of their respective
operations during such year, the consolidated statements to be audited for the
Borrowers and their respective Subsidiaries by their current independent
auditors or other independent public accountants of recognized national standing
acceptable to the Required Lenders and accompanied by an opinion of such
accountants (which shall not be qualified other than with respect to the Cases
or a going concern qualification) and to be certified by a Financial Officer of
Parent to the effect that such consolidated financial statements fairly present
the financial condition and results of operations of the Borrowers and their
respective Subsidiaries on a consolidated basis in accordance with GAAP;

 

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters and within ninety (90) days after the end of the fourth fiscal quarter
of each fiscal year, the Borrowers’: (i) consolidated and, with respect to the
Parent and the Domestic Subsidiaries only, consolidating, balance sheets and
related

 

67



--------------------------------------------------------------------------------

statements of income; (ii) consolidated statement of stockholders’ equity; and
(iii) consolidated and, with respect to the Parent and the Domestic Subsidiaries
only, combined, statements of cash flows, showing the financial condition of the
Borrowers and their respective Subsidiaries on a consolidated basis (except as
otherwise specified) as of the close of such fiscal quarter and the results of
their operations during such fiscal quarter and the then elapsed portion of the
fiscal year, each certified by a Financial Officer of Parent as fairly
presenting the financial condition and results of operations of the Borrowers
and their respective Subsidiaries on a consolidated basis in accordance with
GAAP, subject to normal year-end audit adjustments;

 

(c) concurrently with any delivery of financial statements under (a) or (b)
above as applicable, (i) a certificate of a Financial Officer of each of the
Borrowers (A) certifying that no Event of Default or event which upon notice or
lapse of time or both would constitute an Event of Default has occurred, or, if
such an Event of Default or event has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (B) setting forth computations in reasonable detail satisfactory to
the Administrative Agent demonstrating compliance with the provisions of
Sections 6.03, 6.04, 6.05 and 6.10 and (ii) a certificate of such accountants
accompanying the audited consolidated financial statements delivered under (a)
above certifying that, in the course of the regular audit of the business of the
Borrowers and their respective Subsidiaries, such accountants have obtained no
knowledge that an Event of Default has occurred and is continuing, or if, in the
opinion of such accountants, an Event of Default has occurred and is continuing,
specifying the nature thereof and all relevant facts with respect thereto;

 

(d) as soon as available, but no more than forty-five (45) days after the end of
each month: (i) the unaudited monthly balance sheets and related statements of
income and, commencing with the fiscal month ending September 30, 2004, cash
flows, showing the financial condition of the Borrowers and their respective
Subsidiaries on a consolidated basis as of the close of such fiscal month and
the results of their operations during such fiscal period and the then elapsed
portion of the fiscal year, each certified by a Financial Officer of Parent as
fairly presenting the financial condition and results of operations of the
Borrowers and their respective Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments, together
with a certificate of a Financial Officer of each of the Borrowers setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the provisions of Section 6.05; (ii) statements of
operating income and major cash flow drivers (Consolidated and Domestic EBITDA,
working capital and Capital Expenditures) showing the financial condition of the
Borrowers and their respective Subsidiaries on a major product group basis,
including calculations of Consolidated EBITDA and Domestic EBITDA by major
product group, Capital Expenditures by major product group,

 

68



--------------------------------------------------------------------------------

and depreciation and amortization by major product group; and (iii) balance
sheets and related statements of income and, commencing with the fiscal month
ending September 30, 2004, cash flows, showing the financial condition of the
Borrowers and their respective Subsidiaries on the basis of (x) the Parent and
the Domestic Subsidiaries only, (y) the U.K. Subsidiaries only, and (z) the
Non-Debtor Foreign Subsidiaries only, including calculations of Consolidated
EBITDA and Domestic EBITDA, as applicable;

 

(e) no later than February 28 of each fiscal year, commencing with February 28,
2005, the strategic plan of the Borrowers and their respective Subsidiaries for
the following five fiscal years, which strategic plan shall be satisfactory in
form and substance to the Administrative Agent;

 

(f) no later than February 28 of each fiscal year, commencing with February 28,
2005, an operating plan showing financial projections for such fiscal year
regarding the operations, business affairs and financial condition of the
Borrowers and their respective Subsidiaries and anticipated uses of the
Commitment, which operating plan shall be satisfactory in form and substance to
the Administrative Agent, with updated forecasts, to the extent available,
provided within thirty (30) days after the start of each of the three succeeding
fiscal quarters thereafter;

 

(g) no later than forty-five (45) days after the end of each month, a summary of
the results of the Borrowers’ business operations for the preceding month as
compared to the corresponding period in the Borrowers’ operating plan, including
a discussion of significant variances, which summary shall describe results on
the basis of (i) the Borrowers and their respective Subsidiaries on a
consolidated basis, (ii) the Parent and its Domestic Subsidiaries only, (iii)
the U.K. Subsidiaries only, (iv) the Non-Debtor Foreign Subsidiaries only, and
(v) product lines;

 

(h) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by it with the
Securities and Exchange Commission, or any governmental authority succeeding to
any of or all the functions of said commission, or with any national securities
exchange, as the case may be;

 

(i) as soon as available and in any event (A) within thirty (30) days after any
Borrower, any or any of their ERISA Affiliates knows or has reason to know that
any Termination Event described in clause (i) of the definition of Termination
Event with respect to any Single Employer Plan of any of the Borrowers or such
ERISA Affiliate has occurred and (B) within ten (10) days after any of the
Borrowers or any of their ERISA Affiliates knows or has reason to know that any
other Termination Event with respect to any such Plan has occurred, a statement
of a Financial Officer of such Borrower describing such

 

69



--------------------------------------------------------------------------------

Termination Event and the action, if any, which such Borrower or such ERISA
Affiliate proposes to take with respect thereto;

 

(j) promptly and in any event within ten (10) days after receipt thereof by any
of the Borrowers or any of their ERISA Affiliates from the PBGC copies of each
notice received by such Borrower or any such ERISA Affiliate of the PBGC’s
intention to terminate any Single Employer Plan of such Borrower or such ERISA
Affiliate or to have a trustee appointed to administer any such Plan;

 

(k) if requested by the Administrative Agent, promptly and in any event within
thirty (30) days after the filing thereof with the Internal Revenue Service,
copies of each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) with respect to each Single Employer Plan of any of the Borrowers
or any of their ERISA Affiliates;

 

(l) within ten (10) days after notice is given or required to be given to the
PBGC under Section 302(f)(4)(A) of ERISA of the failure of any of the Borrowers
or any of their ERISA Affiliates to make timely payments to a Plan, a copy of
any such notice filed and a statement of a Financial Officer of such Borrower
setting forth (A) sufficient information necessary to determine the amount of
the Lien under Section 302(f)(3), (B) the reason for the failure to make the
required payments and (C) the action, if any, which the Borrowers or any of
their ERISA Affiliates proposed to take with respect thereto;

 

(m) promptly and in any event within ten (10) days after receipt thereof by any
of the Borrowers or any ERISA Affiliate from a Multiemployer Plan sponsor, a
copy of each notice received by such Borrower or any ERISA Affiliate concerning
(A) the imposition of Withdrawal Liability by a Multiemployer Plan, (B) the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of ERISA, (C) the termination of a
Multiemployer Plan within the meaning of Title IV of ERISA, or (D) the amount of
liability incurred, or which may be incurred, by the Borrowers or any ERISA
Affiliate in connection with any event described in clause (A), (B) or (C)
above;

 

(n) promptly, from time to time, such other information (including, without
limitation, projections) regarding the operations, business affairs and
financial condition of any Borrower or any of its Subsidiaries, or compliance
with the terms of any material loan or financing agreements as the
Administrative Agent, at the request of any Lender, may reasonably request;

 

(o) promptly after the same is available, copies of all pleadings, motions,
applications, judicial information, financial information and other documents
filed by or on behalf of any of the Borrowers with the Bankruptcy Court in the
Cases or filed by or on behalf of the U.K. Subsidiaries with the Bankruptcy
Court, or distributed by or on behalf of any of the Borrowers or the

 

70



--------------------------------------------------------------------------------

U.K. Subsidiaries to any official committee appointed in any of the Cases, or
the U.K. Subsidiary Proceedings, providing copies of same to counsel for the
Administrative Agent;

 

(p) concurrently with the making of any deposit by any of the Borrowers or any
of their Subsidiaries in accordance with clause (x) of the definition of
Permitted Liens with any non-Lender derivatives trader, written notice of such
deposit setting forth (i) the identity of such non-Lender derivatives trader,
(ii) a detailed description of the terms of the transaction and the reason for
such deposit, (iii) the amount of such deposit and (iv) as of the date of such
notice, the then aggregate amount of all deposits made pursuant to clause (x) of
the definition of Permitted Liens with non-Lenders;

 

(q) concurrently with each Asset Sale in respect of any of the surplus assets
listed on Schedule 6.11(a), a certificate of a Financial Officer of Parent, in
form and substance satisfactory to the Administrative Agent, identifying, in
accordance with Schedule 6.11(a), the assets to be sold and the corresponding
adjustments to be made to the applicable monthly Consolidated EBITDA covenant
levels set forth in Section 6.05 as a result of such Asset Sale, and certifying
that (i) no Event of Default or event which upon notice or lapse of time or both
would constitute an Event of Default has occurred, or, if such an Event of
Default or event has occurred, specifying the nature and extent thereof and any
corrective action to be taken or proposed to be taken with respect thereto, and
(ii) after giving effect to the receipt by any of the Borrowers of the Net
Proceeds from such Asset Sale, the Borrowers are in compliance with the
provisions of Section 2.14(b); and

 

(r) as soon as available, but no more than forty-five (45) days after the end of
each month, a certificate of a Financial Officer of Parent, in form and
substance satisfactory to the Administrative Agent, certifying as to (i) the
outstanding amount of Intercompany Loans from one or more of the Borrowers to
one or more Non-Debtor Foreign Subsidiaries made subsequent to the Filing Date
and (ii) the aggregate available commitments and aggregate principal balance
outstanding under third party financing arrangements provided to Non-Debtor
Foreign Subsidiaries, in each case as of the end of such month.

 

The Borrowers hereby agree that they will provide to the Administrative Agent
all information, documents and other materials that they are obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing, Borrowing or other extension of credit (including any election of
an interest rate or interest period relating thereto), (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date

 

71



--------------------------------------------------------------------------------

therefor, (iii) provides notice of any Event of Default or the occurrence of any
event or circumstance which with the passage of time or giving of notice or both
would constitute an Event of Default, or (iv) is required to be delivered to
satisfy any condition contained in Article 4 (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to oploanswebadmin@citigroup.com. In
addition, the Borrowers agree to continue to provide the Communications to the
Administrative Agent in the manner specified in Section 10.01 and as specified
in the other Loan Documents, but only to the extent requested by the
Administrative Agent. The Borrowers further agree that the Administrative Agent
may make the Communications available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
systems (the “Platform”).

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for

 

72



--------------------------------------------------------------------------------

purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees (i) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.

 

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

 

Section 5.02. Existence. Preserve and maintain in full force and effect all
governmental rights, privileges, qualifications, permits, licenses and
franchises necessary or desirable in the normal conduct of its businesses except
(i) (A) if in the reasonable business judgment of such Borrower it is in its
best economic interest not to preserve and maintain such rights, privileges,
qualifications, permits, licenses and franchises, and (B) such failure to
preserve the same could not, in the aggregate, reasonably be expected to have a
material adverse effect on the operations, business, properties, assets,
prospects or condition (financial or otherwise) of the Borrowers, taken as a
whole, and (ii) as otherwise permitted in connection with sales of assets
permitted by Section 6.11.

 

Section 5.03. Insurance. (a) Keep its insurable properties insured at all times,
against such risks, including fire and other risks insured against by extended
coverage, as is customary with companies of the same or similar size in the same
or similar businesses; and maintain in full force and effect public liability
insurance against claims for personal injury or death or property damage
occurring upon, in, about or in connection with the use of any properties owned,
occupied or controlled by any Borrower in such amounts and with such deductibles
as are customary with companies of the same or similar size in the same or
similar businesses and in the same geographic area; and (b) maintain such other
insurance or self insurance as may be required by law.

 

Section 5.04. Obligations and Taxes. With respect to each Borrower, pay all its
material obligations arising after the Closing Date promptly and in accordance
with their terms and pay and discharge promptly all material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or in respect of its property arising after the Closing Date, before the same
shall become in default, as well as all material lawful claims for labor,
materials and supplies or otherwise arising after the Closing Date which, if
unpaid, would become a Lien or charge upon such properties or any part thereof;
provided, however, that no Borrower shall be required to pay and discharge or to
cause to be paid and discharged any such tax, assessment, charge, levy or claim
so

 

73



--------------------------------------------------------------------------------

long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings (if the Borrowers shall have set aside on their books
adequate reserves therefor).

 

Section 5.05. Notice of Event of Default, etc. Promptly give to the
Administrative Agent notice in writing of:

 

(a) the occurrence of any Event of Default or any event or circumstance which
with the passage of time or giving of notice or both would constitute an Event
of Default, in each case of which any Borrower has knowledge; and

 

(b) any litigation, proceedings or material investigations which may be
commenced at any time after the Closing Date between any Borrower and any
Governmental Authority (other than any litigation or investigation in which any
Borrower is the plaintiff or complainant) (i) in which the amount involved is
$10,000,000 or more and not covered by insurance or (ii) in which injunctive or
similar relief is sought, except any such litigation which the Borrowers, in
consultation with their counsel, have determined in good faith would not
reasonably be expected to have a material adverse effect on the operations,
businesses, properties, assets, prospects or financial condition of the
Borrowers and their Subsidiaries (other than the U.K. Subsidiaries), taken as a
whole.

 

Section 5.06. Access to Books and Records. (a) Maintain or cause to be
maintained at all times true and complete books and records in accordance with
GAAP of the financial operations of the Borrowers and their respective
Subsidiaries; and provide the Administrative Agent and its representatives and
representatives of any Lender that may accompany the Administrative Agent access
to all such books and records during regular business hours, in order that the
Administrative Agent and such Lender representatives may examine and make
abstracts from such books, accounts, records and other papers for the purpose of
verifying the accuracy of the various reports delivered by the Borrowers to the
Administrative Agent or the Lenders pursuant to this Agreement or for otherwise
ascertaining compliance with this Agreement. The Borrowers will permit (and will
cause their Subsidiaries to permit) any representatives designated by the
Administrative Agent and representatives of any Lender that may accompany such
representatives of the Administrative Agent to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times and as often as reasonably requested by the Administrative Agent.

 

(b) The Borrowers will permit any representatives designated by the
Administrative Agent (including any consultants, accountants, lawyers and
appraisers retained by the Administrative Agent) to conduct evaluations and
appraisals of the Borrowers’ computation of the Borrowing Base and the assets
included in the Borrowing Base and such other assets and properties of the
Borrowers or their Subsidiaries as the Administrative Agent or Required Lenders

 

74



--------------------------------------------------------------------------------

may require, all upon reasonable prior notice during normal business hours and
as often as reasonably requested; provided that such evaluations shall not be
conducted more often than once during each fiscal quarter of the Borrowers and
such appraisals shall not be conducted more often than once during each fiscal
year of the Borrowers (exclusive in each case of any evaluations and appraisals
conducted while an Event of Default has occurred and is continuing). The
Borrowers shall pay the reasonable fees (including reasonable and customary
internally allocated fees of employees of the Administrative Agent as to which
invoices have been furnished) and expenses of any such representatives retained
by the Administrative Agent as to which invoices have been furnished to conduct
any such evaluation or appraisal (it being understood that all such reasonable
fees and expenses described in this sentence shall be in addition to the
collateral monitoring fee described in the Fee Letter).

 

(c) The Borrowers will grant the Administrative Agent access to and the right to
inspect all reports, audits and other internal information of the Borrowers
relating to environmental matters upon reasonable notice, and obtain any third
party verification of matters relating to compliance with environmental laws and
regulations requested by the Administrative Agent at any time and from time to
time.

 

Section 5.07. Maintenance of Concentration Account. Maintain with the
Administrative Agent an account (the “Concentration Account”) to be used by the
Borrowers as their principal domestic concentration or sweep account(s) into
which shall be deposited upon the effectiveness of the blocked account
agreements referred to in Section 5.08, the available balances from the
Borrowers’ operating accounts at the end of each Business Day, net of
disbursements paid in the ordinary course of business during such Business Day.
Amounts on deposit in the Concentration Account shall be applied as set forth in
Section 2.14(c).

 

Section 5.08. Blocked Accounts. As soon as practicable, but in any event no
later than 60 days following the Closing Date (or such longer period as the
Administrative Agent, in the exercise of its reasonable discretion, may agree),
each Borrower shall have subjected all of its lockboxes and accounts that are
maintained for the purposes of collecting accounts receivable of the Borrowers
and that have been identified by the Administrative Agent and the Borrowers (and
any other lockboxes and accounts that serve the same purpose as any lockboxes
and accounts so identified) to blocked account agreements reasonably acceptable
to the Administrative Agent, each of which blocked account agreements shall
require at all times during the effectiveness thereof the daily transfer of all
amounts in the subject blocked account constituting Collateral to the
Concentration Account.

 

75



--------------------------------------------------------------------------------

Section 5.09. Borrowing Base Certificate. Furnish to the Administrative Agent,
no later than (i) four (4) Business Days after the end of each calendar week
(each calendar week deemed, for purposes hereof, to end on a Friday), a
completed Borrowing Base Certificate showing the Borrowing Base as of the close
of business on the Friday of such calendar week, (ii) eleven (11) Business Days
after the end of each fiscal month, a completed Borrowing Base Certificate
showing the Borrowing Base as of the close of business on the last day of such
fiscal month, and (iii) if requested by the Administrative Agent, at any other
time when the Administrative Agent reasonably believes that the then existing
Borrowing Base Certificate is materially inaccurate, as soon as reasonably
available but in no event later than eleven (11) Business Days after such
request, a completed Borrowing Base Certificate showing the Borrowing Base as of
the date so requested, in each case with supporting documentation and additional
reports with respect to the Borrowing Base as the Administrative Agent may
reasonably request. The components of the Borrowing Base consisting of inventory
shall be updated monthly as of the close of business on the last Business Day of
each fiscal month.

 

Section 5.10. Business Plan. The Borrowers shall be available to discuss its
then current financial projections with the Administrative Agent during normal
business hours upon the Administrative Agent’s reasonable request.

 

ARTICLE 6

NEGATIVE COVENANTS

 

From the date hereof and for so long as any Commitment shall be in effect, any
Loan shall remain outstanding or any Letter of Credit shall remain outstanding
(in a face amount in excess of the amount of cash then held in the Letter of
Credit Account, or in excess of the face amount of back-to-back letters of
credit delivered, in each case pursuant to Section 2.03(b)) or any other amount
shall remain outstanding or unpaid under this Agreement, each of the Borrowers
shall not (and shall not apply to the Bankruptcy Court for authority to), and
shall not permit any of its Subsidiaries to, directly or indirectly:

 

Section 6.01. Liens. Incur, create, assume or suffer to exist any Lien on any
asset of the Borrowers now owned or hereafter acquired by any Borrower other
than Permitted Liens.

 

Section 6.02. Merger, etc. Consolidate or merge with or into another Person,
except that Borrowers shall be permitted to merge with or into other Borrowers,
Non-Debtor Foreign Subsidiaries of the Borrowers shall be permitted to merge
with or into other Non-Debtor Foreign Subsidiaries of the Borrowers, and U.K.
Subsidiaries of the Borrowers shall be permitted to merge with or into other
U.K. Subsidiaries of the Borrowers.

 

76



--------------------------------------------------------------------------------

Section 6.03. Indebtedness. Contract, create, incur, assume or suffer to exist
any Indebtedness, except for (i) Indebtedness under this Agreement; (ii) (A)
Indebtedness (inclusive of Intercompany Indebtedness) incurred prior to the
Closing Date (including existing Capitalized Leases) of the Borrowers and their
Subsidiaries (other than Non-Debtor Foreign Subsidiaries) and, with respect to
the Foreign Subsidiaries of the Borrowers (other than Non-Debtor Foreign
Subsidiaries), listed on Schedule 6.03, other than Indebtedness incurred under
the Existing Credit Agreement (subject to the immediately succeeding clause
(iii)), (B) Intercompany Loans owed by the Non-Debtor Foreign Subsidiaries and
outstanding on the Closing Date as set forth on Schedule 6.03, and (C) with
respect to Indebtedness of the Foreign Subsidiaries of the Borrowers described
in the foregoing clauses (A) and (B), any refinancings, replacements,
refundings, renewals or extension of such Indebtedness (without increasing the
principal amount thereof in effect immediately prior to such refinancing,
replacement, refunding, renewal or extension); (iii) Indebtedness in respect of
Existing Letters of Credit that remain outstanding until their respective
maturity dates in effect on the Closing Date so long as (x) no Borrower shall
have any obligation thereunder or with respect to any drawing thereunder, (y) no
obligations in respect thereof shall be secured by any Collateral and (z) no
obligations in respect thereof shall be entitled to any Superpriority Claim;
(iv) Indebtedness incurred subsequent to the Filing Date (x) secured by purchase
money Liens (exclusive of Capitalized Leases) in an aggregate amount not in
excess of $15,000,000 to the extent permitted by Section 6.04 or (y) consisting
of Capitalized Leases of computer equipment in an aggregate amount (based on the
portion thereof which is capitalized on the consolidated balance sheet of the
Borrowers and their Subsidiaries) not to exceed $10,000,000; (v) Indebtedness
allowed under Sections 6.06 and 6.10 (without duplication); (vi) Indebtedness
owed to (x) Citibank or any of its banking Affiliates or (y) Bank One, NA (or
any applicable banking Affiliate thereof) and their respective successors and
assigns in an aggregate amount not in excess of $30,000,000 (in the case of this
clause (y)) so long as the Indebtedness permitted by this clause (y) is in
respect of any overdrafts and related liabilities arising from treasury,
depository and cash management services or in connection with any automated
clearing house transfers of funds; (vii) Indebtedness for borrowed money of
Non-Debtor Foreign Subsidiaries (A) outstanding on the Closing Date and listed
on Schedule 6.03 (excluding Intercompany Loans outstanding on the Closing Date)
or (B) incurred after the Closing Date (including Intercompany Loans made after
the Closing Date), in each case not included in any other clause of this Section
6.03, in an aggregate outstanding principal amount not to exceed at any date (x)
$400,000,000 (as such $400,000,000 amount may be reduced from time to time
pursuant to Section 2.14) minus (y) the aggregate amount (without duplication)
of (1) available commitments in effect on such date under Factoring Arrangements
and receivables securitizations and (2) Accounts that have been disposed of
pursuant to Factoring Arrangements and receivables securitizations and that are
outstanding as of the last day of the

 

77



--------------------------------------------------------------------------------

calendar month most recently ended on or prior to such date; (viii) obligations
in respect of (x) currency swap agreements, currency future or option contracts
and other similar agreements designed to hedge against fluctuations in foreign
currency exchange rates, (y) interest rate swap, cap or collar agreements and
interest rate future or option contracts and other similar agreements designed
to hedge against fluctuations in interest rates or (z) swap agreements, future
or option contracts and other similar agreements designed to hedge against
fluctuations in commodities prices, in each case entered into in the ordinary
course of the Borrowers’ business and not for speculative purposes; (ix) the
Tranche C Loans; and (x) Intercompany Indebtedness on terms reasonably
satisfactory to the Administrative Agent issued by any Borrower to F-M Canada as
consideration for any transfer permitted by Section 6.11(vii).

 

Section 6.04. Capital Expenditures. Make Capital Expenditures during each fiscal
quarter listed below in an aggregate amount in excess of the amount specified
opposite such fiscal quarter:

 

Fiscal Quarter Ending

--------------------------------------------------------------------------------

   Maximum
Capital
Expenditures


--------------------------------------------------------------------------------

     (Millions)

12/31/2004

   $ 92

03/31/2005

     82

06/30/2005

     82

09/30/2005

     82

 

; provided that (a) if the amount of Capital Expenditures that are made during
any fiscal quarter is less than the amount thereof that is permitted to be made
during such fiscal quarter, the unused portion thereof may be carried forward to
and made during the immediately following two fiscal quarters; (b) to the extent
the amount of Capital Expenditures made during the fiscal quarter ending
September 31, 2004 does not exceed $92,000,000, the difference between such
amount and $92,000,000 may be carried forward to and made during the fiscal
quarters ending December 31, 2004 and March 31, 2005; and (c) Capital
Expenditures made in any fiscal quarter shall be deemed made (i) first, in
respect of amounts carried over from the second preceding fiscal quarter
pursuant to the foregoing clause (a), (ii) second, in respect of amounts carried
over from the immediately preceding fiscal quarter pursuant to the foregoing
clause (a) and (iii) third, in respect of amounts permitted for such fiscal
quarter as provided above.

 

For purposes of calculating compliance with this Section 6.04, to the extent the
Borrowers or their Subsidiaries shall have entered into Capitalized Leases of
computer equipment in an aggregate amount (based upon the portion thereof which
is capitalized on the consolidated balance sheet of the Borrowers and their
Subsidiaries) not to exceed $10,000,000, such Capitalized Leases of

 

78



--------------------------------------------------------------------------------

computer equipment shall be excluded by the Borrowers in calculating compliance
with this Section 6.04.

 

Section 6.05. EBITDA. As of the end of each fiscal quarter of the Borrowers,
permit either Consolidated EBITDA or Domestic EBITDA for the most recent four
fiscal quarter period ending on each date set forth in the table below to be
less than the amount specified opposite such date, provided, however, that
effective as of the first day of the fiscal quarter (the “Quarterly Adjustment
Date”) following the fiscal quarter in which the Borrowers shall have
consummated an Asset Sale in respect of any of the surplus assets listed on
Schedule 6.11(a) and as to which the Borrowers shall have delivered to the
Administrative Agent and the Lenders the certificate described in Section
5.01(q), the quarterly Consolidated EBITDA amounts set forth in this Section
6.05 for the fiscal quarter in which the Quarterly Adjustment Date occurs and
for each fiscal quarter thereafter shall be reduced by the amount specified
opposite the description of the asset sold as set forth on Schedule 6.11(a).

 

Fiscal Quarter Ending

--------------------------------------------------------------------------------

   Consolidated
EBITDA


--------------------------------------------------------------------------------

   Domestic
EBITDA


--------------------------------------------------------------------------------

     (Millions)    (Millions)

12/31/2004

   $ 590    $ 200

03/31/2005

     590      200

06/30/2005

     590      200

09/30/2005

     590      200

 

Section 6.06. Guarantees and Other Liabilities. Purchase or repurchase (or
agree, contingently or otherwise, so to do) the Indebtedness of, or assume,
guarantee (directly or indirectly or by an instrument having the effect of
assuring another’s payment or performance of any obligation or capability of so
doing, or otherwise), endorse or otherwise become liable, directly or
indirectly, for the obligations, stock or dividends of any Person, except (i)
for any guarantee in existence on the Closing Date and described in Schedule
6.06, (ii) for any guaranty of Indebtedness or other obligations (or otherwise
becoming liable for any of the obligations) of any of the Borrowers in the
ordinary course of business and consistent with the past business practices with
trade vendors if such Indebtedness or other obligations are permitted by this
Agreement, (iii) for any guaranty of Intercompany Indebtedness permitted under
Section 6.10(ii), (iv) by endorsement of negotiable instruments for deposit or
collection in the ordinary course of business and (v) as otherwise agreed in
writing by the Administrative Agent. Notwithstanding anything in this Section
6.06 to the contrary, the Non-Debtor Foreign Subsidiaries shall be permitted (x)
to purchase or repurchase (or agree, contingently or otherwise, so to do) the
Indebtedness of, or assume, guarantee (directly or indirectly or by an
instrument having the effect of assuring another’s payment or performance of any
obligation or capability of so doing, or

 

79



--------------------------------------------------------------------------------

otherwise), endorse or otherwise become liable, directly or indirectly, for the
obligations, stock or dividends of another Non-Debtor Foreign Subsidiary, in an
aggregate amount not in excess of $50,000,000 at any time outstanding and (y) to
grant the Liens described in clause (xvi) of the definition of “Permitted
Liens”. Such guaranties shall be provided in connection with third party
financing needs or for such other purposes as may be consistent with past
practice.

 

Section 6.07. Chapter 11 Claims. Incur, create, assume, suffer to exist or
permit any other Superpriority Claim which is pari passu with or senior to the
claims of the Administrative Agent and the Lenders against the Borrowers
hereunder, except for the Carve-Out and as set forth in the Approval Order.

 

Section 6.08. Dividends; Capital Stock. Except for distributions or payments (i)
from one Borrower to another Borrower, (ii) from one U.K. Subsidiary to another
U.K. Subsidiary, (iii) from one Non-Debtor Foreign Subsidiary to another
Non-Debtor Foreign Subsidiary, (iv) from a U.K Subsidiary or a Non-Debtor
Foreign Subsidiary to a Borrower, (v) to Persons directly owning Minority
Interests in an aggregate amount not to exceed $1,000,000 per annum, or (vi) in
connection with the repurchase of equity interests of Federal-Mogul Bimet Spolka
Akcyjna from the investors therein in an aggregate amount not to exceed
$5,000,000, declare or pay, directly or indirectly, any dividends or make any
other distribution or payment, whether in cash, property, securities or a
combination thereof, with respect to (whether by reduction of capital or
otherwise) any shares of capital stock (or any options, warrants, rights or
other equity securities or agreements relating to any capital stock), or set
apart any sum for the aforesaid purposes on anything other than an arm’s-length
basis. Notwithstanding the provisions of clause (v) above, no dividend,
distribution or payment to Persons directly owning Minority Interests (other
than the investors referenced in clause (vi) above) may be made unless with
respect to each such anticipated dividend, distribution or payment (each, a
“Third Party Dividend”), such distributing Borrower or Subsidiary shall first
have remitted a dividend, distribution or payment to each Borrower that has an
ownership interest in such distributing Borrower or Subsidiary in an amount not
less than the recipient Borrower’s proportionate share (based upon such
Borrower’s percentage ownership interest in the such distributing Borrower or
Subsidiary) of such Third Party Dividend.

 

Section 6.09. Transactions with Affiliates. Sell or transfer any property or
assets to, or otherwise engage in or permit to exist any other material
transactions with, any of its non-Borrower Affiliates other than in the ordinary
course of the Borrowers’ businesses in good faith and at commercially reasonable
prices and on commercially reasonable terms and conditions not less favorable to
the Borrowers than could be obtained on an arm’s-length basis from a
non-Affiliate.

 

Section 6.10. Investments, Loans and Advances. Purchase, hold or acquire any
capital stock, evidences of Indebtedness or other securities of, make

 

80



--------------------------------------------------------------------------------

or permit to exist any loans or advances to, or make or permit to exist any
investment in, any other Person (all of the foregoing, “Investments”), except
for (i) Permitted Investments; (ii) Intercompany Indebtedness owing from a
Borrower to another Borrower incurred in the ordinary course of business
consistent with past practice; (iii) existing Intercompany Indebtedness
permitted under Section 6.03(ii); (iv) additional Intercompany Loans from one or
more of the Borrowers to one or more Non-Debtor Foreign Subsidiaries permitted
under Section 6.03(vii); (v) additional Intercompany Loans from one or more of
the Borrowers to one or more of the Non-Debtor Foreign Subsidiaries in an
aggregate amount not to exceed at any time the aggregate amount of cash
dividends paid to or loans (which have not been repaid) made to the Borrowers
after the Filing Date; (vi) additional Intercompany Loans from one or more of
the Borrowers to one or more of the U.K. Subsidiaries in an aggregate amount not
to exceed $25,000,000; (vii) Intercompany Loans from one or more of the Foreign
Subsidiaries to one or more of the Borrowers; (viii) (A) loans by the Borrowers
to existing or potential customers from whom the Borrowers reasonably expect to
obtain a material commercial benefit in a manner consistent with historical
practices of the Borrowers and in an aggregate amount not to exceed $25,000,000
at any one time, and (B) equity investments made by the Borrowers in existing
customers as set forth on Schedule 6.10(a); (ix) up to $15,000,000 note payable
to Federal-Mogul Tri-Way Ltd. in connection with the sale of the assets of
Federal-Mogul Tri-Way Ltd.; (x) Intercompany Indebtedness owing from a
Non-Debtor Foreign Subsidiary to another Non-Debtor Foreign Subsidiary incurred
in the ordinary course of business consistent with past practice; (xi)
[intentionally omitted]; (xii) [intentionally omitted]; (xiii) up to $460,000
note payable to Federal-Mogul Powertrain, Inc. in connection with the sale of
the assets of the Federal-Mogul Powertrain, Inc. Jackson, Michigan camshaft
business to Camshaft Machine Company; (xiv) up to $2,500,000 note payable to
Federal-Mogul Powertrain, Inc. in connection with the sale of the assets of the
Federal-Mogul Powertrain, Inc. camshaft business (other than Jackson, Michigan)
to Asimco International, Inc.; (xv) additional investments in a joint venture
between Federal Mogul Sealing Systems and Taiho, which joint venture shall be
named “TFGG LLC” or such other name of which the Borrowers shall have given the
Administrative Agent written notice, and other new joint ventures of the
Borrowers and their Subsidiaries or any new wholly-owned Subsidiary (each, a
“New Subsidiary”) of the Borrowers or their Subsidiaries formed after the
Closing Date (the creation of New Subsidiaries shall only be permitted if (a) no
Event of Default shall have occurred and be continuing or would result
therefrom; and (b) after such creation all of the representations and warranties
contained herein shall be true and correct), provided, however, that such
additional investments in new joint ventures and New Subsidiaries shall not
exceed $20,000,000 in the aggregate in any calendar year; (xvi) as part of the
consideration received in connection with each Asset Sale permitted under this
Agreement, one or more notes payable to a Borrower or Subsidiary as the seller
of such assets, in an aggregate amount not to

 

81



--------------------------------------------------------------------------------

exceed 10% of the total consideration for the assets sold in such Asset Sale;
(xvii) up to £260,000 note payable to Engineering Components Limited, an
indirect wholly-owned subsidiary of T & N Limited, in connection with the sale
of its interest in Pars Washer Manufacturing & Industrial Private Company
Limited, an Iranian corporation; (xviii) up to $325,000 note payable to
Federal-Mogul Products, Inc. in connection with the sale of its investment in a
Mexican joint venture between Federal-Mogul Products, Inc. and Consorcio Larmo,
S.A. de C.V., named “Crucetas Mexicanas, S.A. de C.V.”; and (ixx) any repurchase
described in clause (vi) of Section 6.08. The Borrowers may neither (a) make any
additional Investments in their Foreign Subsidiaries except as permitted
hereunder nor (b) transfer any assets or the proceeds of any Loans to any
jurisdiction outside of the United States of America except as permitted
hereunder. Any principal payments made by the Borrowers in respect of the
Intercompany Loan from Federal-Mogul, S.A. – France made pursuant to clause (xi)
above shall reduce, on a Dollar for Dollar basis, the amount of postpetition
Intercompany Loans which may be made to the Non-Debtor Foreign Subsidiaries.
Notwithstanding the foregoing sentence or the provisions of clause (iv) above,
in no event shall the permitted amount of postpetition Intercompany Loans to the
Non-Debtor Foreign Subsidiaries be less than $100,000,000.

 

Section 6.11. Disposition of Assets. Sell or otherwise dispose of any assets
(including, without limitation, the capital stock of any Subsidiary of the
Borrowers) except for (i) sales of Inventory in the ordinary course of business,
(ii) sales of scrap and obsolete Inventory in the ordinary course of business,
(iii) sales of the surplus real estate assets of the Borrowers and the Foreign
Subsidiaries set forth on Schedule 6.11, (iv) sales of other surplus assets of
the Borrowers set forth on Schedule 6.11(a), (v) sales of other surplus assets
no longer used in the Borrowers’ business operations for which total
consideration shall not exceed $25,000,000 in the aggregate during any period of
twelve (12) consecutive months, (vi) sales of accounts receivable by Non-Debtor
Foreign Subsidiaries pursuant to Factoring Arrangements and receivables
securitizations so long as on any date the sum of (x) the aggregate amount
(without duplication) of (A) available commitments in effect on such date under
Factoring Arrangements and receivables securitizations and (B) Accounts that
have been disposed of pursuant to Factoring Arrangements and receivables
securitizations and that are outstanding as of the last day of the calendar
month most recently ended on or prior to such date and (y) Indebtedness of
Non-Debtor Foreign Subsidiaries incurred pursuant to Section 6.03(vii) shall not
exceed $400,000,000, (vii) transfers of accounts receivable and related rights
by F-M Canada to any Borrower, (viii) transfers of assets by any Borrower or any
of its Domestic Subsidiaries to any Affiliate of the Borrowers incorporated or
organized under the laws of a jurisdiction outside of the United States for
total consideration not to exceed $14,000,000 in the aggregate during the term
of this Agreement, (ix) sales not permitted by any of the foregoing clauses for
total consideration not to exceed

 

82



--------------------------------------------------------------------------------

$30,000,000 in the aggregate during the term of this Agreement, (x) involuntary
dispositions on account of the loss of or damage to assets resulting in payments
of insurance proceeds or involuntary dispositions arising from the taking by
condemnation or eminent domain of assets resulting in awards of compensation and
(xi) the dissolution of Federal-Mogul Limited, a Cayman Islands company, and
Productos de Frenos Automotrices de Calidad S.A. de C.V., a Mexican company,
each of which is a dormant Subsidiary.

 

Section 6.12. Nature of Business. Modify or alter in any material manner the
nature and type of its business as conducted at or prior to the Closing Date or
the manner in which such business is conducted (except as required by the
Bankruptcy Code).

 

Section 6.13. Transactions among Borrowers. Except to the extent existing on the
Closing Date and disclosed on Schedule 6.13, permit, place or agree to permit or
place any restrictions on the payment of dividends or other distributions among
the Borrowers or their Subsidiaries or Affiliates or the making of advances or
any other cash payments among the Borrowers or their Subsidiaries or Affiliates,
except such restrictions as may arise directly as a result of the U.K.
Administration.

 

Section 6.14. Right of Subrogation among Borrowers. Assert any right of
subrogation against any other Borrower until all Borrowings and all Letters of
Credit are paid in full and the Total Commitment is terminated.

 

ARTICLE 7

EVENTS OF DEFAULT

 

Section 7.01. Events of Default. In the case of the happening of any of the
following events and the continuance thereof beyond the applicable period of
grace (if any) set forth below (each, an “Event of Default”):

 

(a) any representation or warranty made by any Borrower in this Agreement or in
any Loan Document or in connection with this Agreement or the credit extensions
hereunder or any statement or representation made in any report, financial
statement, certificate or other document furnished by any Borrower to the
Lenders under or in connection with this Agreement, shall prove to have been
false or misleading in any material respect when made or delivered; or

 

(b) (i) default shall be made in the payment of any principal of the Loans or
Swing Line Loans, when and as the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise; (ii) default shall be made in the payment of
any reimbursement obligations or cash collateralization in respect of Letters of
Credit;

 

83



--------------------------------------------------------------------------------

or (iii) default shall be made in the payment of any fees or interest on the
Loans or Swing Line Loans or other amounts payable by the Borrowers hereunder
when due, and such default described in this clause (iii) shall continue
unremedied for three (3) Business Days; or

 

(c) default shall be made by any Borrower or any of its Subsidiaries in the due
observance or performance of any covenants, conditions or agreements contained
in Article 6 hereof; or

 

(d) default shall be made by any Borrower or any of its Subsidiaries in the due
observance or performance of any covenant, condition or agreement (other than
the covenants, conditions or agreements contained in Article 6 hereof) to be
observed or performed pursuant to the terms of this Agreement or any of the
other Loan Documents and such default shall continue unremedied for more than
ten (10) days; or

 

(e) any of the Cases shall be dismissed or converted to a case under Chapter 7
of the Bankruptcy Code or any Borrower shall file a motion or other pleading
seeking the dismissal of any of the Cases or the U.K. Subsidiary Proceedings
under Section 1112 of the Bankruptcy Code or otherwise; a trustee under Chapter
7 or Chapter 11 of the Bankruptcy Code, a responsible officer or an examiner
with enlarged powers relating to the operation of the business (powers beyond
those set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code) under
Section 1106(b) of the Bankruptcy Code shall be appointed in any of the Cases or
the U.K. Subsidiary Proceedings and the order appointing such trustee,
responsible officer or examiner shall not be reversed or vacated within thirty
(30) days after the entry thereof; an application shall be filed by any Borrower
for the approval of any other Superpriority Claim (other than the Carve-Out and
other than as set forth in the Approval Order) in any of the Cases or the U.K.
Subsidiary Proceedings which is pari passu with or senior to the claims of the
Administrative Agent and the Lenders against any Borrower hereunder, or there
shall arise or be granted any such pari passu or senior Superpriority Claim; or
the Bankruptcy Court shall enter an order terminating the use of cash collateral
for the purposes described in Section 3.10; or

 

(f) the Bankruptcy Court shall enter an order or orders granting relief from the
automatic stay applicable under Section 362 of the Bankruptcy Code to the holder
or holders of any security interest to permit foreclosure (or the granting of a
deed in lieu of foreclosure or the like) on any assets of any of the Borrowers
which have a value in excess of $1,000,000 in the aggregate; or

 

(g) a Change of Control shall occur; or

 

(h) the Borrowers shall fail to deliver a certified Borrowing Base Certificate
when due and such default shall continue unremedied for more than

 

84



--------------------------------------------------------------------------------

five (5) Business Days (it being understood that an Event of Default under this
clause (h) shall be cured upon delivery of the certified Borrowing Base
Certificate that was failed to be delivered or a certified Borrowing Base
Certificate that sets forth the Borrowing Base as of a date more recent that
that required by the Borrowing Base Certificate that was failed to be
delivered); or

 

(i) any provision of any Loan Document shall, for any reason, cease to be valid
and binding on any of the Borrowers, or any of the Borrowers shall so assert in
any pleading filed in any court; or

 

(j) an order of the Bankruptcy Court shall be entered reversing, amending,
supplementing, staying for a period in excess of ten (10) days, vacating or
otherwise modifying the Approval Order; or

 

(k) any judgment or order as to a post-petition liability or debt for the
payment of money (not paid or fully covered by insurance as to which the
relevant insurance company has acknowledged coverage) in excess of $3,000,000
shall be rendered against any of the Borrowers or any of their Subsidiaries and
the enforcement thereof shall not have been stayed (by court-ordered stay or by
consent of the party litigants), it being understood that Federal Rule of Civil
Procedure 62(a) provides for a ten-day stay of enforcement of money judgments;
or

 

(l) any non-monetary judgment or order with respect to a post-petition event
shall be rendered against any Borrower or any of its Subsidiaries which does or
would reasonably be expected to (i) cause a material adverse change in the
financial condition, business, prospects, operations or assets of the Borrowers
and their Subsidiaries (other than the U.K. Subsidiaries), taken as a whole, on
a consolidated basis, (ii) have a material adverse effect on the ability of any
of the Borrowers to perform their respective obligations under any Loan
Document, or (iii) have a material adverse effect on the rights and remedies of
the Administrative Agent or any Lender under any Loan Document, and there shall
be any period of ten (10) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

 

(m) any Borrower or its Subsidiaries shall make any Prepetition Payment (whether
by way of adequate protection or otherwise) of principal or interest or
otherwise on account of any prepetition Indebtedness or payables (including,
without limitation, reclamation claims) other than Prepetition Payments
authorized by the Bankruptcy Court in respect of: (i) accrued payroll and
related employee benefit expenses as of the Filing Date, (ii) the assumption of
executory contracts and unexpired leases, (iii) materialmen’s liens and
prepetition claims of Critical Trade Vendors (or advances or deposits or other
credit support in lieu thereof), all as described in the Order Authorizing, But
Not Requiring, Payment

 

85



--------------------------------------------------------------------------------

of Certain Critical Prepetition Trade Vendor Claims, in an aggregate amount not
to exceed $50,000,000, subject to the Administrative Agent’s satisfaction with
the Borrowers’ Critical Trade Vendor program, (iv) prepetition claims of
customers or advances or deposits or other credit support in lieu thereof
(pursuant to a payment program for such items acceptable to the Administrative
Agent, in its discretion), all as described in the Order Authorizing Debtors to
Honor Certain Prepetition Obligations to Customers & To Continue Customer
Accommodation Programs & Practices in Ordinary Course of Business, in an
aggregate amount not to exceed $40,000,000, (v) prepetition claims of freight
carriers or advances or deposits or other credit in lieu thereof, all as
described in the Order (I) Authorizing, But Not Directing, Payment of Certain
Prepetition Shipping Charges, Import Obligations, Warehousing Charges & Related
Possessory Liens & (II) Confirming Administrative Expense Status of Obligations
Arising from Postpetition Delivery of Goods, in an aggregate amount not to
exceed $7,000,000, (vi) prepetition claims of taxing authorities or advances or
deposits or other credit support in lieu thereof, all as described in the Order
Authorizing Payment of Sales, Use, Property, Franchise & Other Fiduciary Taxes,
in an aggregate amount not to exceed $7,000,000 (exclusive of payroll taxes),
(vii) prepetition claims of non-affiliated foreign creditors of the Parent
relating to the Kontich, Belgium warehouse, or advances or deposits or other
credit support in lieu thereof, all as described in the Order Authorizing
Payment of Certain Prepetition Claims Related to Debtors’ Belgium & Taiwan
Facilities, in an aggregate amount not to exceed $800,000, (viii) prepetition
claims of creditors in connection with the Borrowers’ procurement card program
or advances or deposits or other credit support in lieu thereof, all as
described in the Order Authorizing Payment of Certain Prepetition Amounts Owing
under Procurement Card System to Bank One, N.A., in an aggregate amount not to
exceed $500,000, (ix) retention of title payments, required by statute, to trade
vendors in the United Kingdom made by U.K. Subsidiaries estimated to be up to
$12,000,000, (x) any underfunded pension obligation (contingent, liquidated or
unliquidated) existing on the Filing Date under pension plans in existence on
the Filing Date, which payment must be authorized by separate order of the
Bankruptcy Court, upon notice and a hearing, (xi) the monthly payment of current
interest and letter of credit fees (and the payment of all interest and fees
that are accrued and unpaid as of the commencement of the Cases) at the
applicable non-default rates (including LIBOR pricing options) provided for
pursuant to the Prepetition Credit Agreement, all as described in the Approval
Order, (xii) the regularly scheduled payment of premiums, if any, payable to the
Surety Bond providers at the applicable non-default rates set forth in the
agreements with respect thereto, all as described in the Approval Order; (xiii)
the adequate protection payments payable to the collateral trustee for the
benefit of the holders under the Indentures, all as described in the Approval
Order; or (xiv) payments in respect of certain U.K. pension contributions solely
to the extent required under the Schedule of Contributions for the relevant U.K.
pension scheme; provided, however, that

 

86



--------------------------------------------------------------------------------

payments to be made by the Borrowers or their Subsidiaries in respect of such
U.K. pension contributions shall not, in any event, exceed £1,100,000 for any
fiscal month of the Borrowers or their Subsidiaries, except that in connection
with the transfer of the assets and liabilities of the STS Pension and Life
Assurance Scheme and the STS Executive Pension Scheme to the T&N Retirement
Benefits Scheme (1989), the Borrowers or their Subsidiaries may make an
additional one-time required contribution to the relevant U.K. pension scheme in
an amount not to exceed £1,100,000; or

 

(n) any Borrower or its Subsidiaries shall make any payment (whether by way of
adequate protection or otherwise) of principal or interest or otherwise on
account of the Tranche C Loans, except as provided in the Approval Order; or

 

(o) any Termination Event described in clauses (iii) or (iv) of the definition
of such term shall have occurred and shall continue unremedied for more than ten
(10) days and the sum (determined as of the date of occurrence of such
Termination Event) of the Insufficiency of the Plan in respect of which such
Termination Event shall have occurred and be continuing and the Insufficiency of
any and all other Plans with respect to which such a Termination Event
(described in such clauses (iii) or (iv)) shall have occurred and then exist is
equal to or greater than $1,000,000; or

 

(p) (i) any Borrower or any ERISA Affiliate thereof shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan, (ii) such Borrower or such ERISA Affiliate does not
have reasonable grounds to contest such Withdrawal Liability and is not in fact
contesting such Withdrawal Liability in a timely and appropriate manner, and
(iii) the amount of such Withdrawal Liability specified in such notice, when
aggregated with all other amounts required to be paid to Multiemployer Plans in
connection with Withdrawal Liabilities (determined as of the date of such
notification), exceeds $1,000,000 allocable to post-petition obligations or
requires payments exceeding $1,000,000 per annum in excess of the annual
payments made with respect to such Multiemployer Plans by such Borrower or such
ERISA Affiliate for the plan year immediately preceding the plan year in which
such notification is received; or

 

(q) any Borrower or any ERISA Affiliate thereof shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
if as a result of such reorganization or termination the aggregate annual
contributions of such Borrower and its ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years that include the date hereof by an amount exceeding $1,000,000; or

 

87



--------------------------------------------------------------------------------

(r) any Borrower or any ERISA Affiliate thereof shall have committed a failure
described in Section 302(f)(l) of ERISA (other than the failure to make any
contribution accrued and unpaid as of the Filing Date) and the amount determined
under Section 302(f)(3) of ERISA is equal to or greater than $1,000,000; or

 

(s) it shall be determined (whether by the Bankruptcy Court or by any other
judicial or administrative forum) that any Borrower is liable for the payment of
claims arising out of any failure to comply (or to have complied) with
applicable environmental laws or regulations the payment of which will have a
material adverse effect on the financial condition, business, properties,
operations or assets of the Borrowers, taken as a whole, and the enforcement
thereof shall not have been stayed;

 

then, and in every such event and at any time thereafter during the continuance
of such event, and without further order of or application to the Bankruptcy
Court, the Administrative Agent may, and at the request of the Required Lenders,
shall, take one or more of the following actions without further order of or
application to the Bankruptcy Court, provided that with respect to item (iv)
below and the enforcement of liens or other remedies with respect to collateral
referred to in item (v) below, the Administrative Agent shall provide the
Borrowers (with a copy to counsel for the Official Creditors’ Committee
appointed in any of the Cases and to the United States Trustee for the
Bankruptcy Court’s District) with five (5) business days’ prior written notice
(a “Default Notice”): (i) terminate forthwith the Total Commitment; (ii) declare
the Loans and Swing Line Loans then outstanding to be forthwith due and payable,
whereupon the principal of the Loans and Swing Line Loans, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrowers,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; (iii) require the Borrowers upon demand to forthwith deposit in
the Letter of Credit Account cash in an amount which, together with any amounts
then held in the Letter of Credit Account, is equal to the sum of 105% of the
then Letter of Credit Outstandings (and to the extent the Borrowers shall fail
to furnish such funds as demanded by the Administrative Agent, the
Administrative Agent shall be authorized to debit the accounts of the Borrowers
maintained with the Administrative Agent in such amount five (5) Business Days
after the giving of a Default Notice (such period, the “Default Notice
Period”)); (iv) set-off amounts in the Letter of Credit Account or any other
accounts maintained with the Administrative Agent or any other Lender or their
affiliates and apply such amounts to the obligations of the Borrowers hereunder
and in the other Loan Documents; and/or (v) exercise any and all remedies under
the Loan Documents and under applicable law available to the Administrative
Agent and the Lenders.

 

88



--------------------------------------------------------------------------------

ARTICLE 8

THE ADMINISTRATIVE AGENT

 

Section 8.01. Administration by Administrative Agent. The general administration
of the Loan Documents shall be performed by the Administrative Agent. Each
Lender hereby irrevocably authorizes the Administrative Agent, at its
discretion, to take or refrain from taking such actions as agent on its behalf
and to exercise or refrain from exercising such powers under the Loan Documents
as are delegated by the terms hereof or thereof, as appropriate, together with
all powers reasonably incidental thereto (including the release of Collateral in
connection with any transaction that is expressly permitted by the Loan
Documents). The Administrative Agent shall have no duties or responsibilities
except as set forth in this Agreement and the remaining Loan Documents.

 

Section 8.02. Advances and Payments. (a) On the date of each Loan, the
Administrative Agent shall be authorized (but not obligated) to advance, for the
account of each of the Lenders, the amount of the Loan to be made by such Lender
in accordance with its Commitment hereunder. Should the Administrative Agent do
so, each of the Lenders agrees forthwith to reimburse the Administrative Agent
in immediately available funds for the amount so advanced on its behalf by the
Administrative Agent, together with interest at the Federal Funds Rate if not so
reimbursed on the date due from and including such date but not including the
date of reimbursement.

 

(b) Any amounts received by the Administrative Agent in connection with this
Agreement (other than amounts to which the Administrative Agent is entitled
pursuant to Sections 2.20, 8.06, 10.05 and 10.06), the application of which is
not otherwise provided for in this Agreement, shall be applied, first, in
accordance with each Lender’s Commitment Percentage to pay accrued but unpaid
Commitment Fees or Letter of Credit Fees, and second, in accordance with each
Lender’s Commitment Percentage to pay accrued but unpaid interest and the
principal balance outstanding and all unreimbursed Letter of Credit drawings.
All amounts to be paid to a Lender by the Administrative Agent shall be credited
to that Lender, after collection by the Administrative Agent, in immediately
available funds either by wire transfer or deposit in that Lender’s
correspondent account with the Administrative Agent, as such Lender and the
Administrative Agent shall from time to time agree.

 

Section 8.03. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrowers, including, but not limited to, a secured claim or other security or
interest arising from, or in lieu of, such secured claim and received by such
Lender under any applicable bankruptcy, insolvency or other similar law or
otherwise, obtain payment in respect of its Loans as a result of which the
unpaid portion of its Loans is proportionately less than the unpaid portion of
the Loans of

 

89



--------------------------------------------------------------------------------

any other Lender, (a) such Lender shall promptly purchase at par (and shall be
deemed to have thereupon purchased) from such other Lender a participation in
the Loans of such other Lender, so that the aggregate unpaid principal amount of
each Lender’s Loans and such Lender’s participation in Loans of the other
Lenders shall be in the same proportion to the aggregate unpaid principal amount
of all Loans then outstanding as the principal amount of its Loans prior to the
obtaining of such payment was to the principal amount of all Loans outstanding
prior to the obtaining of such payment and (b) such other adjustments shall be
made from time to time as shall be equitable to ensure that the Lenders share
such payment pro-rata, provided that if any such non-pro-rata payment is
thereafter recovered or otherwise set aside, such purchase of participations
shall be rescinded (without interest). Each of the Borrowers expressly consents
to the foregoing arrangements and agrees that any Lender holding (or deemed to
be holding) a participation in a Loan may exercise any and all rights of
banker’s lien, setoff (in each case, subject to the same notice requirements as
pertain to clause (iv) of the remedial provisions of Section 7.01) or
counterclaim with respect to any and all moneys owing by the Borrowers to such
Lender as fully as if such Lender held a Note and was the original obligee
thereon, in the amount of such participation.

 

Section 8.04. Agreement of Required Lenders. Upon any occasion requiring or
permitting an approval, consent, waiver, election or other action on the part of
the Required Lenders, action shall be taken by the Administrative Agent for and
on behalf or for the benefit of all Lenders upon the direction of the Required
Lenders, and any such action shall be binding on all Lenders. No amendment,
modification, consent, or waiver shall be effective except in accordance with
the provisions of Section 10.10.

 

Section 8.05. Liability of Administrative Agent. (a) The Administrative Agent,
when acting on behalf of the Lenders, may execute any of its respective duties
under this Agreement by or through any of its respective officers, agents, and
employees, and neither the Administrative Agent nor its directors, officers,
agents, employees or Affiliates shall be liable to the Lenders or any of them
for any action taken or omitted to be taken in good faith, or be responsible to
the Lenders or to any of them for the consequences of any oversight or error of
judgment, or for any loss, unless the same shall happen through its gross
negligence or willful misconduct. The Administrative Agent and its respective
directors, officers, agents, employees and Affiliates shall in no event be
liable to the Lenders or to any of them for any action taken or omitted to be
taken by them pursuant to instructions received by them from the Required
Lenders or in reliance upon the advice of counsel selected by the Administrative
Agent. Without limiting the foregoing, neither the Administrative Agent, nor any
of its respective directors, officers, employees, agents or Affiliates shall be
responsible to any Lender for the due execution, validity, genuineness,
effectiveness, sufficiency, or enforceability of, or for any statement,
warranty, or representation

 

90



--------------------------------------------------------------------------------

in, this Agreement, any Loan Document or any related agreement, document or
order, or shall be required to ascertain or to make any inquiry concerning the
performance or observance by the Borrowers of any of the terms, conditions,
covenants, or agreements of this Agreement or any of the Loan Documents.

 

(b) Neither the Administrative Agent nor any of its respective directors,
officers, employees, agents or Affiliates shall have any responsibility to the
Borrowers on account of the failure or delay in performance or breach by any
Lender or by the Borrowers of any of their obligations under this Agreement or
any of the Loan Documents or in connection herewith or therewith.

 

(c) The Administrative Agent, in its capacity as Administrative Agent hereunder,
shall be entitled to rely on any communication, instrument, or document
reasonably believed by it to be genuine or correct and to have been signed or
sent by a person or persons believed by it to be the proper person or persons,
and the Administrative Agent shall be entitled to rely on advice of legal
counsel, independent public accountants, and other professional advisers and
experts selected by it.

 

Section 8.06. Reimbursement and Indemnification. Each Lender agrees (i) to
reimburse the Administrative Agent for such Lender’s Commitment Percentage of
(x) any expenses and fees incurred for the benefit of the Lenders under this
Agreement and any of the Loan Documents, including, without limitation, counsel
fees and compensation of agents and employees for services rendered on behalf of
the Lenders, and any other expense incurred in connection with the operations or
enforcement thereof not reimbursed by the Borrowers and (y) any expenses of the
Administrative Agent incurred for the benefit of the Lenders that the Borrowers
have agreed to reimburse pursuant to Section 10.05 and have failed to so
reimburse and (ii) to indemnify and hold harmless the Administrative Agent and
any of its directors, officers, employees, agents or Affiliates, on demand, in
the amount of its proportionate share, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against it or any of them in any way relating to or
arising out of this Agreement or any of the Loan Documents or any action taken
or omitted by it or any of them under this Agreement or any of the Loan
Documents to the extent not reimbursed by the Borrowers (except such as shall
result from their respective gross negligence or willful misconduct).

 

Section 8.07. Rights of Administrative Agent. It is understood and agreed that
CUSA shall have the same rights and powers hereunder (including the right to
give such instructions) as the other Lenders and may exercise such rights and
powers, as well as its rights and powers under other agreements and instruments
to which it is or may be party, and engage in other transactions

 

91



--------------------------------------------------------------------------------

with any Borrower, as though it were not the Administrative Agent of the Lenders
under this Agreement.

 

Section 8.08. Independent Lenders. Each Lender acknowledges that it has decided
to enter into this Agreement and to make the Loans hereunder based on its own
analysis of the transactions contemplated hereby and of the creditworthiness of
the Borrowers and agrees that the Administrative Agent shall bear no
responsibility therefor.

 

Section 8.09. Notice of Transfer. The Administrative Agent may deem and treat a
Lender party to this Agreement as the owner of such Lender’s portion of the
Loans for all purposes, unless and until a written notice of the assignment or
transfer thereof executed by such Lender shall have been received by the
Administrative Agent.

 

Section 8.10. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrowers. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent, which shall be reasonably
satisfactory to the Borrowers. If no successor Administrative Agent shall have
been so appointed by the Required Lenders and shall have accepted such
appointment, within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation, the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
a commercial bank organized under the laws of the United States of America or of
any State thereof and having a combined capital and surplus of a least
$100,000,000, and which shall be reasonably satisfactory to the Borrowers. Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article 8 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

 

ARTICLE 9

GUARANTY

 

Section 9.01. Guaranty. (a) Each of the Borrowers unconditionally and
irrevocably guarantees the due and punctual payment and performance by the
Excluded Subsidiaries under any Letters of Credit issued for the account thereof
(collectively the “Guaranteed Obligations”). The Borrowers further agree that

 

92



--------------------------------------------------------------------------------

the Guaranteed Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from them, and they will remain bound upon
this guaranty notwithstanding any extension or renewal of any of the Guaranteed
Obligations.

 

(b) Each of the Borrowers waives presentation to, demand for payment from and
protest to the Excluded Subsidiaries or the Borrowers, and also waives notice of
protest for nonpayment. The Obligations of the Borrowers, as guarantors of the
Guaranteed Obligations hereunder, shall not be affected by (i) the failure of
the Administrative Agent or a Lender to assert any claim or demand or to enforce
any right or remedy against the Excluded Subsidiaries or the Borrowers under the
provisions of this Agreement or any other Loan Document or otherwise; (ii) any
extension or renewal of any provision hereof or thereof; (iii) any rescission,
waiver, compromise, acceleration, amendment or modification of any of the terms
or provisions of any of the Loan Documents; (iv) the release, exchange, waiver
or foreclosure of any security held by the Administrative Agent for the
Guaranteed Obligations or any of them; (v) the failure of the Administrative
Agent or a Lender to exercise any right or remedy against any other guarantor of
the Guaranteed Obligations; or (vi) the release or substitution of any other
guarantor of the Guaranteed Obligations.

 

(c) The Borrowers further agree that this guaranty constitutes a guaranty of
performance and of payment when due and not just of collection, and waives any
right to require that any resort be had by the Administrative Agent or a Lender
to any security held for payment of the Guaranteed Obligations or to any balance
of any deposit, account or credit on the books of the Administrative Agent or a
Lender in favor of any Excluded Subsidiary or the Borrowers, or to any other
Person.

 

(d) The Borrowers hereby waive any defense that they might have based on a
failure to remain informed of the financial condition of the Excluded
Subsidiaries and any of the other Borrowers and any circumstances affecting the
ability of the Excluded Subsidiaries or the Borrowers to perform under this
Agreement.

 

(e) The Borrowers’ guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any other
instrument evidencing any Obligations, or by the existence, validity,
enforceability, perfection, or extent of any collateral therefor or by any other
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to this guaranty. Neither the Administrative Agent nor any
of the Lenders makes any representation or warranty in respect to any such
circumstances or shall have any duty or responsibility whatsoever to the
Borrowers in respect of the management and maintenance of the Guaranteed
Obligations.

 

93



--------------------------------------------------------------------------------

(f) Subject to the provisions of Section 7.01, upon any of the Guaranteed
Obligations becoming due and payable (by acceleration or otherwise), the Lenders
shall be entitled to immediate payment of such Guaranteed Obligations by the
Borrowers upon written demand by the Administrative Agent, without further
application to or order of the Bankruptcy Court.

 

Section 9.02. No Impairment of Guaranty. The obligations of the Borrowers, as
guarantors of the Guaranteed Obligations hereunder, shall not be subject to any
reduction, limitation, impairment or termination for any reason, including,
without limitation, any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations. Without limiting the generality
of the foregoing, the obligations of the Borrowers hereunder shall not be
discharged or impaired or otherwise affected by the failure of the
Administrative Agent or a Lender to assert any claim or demand or to enforce any
remedy under this Agreement or any other agreement, by any waiver or
modification of any provision thereof, by any default, failure or delay, willful
or otherwise, in the performance of the Guaranteed Obligations, or by any other
act or thing or omission or delay to do any other act or thing which may or
might in any manner or to any extent vary the risk of the Borrowers, as
guarantors of the Guaranteed Obligations, or would otherwise operate as a
discharge of the Borrowers, as guarantors of the Guaranteed Obligations, as a
matter of law, unless and until the Guaranteed Obligations are paid in full.

 

Section 9.03. Subrogation. Upon payment by the Borrowers, as guarantors of the
Guaranteed Obligations, of any sums to the Administrative Agent or a Lender
hereunder, all rights of the Borrowers against any of the Excluded Subsidiaries
or any other Borrower or guarantor arising as a result thereof by way of right
of subrogation or otherwise, shall in all respects be subordinate and junior in
right of payment to the prior final and indefeasible payment in full of all the
Guaranteed Obligations. If any amount shall be paid to the Borrowers, as
guarantors of the Guaranteed Obligations, for the account of any of the Foreign
Subsidiaries or any other Borrower, such amount shall be held in trust for the
benefit of the Administrative Agent and the Lenders and shall forthwith be paid
to the Administrative Agent and the Lenders to be credited and applied to the
Guaranteed Obligations, whether matured or unmatured.

 

ARTICLE 10

MISCELLANEOUS

 

Section 10.01. Notices. Notices and other communications provided for herein
shall be in writing (including telegraphic, telex, facsimile or cable
communication) and shall be mailed, telegraphed, telexed, transmitted, cabled or

 

94



--------------------------------------------------------------------------------

delivered to any Borrower at c/o Federal-Mogul Corporation, World Headquarters,
26555 Northwestern Highway, Southfield, Michigan 48034, Attention: Jim
Zabriskie, Telephone: (248) 354-8673 and Telecopy: (248) 354-6746, with copies
to David A. Bozynski, Telephone: (248) 354-9469 and Telecopy: (248) 354-6746,
and David Sherbin, Telephone: (248) 354-9924 and Telecopy: (248) 354-8103, and
to any Lender, the Administrative Agent or the Swing Line Lender at its address
set forth on Annex B hereto, or such other address as such party may from time
to time designate by giving written notice to the other parties hereunder. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the fifth
Business Day after the date when sent by registered or certified mail, postage
prepaid, return receipt requested, if by mail; or when delivered to the
telegraph company, charges prepaid, if by telegram; or when receipt is
acknowledged, if by any telegraphic communications or facsimile equipment of the
sender; in each case addressed to such party as provided in this Section 10.01
or in accordance with the latest unrevoked written direction from such party;
provided, however, that in the case of notices to the Administrative Agent and
the Swing Line Lender, notices pursuant to the preceding sentence with respect
to change of address and pursuant to Article 2 shall be effective only when
received by the Administrative Agent or Swing Line Lender, as applicable.

 

Section 10.02. Survival of Agreement, Representations and Warranties, etc. All
warranties, representations and covenants made by any Borrower herein or in any
certificate or other instrument delivered by it or on its behalf in connection
with this Agreement shall be considered to have been relied upon by the Lenders
and shall survive the making of the Loans herein contemplated regardless of any
investigation made by any Lender or on its behalf and shall continue in full
force and effect so long as any amount due or to become due hereunder is
outstanding and unpaid and so long as the Commitments have not been terminated.
All statements in any such certificate or other instrument shall constitute
representations and warranties by the Borrowers hereunder with respect to the
Borrowers.

 

Section 10.03. Successors and Assigns. (a) This Agreement shall be binding upon
and inure to the benefit of the Borrowers, the Administrative Agent and the
Lenders and their respective successors and assigns. The Borrowers may neither
assign nor transfer any of their rights or obligations hereunder without the
prior written consent of all of the Lenders. Each Lender may sell participations
to any Person in all or part of any Loan, or all or part of its Commitment, in
which event, without limiting the foregoing, the provisions of Section 2.16
shall inure to the benefit of each purchaser of a participation (provided that
such participant shall look solely to the seller of such participation for such
benefits and the Borrowers’ liability, if any, under Sections 2.16 and 2.19
shall not be increased as a result of the sale of any such participation) and
the pro rata treatment of payments, as described in Section 2.18, shall be
determined as if such Lender had

 

95



--------------------------------------------------------------------------------

not sold such participation. In the event any Lender shall sell any
participation, such Lender shall retain the sole right and responsibility to
enforce the obligations of each of the Borrowers relating to the Loans,
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement (provided that such Lender may
grant its participant the right to consent to such Lender’s execution of
amendments, modifications or waivers which (i) reduce any Fees payable hereunder
to the Lenders, (ii) reduce the amount of any scheduled principal payment on any
Loan or reduce the principal amount of any Loan or the rate of interest payable
hereunder or (iii) extend the maturity of the Borrowers’ obligations hereunder).
The sale of any such participation shall not alter the rights and obligations of
the Lender selling such participation hereunder with respect to the Borrowers.

 

(b) Each Lender may assign to one or more Lenders or Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the same
portion of the related Loans at the time owing to it), provided, however, that
(i) in the case of an assignment of all or a portion of a Lender’s interests,
rights and obligations under this Agreement in respect of such Lender’s
Commitment to any Person other than a then Lender, the Administrative Agent must
give its prior written consent to such assignment, which consent will not be
unreasonably withheld, (ii) other than in the case of an assignment to any
Lender Affiliate or to an Approved Fund of a Lender or to a Person at least 50%
owned by the assignor Lender, or by a common parent of both, or to another
Lender, the Administrative Agent, the Fronting Bank and, so long as no Event of
Default or event which upon notice or lapse of time or both would constitute an
Event of Default shall have occurred and be continuing, the Borrowers, must give
their respective prior written consent to such assignment, which consent will
not be unreasonably withheld, (iii) other than in the case of an assignment to
any Lender Affiliate or to an Approved Fund of a Lender or to a Person at least
50% owned by the assignor Lender, or by a common parent of both, or to another
Lender, the aggregate amount of the Commitment and/or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall, unless otherwise agreed to in writing by the
Borrowers and the Administrative Agent, in no event be less than $1,000,000 or
the remaining portion of such Lender’s Commitment and/or Loans, if less and (iv)
the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register (as
defined below), an Assignment and Acceptance with blanks appropriately
completed, together with a processing and recordation fee of $3,500 (for which
the Borrowers shall have no liability). Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, which effective date shall be within ten (10)
Business Days after the execution thereof (unless

 

96



--------------------------------------------------------------------------------

otherwise agreed to in writing by the Administrative Agent), (A) the assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (B) the Lender thereunder shall, to the extent provided in such Assignment
and Acceptance, be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).

 

(c) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than the representation
and warranty that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim, such Lender assignor makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any of the other Loan Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any of the other Loan Documents; (ii) such Lender assignor makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrowers or the performance or observance by the
Borrowers of any of their obligations under this Agreement or any of the other
Loan Documents or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement and
the other Loan Documents, together with copies of the financial statements
referred to in Section 3.04 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Administrative Agent, such Lender assignor or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all obligations that by the terms of this
Agreement are required to be performed by it as a Lender.

 

(d) The Administrative Agent shall maintain at its office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, the Commitments of the Lenders, the
principal amount of the Loans owing to each Lender and the Letter of Credit
Outstandings and participations in Swing Line Loans held by each Lender, in each
case from time to time (the “Register”). The entries in the Register shall be

 

97



--------------------------------------------------------------------------------

conclusive, in the absence of manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person the name of which
is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and the assignee thereunder together with the fee payable in respect
thereto, the Administrative Agent shall, if such Assignment and Acceptance has
been completed with blanks appropriately filled and consented to by the
Administrative Agent and the Fronting Bank (to the extent such consent is
required hereunder), (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt written
notice thereof to the Borrowers (together with a copy thereof). No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.03, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrowers furnished to such Lender by or on behalf of any of the
Borrowers; provided that prior to any such disclosure, each such assignee or
participant or proposed assignee or participant shall agree in writing to be
bound by the provisions of Section 10.04.

 

(g) Each of the Borrowers hereby agrees to actively assist and cooperate with
the Administrative Agent in the Administrative Agent’s efforts to sell
participations herein (as described in Section 10.03(a)) and assign to one or
more Lenders or Eligible Assignees a portion of its interests, rights and
obligations under this Agreement (as set forth in Section 10.03(b)).

 

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any pledge or assignment of a
security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 10.04. Confidentiality. Each Lender agrees to keep any information
delivered or made available by any of the Borrowers to it confidential from
anyone other than persons employed or retained by such Lender who are or are
expected to become engaged in evaluating, approving, structuring or
administering the Loans; provided that nothing herein shall prevent any Lender

 

98



--------------------------------------------------------------------------------

from disclosing such information (i) to any of its Affiliates or to any other
Lender, provided such Affiliate agrees to keep such information confidential to
the same extent required by the Lenders hereunder, (ii) upon the order of any
court or administrative agency, (iii) upon the request or demand of any
regulatory agency or authority, (iv) which has been publicly disclosed other
than as a result of a disclosure by the Administrative Agent or any Lender which
is not permitted by this Agreement, (v) in connection with any litigation to
which the Administrative Agent, any Lender, or their respective Affiliates may
be a party to the extent reasonably required, (vi) to the extent reasonably
required in connection with the exercise of any remedy hereunder, (vii) to such
Lender’s legal counsel and independent auditors, and (viii) to any actual or
proposed participant or assignee of all or part of its rights hereunder subject
to the proviso in Section 10.03(f). Each Lender shall notify the Borrowers of
any required disclosure under clause (ii) of this Section; provided, however,
that the failure of any such Lender to provide such notification shall not
limit, alter or otherwise affect any of the Borrowers’ obligations under this
Agreement.

 

Notwithstanding anything herein to the contrary, any party subject to
confidentiality obligations hereunder (and any employee, representative, or
other agent of such party) may disclose to any and all persons, without
limitation of any kind, such party’s United States Federal income tax treatment
and the United States Federal income tax structure of the transactions
contemplated by this Agreement relating to such party and all materials of any
kind (including opinions or other tax analyses) that are provided to it relating
to such tax treatment and tax structure, provided, however, no such party shall
disclose any information relating to such tax treatment or tax structure to the
extent nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

 

Section 10.05. Expenses. The Borrowers agree to pay all reasonable expenses
incurred by the Administrative Agent and CGMI (including, without limitation,
the reasonable fees and disbursements of Davis Polk & Wardwell, counsel for the
Administrative Agent, any other counsel that the Administrative Agent shall
retain and any internal or third-party appraisers, consultants and auditors
advising the Administrative Agent and CGMI and their counsel) in connection with
the preparation, execution, delivery and administration of this Agreement and
the other Loan Documents, the making of the Loans and the issuance of the
Letters of Credit, the perfection of the Liens contemplated hereby, the
syndication of the transactions contemplated hereby, the costs, fees and
expenses of the Administrative Agent and CGMI in connection with monthly and
other periodic field audits, monitoring of assets (including reasonable and
customary internal collateral monitoring fees) and publicity expenses, any costs
or expenses incurred by the Administrative Agent pursuant to the Approval Order,
and, following the occurrence of an Event of Default, all expenses incurred by
the Lenders and the Administrative Agent in the enforcement or protection of the
rights of any one or more of the Lenders or the Administrative Agent in

 

99



--------------------------------------------------------------------------------

connection with this Agreement or the other Loan Documents, including but not
limited to the reasonable fees and disbursements of any counsel for the Lenders
or the Administrative Agent. Such payments by the Borrowers shall be made upon
delivery of a statement setting forth such costs and expenses. The obligations
of the Borrowers under this Section shall survive the termination of this
Agreement and/or the payment of the Loans.

 

Section 10.06. Indemnity. Each of the Borrowers agrees to indemnify and hold
harmless the Administrative Agent, CGMI and the Lenders and their directors,
officers, employees, trustees, advisors, agents and Affiliates (each an
“Indemnified Party”) from and against any and all expenses, losses, claims,
damages and liabilities incurred by such Indemnified Party arising out of claims
made by any Person in any way relating to the transactions contemplated hereby,
but excluding therefrom all expenses, losses, claims, damages, and liabilities
to the extent that they are determined by the final judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnified Party. The obligations of the Borrowers under
this Section shall survive the termination of this Agreement and/or the payment
of the Loans.

 

Section 10.07. Choice of Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN
SUCH STATE AND THE BANKRUPTCY CODE.

 

Section 10.08. No Waiver. No failure on the part of the Administrative Agent or
any of the Lenders to exercise, and no delay in exercising, any right, power or
remedy hereunder or any of the other Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.

 

Section 10.09. Extension of Maturity. Should any payment of principal of or
interest or any other amount due hereunder become due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.

 

Section 10.10. Amendments, etc. (a) No modification, amendment or waiver of any
provision of this Agreement or the Security and Pledge Agreement, and no consent
to any departure by the Borrowers therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Required Lenders, and then
such waiver or consent shall be effective only in the specific instance

 

100



--------------------------------------------------------------------------------

and for the purpose for which given (it being understood that the addition of
F-M Canada as a Borrower and the inclusion of its accounts receivable in the
Borrowing Base in accordance with Section 10.19 shall not require the consent of
any Lender); provided, however, that no such modification or amendment shall
without the written consent of the Lender affected thereby (x) increase the
Commitment of a Lender (it being understood that a waiver of an Event of Default
shall not constitute an increase in the Commitment of a Lender), or (y) reduce
the principal amount of any Loan (or any unreimbursed Letter of Credit) or the
rate of interest payable thereon, or extend any date for the payment of
interest, principal or fees hereunder or reduce any Fees payable hereunder or
extend the final maturity of the Borrowers’ obligations hereunder; and,
provided, further, that no such modification or amendment shall without the
written consent of (A) all of the Lenders (i) amend or modify any provision of
this Agreement which provides for the unanimous consent or approval of the
Lenders, (ii) amend this Section 10.10 or the definition of Required Lenders or
(iii) amend or modify the Superpriority Claim status of the Lenders contemplated
by Section 2.24 or (B) the Super-majority Lenders (i) release any material
portion of the Collateral from the Liens created under the Security and Pledge
Agreement, (ii) release any Borrower, in its capacity as a guarantor of the
Guaranteed Obligations or from its joint and several obligations under Section
2.07, (iii) alter the eligibility standards used in determining the Borrowing
Base in a manner which would increase the amount of the Borrowing Base, (iv)
increase the Total Commitment to an amount in excess of $500,000,000, or (v)
increase the advance rates in calculation of the Borrowing Base or (C) Bank One,
NA or any applicable banking Affiliate thereof (or their respective successors
or assigns) amend or modify clause (y) of Section 6.03(vi) (or enter into any
amendment or waiver of this Agreement that would have the effect of modifying
clause (y) of Section 6.03(vi)) in a manner that would adversely affect Bank
One, NA or such applicable banking Affiliate, successor or assign and provided
further that any amendment or modification of the Security and Pledge Agreement
that requires the consent of Bank One, NA pursuant to Section 19 thereof shall
not be effective unless and until such consent is obtained. No such amendment or
modification may adversely affect the rights and obligations of (i) the
Administrative Agent, (ii) the Fronting Bank or (iii) the Swing Line Lender, in
each case without its prior written consent. No notice to or demand on any
Borrower shall entitle any Borrower to any other or further notice or demand in
the same, similar or other circumstances. Each assignee under Section 10.03(b)
shall be bound by any amendment, modification, waiver, or consent authorized as
provided herein, and any consent by a Lender shall bind any Person subsequently
acquiring an interest in the Loans held by such Lender. No amendment to this
Agreement shall be effective against any Borrower unless in writing and signed
by such Borrower.

 

(b) Notwithstanding anything to the contrary contained in Section 10.10(a), in
the event that any Borrower requests that this Agreement be modified

 

101



--------------------------------------------------------------------------------

or amended in a manner which would require the unanimous consent of all of the
Lenders (or the consent described in clause (B) of the first sentence in Section
10.10(a)) and such modification or amendment is agreed to by the Super-majority
Lenders (as hereinafter defined), then with the consent of the Borrowers and the
Super-majority Lenders, the Borrowers and the Super-majority Lenders shall be
permitted to amend this Agreement without the consent of the Lender or Lenders
which did not agree to the modification or amendment requested by such Borrower
(such Lender or Lenders, collectively the “Minority Lenders”) to provide for (w)
the termination of the Commitment of each of the Minority Lenders, (x) the
addition to this Agreement of one or more other financial institutions (each of
which shall be an Eligible Assignee), or an increase in the Commitment of one or
more of the Super-majority Lenders, so that the Total Commitment after giving
effect to such amendment shall be in the same amount as the Total Commitment
immediately before giving effect to such amendment, (y) if any Loans are
outstanding at the time of such amendment, the making of such additional Loans
by such new financial institutions or Super-majority Lender or Lenders, as the
case may be, as may be necessary to repay in full the outstanding Loans of the
Minority Lenders immediately before giving effect to such amendment and (z) such
other modifications to this Agreement as may be appropriate. As used herein, the
term “Super-majority Lenders” shall mean, at any time, Lenders including CUSA
holding Loans representing at least 66-2/3% of the aggregate principal amount of
the Loans outstanding, or if no Loans are outstanding, Lenders having
Commitments representing at least 66-2/3% of the Total Commitment.

 

Section 10.11. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 10.12. Headings. Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.

 

Section 10.13. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall constitute an original, but all of
which taken together shall constitute one and the same instrument.

 

Section 10.14. Prior Agreements. This Agreement represents the entire agreement
of the parties with regard to the subject matter hereof and the terms of any
letters and other documentation entered into between any Borrower and any Lender
or the Administrative Agent prior to the execution of this Agreement

 

102



--------------------------------------------------------------------------------

which relate to Loans to be made hereunder shall be replaced by the terms of
this Agreement (except as otherwise expressly provided herein with respect to
the Fee Letter).

 

Section 10.15. Further Assurances. Whenever and so often as reasonably requested
by the Administrative Agent, the Borrowers will promptly execute and deliver or
cause to be executed and delivered all such other and further instruments,
documents or assurances, and promptly do or cause to be done all such other and
further things as may be necessary and reasonably required in order to further
and more fully vest in the Administrative Agent all rights, interests, powers,
benefits, privileges and advantages conferred or intended to be conferred by
this Agreement and the other Loan Documents.

 

Section 10.16. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY.

 

Section 10.17. Subordination of Intercompany Indebtedness. Each of the Borrowers
agrees that any and all Intercompany Indebtedness owed to any Borrower shall be
subordinate and subject in right of payment to the prior payment, in full and in
cash, of all Obligations. Notwithstanding any right of any Borrower to ask,
demand, sue for, take or receive any payment in respect of any Intercompany
Indebtedness owed to any Borrower, any and all rights, liens and security
interests of any Borrower, whether now or hereafter arising and howsoever
existing, in any assets of any other Subsidiary of Parent (whether constituting
part of Collateral given to the Administrative Agent for the benefit of the
Lenders to secure payment of all or any part of the Obligations or otherwise)
shall be and are subordinated to the rights of the Administrative Agent and the
Lenders in those assets. No Borrower shall have any right to possession of any
such asset or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until all of the Obligations (other than contingent
indemnity obligations) shall have been fully paid and satisfied and all
financing arrangements among the Borrowers and the Lenders have been terminated.
So long as any Event of Default shall have occurred and be continuing, any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any Intercompany Indebtedness owed by any Borrower shall be paid or delivered
directly to the Administrative Agent for application on any of the Obligations,
due or to become due, until such Obligations (other than contingent indemnity
obligations) shall have first been fully paid and satisfied. Each of the
Borrowers irrevocably authorizes and empowers the Administrative Agent to
demand, sue for, collect and receive every such payment or distribution and give
acquittance therefor and to make and present for and on behalf of any Borrower
such proofs of claim and

 

103



--------------------------------------------------------------------------------

take such other action, in the Administrative Agent’s own name or in the name of
the applicable Borrower or otherwise, as the Administrative Agent may deem
necessary or advisable for the enforcement of this Section 10.17. The
Administrative Agent may vote such proofs of claim in any such proceeding,
receive and collect any and all dividends or other payments or disbursements
made thereon in whatever form the same may be paid or issued and apply the same
on account of any of the Obligations. Should any payment, distribution, security
or instrument or proceeds thereof be received by any Borrower upon or with
respect to the Intercompany Indebtedness at any time an Event of Default shall
have occurred and be continuing and prior to the satisfaction of all of the
Obligations and the termination of all financing arrangements among the
Borrowers and the Lenders, the applicable Borrower shall receive and hold the
same in trust, as trustee, for the benefit of the Lenders and shall so long as
any Event of Default shall have occurred and be continuing promptly deliver the
same to the Administrative Agent, for the benefit of the Lenders, in precisely
the form received (except for the endorsement or assignment of the applicable
Borrower where necessary), for application to any of the Obligations, due or not
due, and, until so delivered, the same shall be held in trust by the applicable
Borrower as the property of the Lenders. If any Borrower fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees are irrevocably authorized to make the same.
So long as any Event of Default shall have occurred and be continuing, the
Borrowers agree that until the Obligations have been paid in full (in cash) and
satisfied and all financing arrangements among the Borrowers and the Lenders
have been terminated, the Borrowers will neither assign nor transfer to any
Person (other than the Administrative Agent) any claim the Borrowers have or may
have against any other Subsidiary of Parent.

 

Section 10.18. Excluded Subsidiaries. Notwithstanding any provision of any Loan
Document or the Approval Order to the contrary, no more than 66% of the capital
stock (or comparable equity interests) in or of any Excluded Subsidiary other
than Federal-Mogul, S.A. – France which is a “controlled foreign corporation”
within the meaning of Section 957(a) of the Code, shall be pledged or similarly
hypothecated to guaranty or support any Obligations of any Borrower. The parties
agree that any pledge, guaranty or security or similar interest made or granted
in contravention of this Section 10.18 shall be void ab initio.

 

Section 10.19. Addition of F-M Canada as Borrower. The Parent shall have the
right to request that F-M Canada, a wholly-owned Subsidiary of the Parent,
become a “Borrower” under this Agreement and that its accounts receivable and
inventory be included in the Borrowing Base. Any such request shall be made in
writing to the Administrative Agent, and the Administrative Agent shall
determine, in its sole discretion, whether to agree to such request. If the
Administrative Agent shall agree to any such request, F-M Canada shall

 

104



--------------------------------------------------------------------------------

become an additional Borrower under the Loan Documents (and be subject to all
the obligations of a “Borrower” under the Loan Documents) on the date of
satisfaction of the following conditions (the “F-M Canada Addition Date”):

 

(a) the Administrative Agent shall have received (i) a supplement to this
Agreement substantially in the form of Exhibit F hereto and (ii) a supplement to
the Security and Pledge Agreement substantially in the form of Exhibit A to the
Security and Pledge Agreement, in each case duly executed and delivered by F-M
Canada;

 

(b) the Administrative Agent shall have received for F-M Canada each of the
documents specified in Section 4.01(a) (with references in such Section to
“Closing Date” being deemed references to the F-M Canada Addition Date);

 

(c) the Administrative Agent shall have received evidence satisfactory to it
that all assets of F-M Canada that would constitute “Collateral” under the
Security and Pledge Agreement shall be subject to a valid and perfected first
priority Lien in favor of the Administrative Agent for the benefit of the
Lenders; and

 

(d) the Administrative Agent shall have received such other approvals (including
without limitation orders of the Bankruptcy Court), opinions of counsel
(including without limitation opinions with respect to creation and perfection
of security interests) or documents as the Administrative Agent may request in
its discretion in connection with the addition of F-M Canada as a Borrower under
the Loan Documents.

 

From and after the F-M Canada Addition Date, the Borrowing Base shall include
the accounts receivable of F-M Canada, on the terms and subject to the
conditions specified by the Administrative Agent in its sole discretion.

 

Section 10.20. Commitment to Exit Financing. By executing and delivering to the
Administrative Agent its signature page to this Agreement, each Lender hereby
agrees and confirms to CGMI, in its capacity as arranger of the proposed
$1,418,000,000 exit financing to be made available to the Parent, that such
Lender is committing to the revolving credit facility contemplated by such exit
financing an amount equal to the amount of its Commitment hereunder on the date
hereof, as such amount may be reduced from time to time pursuant to any
Assignment and Acceptance as to which such Lender is an assignor. The provisions
of this Section 10.20 are solely for the benefit of CGMI in its capacity as
arranger of the revolving credit facility referred to herein, and shall not be
for the benefit of, and shall not be construed to provide any rights to, any
Loan Party.

 

105



--------------------------------------------------------------------------------

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

106



--------------------------------------------------------------------------------

 

CONFORMED COPY

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.

 

BORROWERS: FEDERAL-MOGUL CORPORATION

By:

 

/s/ David A. Bozynski

   

Name:

 

David A. Bozynski

   

Title:

 

Vice President and Treasurer

J.W.J. HOLDINGS INC.

By:

 

/s/ David A. Bozynski

   

Name:

 

David A. Bozynski

   

Title:

 

Vice President and Treasurer

CARTER AUTOMOTIVE COMPANY, INC.

By:

 

/s/ David A. Bozynski

   

Name:

 

David A. Bozynski

   

Title:

 

President and Treasurer

FEDERAL-MOGUL VENTURE CORPORATION

By:

 

/s/ David A. Bozynski

   

Name:

 

David A. Bozynski

   

Title:

 

Vice President and Treasurer

FEDERAL-MOGUL GLOBAL PROPERTIES INC.

By:

 

/s/ David A. Bozynski

   

Name:

 

David A. Bozynski

   

Title:

 

President and Treasurer

 



--------------------------------------------------------------------------------

FEDERAL-MOGUL WORLD WIDE, INC.

By:

 

/s/ David A. Bozynski

   

Name:

 

David A. Bozynski

   

Title:

 

President and Treasurer

FELT PRODUCTS MFG. CO.

By:

 

/s/ David A. Bozynski

   

Name:

 

David A. Bozynski

   

Title:

 

Vice President and Treasurer

FEDERAL-MOGUL U.K. HOLDINGS INC.

By:

 

/s/ David A. Bozynski

   

Name:

 

David A. Bozynski

   

Title:

 

Vice President and Treasurer

FEDERAL-MOGUL GLOBAL INC.

By:

 

/s/ David A. Bozynski

   

Name:

 

David A. Bozynski

   

Title:

 

Vice President and Treasurer

T&N INDUSTRIES INC.

By:

 

/s/ David A. Bozynski

   

Name:

 

David A. Bozynski

   

Title:

 

Vice President and Treasurer

 



--------------------------------------------------------------------------------

FERODO AMERICA, INC. By:   /s/ David A. Bozynski    

Name:

 

David A. Bozynski

   

Title:

 

Vice President and Treasurer

 

GASKET HOLDINGS, INC. By:   /s/ David A. Bozynski    

Name:

 

David A. Bozynski

   

Title:

 

Vice President and Treasurer

 

FEDERAL-MOGUL MYSTIC, INC. By:   /s/ David A. Bozynski    

Name:

 

David A. Bozynski

   

Title:

 

Vice President and Treasurer

 

FEDERAL-MOGUL PRODUCTS INC. By:   /s/ David A. Bozynski    

Name:

 

David A. Bozynski

   

Title:

 

Vice President and Treasurer

 

FEDERAL-MOGUL FX, INC. By:   /s/ David A. Bozynski    

Name:

 

David A. Bozynski

   

Title:

 

President

 



--------------------------------------------------------------------------------

FEDERAL-MOGUL POWERTRAIN, INC. By:   /s/ David A. Bozynski    

Name:

 

David A. Bozynski

   

Title:

 

Vice President and Treasurer

 

FEDERAL-MOGUL PISTON RINGS, INC. By:   /s/ David A. Bozynski    

Name:

 

David A. Bozynski

   

Title:

 

Vice President and Treasurer

 

MCCORD SEALING, INC. By:   /s/ David A. Bozynski    

Name:

 

David A. Bozynski

   

Title:

 

Vice President and Treasurer

 

FEDERAL-MOGUL DUTCH HOLDINGS, INC. By:   /s/ David A. Bozynski    

Name:

 

David A. Bozynski

   

Title:

 

Vice President and Treasurer

 

FEDERAL-MOGUL IGNITION COMPANY By:   /s/ David A. Bozynski    

Name:

 

David A. Bozynski

   

Title:

 

Vice President and Treasurer

 



--------------------------------------------------------------------------------

CITICORP, USA, INC., as Administrative Agent and Swing Line Lender By:   /s/
Shane V. Azzara    

Name:

 

Shane V. Azzara

   

Title:

 

Vice President

 

CITIBANK, N.A., as Fronting Bank By:   /s/ Shane V. Azzara    

Name:

 

Shane V. Azzara

   

Title:

 

Vice President

 



--------------------------------------------------------------------------------

 

CONFORMED COPY

 

LENDERS: CITICORP USA, INC. By:   /s/ Shane V. Azzara    

Name:

 

Shane V. Azzara

   

Title:

 

Vice President

 



--------------------------------------------------------------------------------

ALLIED IRISH BANKS plc. By:   /s/ Joseph S. Augistini    

Name:

 

Joseph S. Augistini

   

Title:

 

Vice President

 

By:   /s/ Roison O’Connell    

Name:

 

Roison O’Connell

   

Title:

 

Assistant Vice President

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:   /s/ Dan Petrik    

Name:

 

Dan Petrik

   

Title:

 

Vice President

 



--------------------------------------------------------------------------------

CONGRESS FINANCIAL CORPORATION (Central) By:   /s/ Vicky Geist    

Name:

 

Vicky Geist

   

Title:

 

Vice President

 



--------------------------------------------------------------------------------

GMAC COMMERCIAL FINANCE LLC By:   /s/ W. Wakefield Smith    

Name:

 

W. Wakefield Smith

   

Title:

 

Director

 



--------------------------------------------------------------------------------

MERRILL LYNCH CAPITAL By:   

/s/ Thomas W. Bukowski

   

Name: Thomas W. Bukowski

   

Title: Director

 



--------------------------------------------------------------------------------

NATIONAL CITY BUSINESS CREDIT, INC. By:   

/s/ Dennis C. Snyder

   

Name: Dennis C. Snyder

   

Title: Director

 



--------------------------------------------------------------------------------

NORTH FORK BUSINESS CAPITAL CORPORATION

By:   

/s/ Ari Kaplan

   

Name: Ari Kaplan

   

Title: Vice President

 



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC. By:   

/s/ Frank Amodio

   

Name: Frank Amodio

   

Title: Vice President - Credit

 



--------------------------------------------------------------------------------

STANDARD FEDERAL BANK, N.A. By:   

/s/ Greg Boller

   

Name: Greg Boller

   

Title: Vice President

 



--------------------------------------------------------------------------------

STATE OF CALIFORNIA PUBLIC EMPLOYEES’ RETIREMENT SYSTEM

By:   

/s/ Curtis D. Ishii

   

Name: Curtis D. Ishii

   

Title: Senior Investment Officer

 



--------------------------------------------------------------------------------

UPS CAPITAL CORPORATION By:   

/s/ John P. Holloway

   

Name: John P. Holloway

   

Title: Director of Portfolio Management

 



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, LLC By:   

/s/ Dennis King

   

Name: Dennis King

   

Title: Vice President

 